 
Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT


Dated as of August 23, 2011


among


ASHLAND INC.,


as the Borrower,


THE BANK OF NOVA SCOTIA,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,


CITIBANK, N.A.,
as Syndication Agent,


BANK OF AMERICA, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
and
PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents,


and


The Other Lenders Party Hereto


CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF NOVA SCOTIA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Managers
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
 
Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
40
1.03
Accounting Terms
40
1.04
Rounding
41
1.05
Times of Day
41
1.06
Letter of Credit Amounts
41
1.07
Currency Equivalents Generally
41
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
The Loans
42
2.02
Borrowings, Conversions and Continuations of Loans
42
2.03
Letters of Credit
44
2.04
Swing Line Loans
52
2.05
Prepayments
55
2.06
Termination or Reduction of Commitments
64
2.07
Repayment of Loans
65
2.08
Interest
67
2.09
Fees
67
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
68
2.11
Evidence of Debt
68
2.12
Payments Generally; Administrative Agent’s Clawback
69
2.13
Sharing of Payments by Lenders
71
2.14
Increase in Facility
71
2.15
Defaulting Lenders
74
2.16
Extended Loans and Commitments
76
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes
78
3.02
Illegality
82
3.03
Inability to Determine Rates
83
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
83
3.05
Compensation for Losses
84
3.06
Mitigation Obligations; Replacement of Lenders
85
3.07
Survival
85
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01
Conditions of Initial Credit Extension
85
4.02
Conditions to All Credit Extensions
91


 
 
 
-i-

--------------------------------------------------------------------------------

 

 
Section
 
Page
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power
92
5.02
Authorization; No Contravention
92
5.03
Governmental Authorization; Other Consents
92
5.04
Binding Effect
93
5.05
Financial Statements; No Material Adverse Effect
93
5.06
Litigation
94
5.07
No Default
94
5.08
Ownership of Property; Liens; Investments
94
5.09
Environmental Matters
95
5.10
Insurance
95
5.11
Taxes
96
5.12
ERISA Compliance
96
5.13
Subsidiaries; Equity Interests; Loan Parties
97
5.14
Margin Regulations; Investment Company Act
97
5.15
Disclosure
98
5.16
Compliance with Laws
98
5.17
Intellectual Property; Licenses, Etc.
98
5.18
Solvency
98
5.19
Casualty, Etc.
98
5.20
Labor Matters
98
5.21
Collateral Documents
99
5.22
Reportable Transactions
100
5.23
Senior Debt
100
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements
100
6.02
Certificates; Other Information
101
6.03
Notices
104
6.04
Payment of Obligations
104
6.05
Preservation of Existence, Etc.
104
6.06
Maintenance of Properties
105
6.07
Maintenance of Insurance
105
6.08
Compliance with Laws
106
6.09
Books and Records
106
6.10
Inspection Rights
106
6.11
Use of Proceeds
106
6.12
Covenant to Guarantee Obligations and Give Security
106
6.13
Compliance with Environmental Laws
109
6.14
Preparation of Environmental Reports
109
6.15
Further Assurances
110
6.16
Compliance with Terms of Leaseholds
110
6.17
[Reserved]
111
6.18
Material Contracts
111
6.19
Designation as Senior Debt
111
6.20
Designation of Unrestricted Subsidiaries
111

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 

 
Section
 
Page
     
6.21
Post-Closing Collateral Matters
112
 
ARTICLE VII
NEGATIVE COVENANTS
 
7.01
Liens
112
7.02
Indebtedness
115
7.03
Investments
117
7.04
Fundamental Changes
119
7.05
Dispositions
120
7.06
Restricted Payments
121
7.07
Change in Nature of Business
122
7.08
Transactions with Affiliates
123
7.09
Burdensome Agreements
123
7.10
Use of Proceeds
123
7.11
Financial Covenants
123
7.12
Amendments of Organization Documents
124
7.13
Accounting Changes
124
7.14
Prepayments, Etc., of Indebtedness
124
7.15
Amendment, Etc., of Indebtedness
124
7.16
Foreign Holdcos
124
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default
125
8.02
Remedies upon Event of Default
127
8.03
Application of Funds
128
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01
Appointment and Authority
129
9.02
Rights as a Lender
129
9.03
Exculpatory Provisions
130
9.04
Reliance by Administrative Agent
130
9.05
Delegation of Duties
131
9.06
Resignation of Administrative Agent
131
9.07
Non-Reliance on Administrative Agent and Other Lenders
132
9.08
No Other Duties, Etc.
132
9.09
Administrative Agent May File Proofs of Claim
132
9.10
Collateral and Guaranty Matters
133
9.11
Secured Cash Management Agreements, Secured Foreign Line of Credit Agreements
and Secured Hedge Agreements
134
9.12
Withholding
134
 
ARTICLE X
MISCELLANEOUS
 
10.01
Amendments, Etc.
134

 
 
 
 
-iii-

--------------------------------------------------------------------------------

 

 
Section
 
Page
     
10.02
Notices; Effectiveness; Electronic Communications
136
10.03
No Waiver; Cumulative Remedies; Enforcement
138
10.04
Expenses; Indemnity; Damage Waiver
139
10.05
Payments Set Aside
140
10.06
Successors and Assigns
141
10.07
Treatment of Certain Information; Confidentiality
145
10.08
Right of Setoff
146
10.09
Interest Rate Limitation
146
10.10
Counterparts; Integration; Effectiveness
146
10.11
Survival of Representations and Warranties
147
10.12
Severability
147
10.13
Replacement of Lenders
147
10.14
Governing Law; Jurisdiction; Etc.
148
10.15
WAIVER OF JURY TRIAL
149
10.16
No Advisory or Fiduciary Responsibility
149
10.17
Electronic Execution of Assignments and Certain Other Documents
149
10.18
USA PATRIOT Act
149
     
SIGNATURES
 
S-1

 
 
 
 
-iv-

--------------------------------------------------------------------------------

 
 
 
SCHEDULES
     
1.01
Unrestricted Subsidiaries
1.02
Immaterial Subsidiaries
1.03
Excluded Subsidiaries
1.04
Specified Reorganization Transactions
2.01
Commitments and Applicable Percentages
2.03(a)
Existing Letters of Credit
4.01(a)(iii)(B)
Pledge Agreements
4.01(a)(ix)
Local Counsel
5.06
Litigation
5.09
Environmental Matters
5.11
Tax Sharing Agreements
5.12
ERISA Compliance
5.20
Labor Matters
6.11
Refinancing Indebtedness
6.21
Post-Closing Collateral Matters
7.01
Existing Liens
7.02
Existing Indebtedness
7.03
Existing Investments
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Account, Certain Addresses for Notices
   
EXHIBITS
     
Form of
     
A-1
Committed Loan Notice
A-2
Swing Line Loan Notice
B-1
Term Note
B-2
Revolving Credit Note
B-3
Swing Line Note
C
Compliance Certificate
D-1
Assignment and Assumption
D-2
Administrative Questionnaire
E
Guaranty
F
Security Agreement
G-1
Perfection Certificate
G-2
Perfection Certificate Supplement
H-1
Opinion Matters – Counsel to Loan Parties
H-2
Opinion Matters – In-house Counsel
H-3
Opinion Matters – Local Counsel to Loan Parties
I
Receivables Intercreditor Agreement
J
Intercompany Note Subordination Agreement
K
Report of Letter of Credit Information
L
Mortgage
M
Discount Range Prepayment Notice
N
Discount Range Prepayment Offer
O
Solicited Discounted Prepayment Notice
P
Solicited Discounted Prepayment Offer

 
 
 
 
-v-

--------------------------------------------------------------------------------

 
 
 
Q
Acceptance and Prepayment Notice
R
Specified Discount Prepayment Notice
S
Specified Discount Prepayment Response

 
 
 
 
-vi-

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 23, 2011, among
ASHLAND INC., a Kentucky corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
THE BANK OF NOVA SCOTIA, as Administrative Agent, Swing Line Lender and an L/C
Issuer, CITIBANK, N.A., as Syndication Agent, and BANK OF AMERICA, N.A., U.S.
BANK NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents.
 
PRELIMINARY STATEMENTS:
 
Pursuant to the Stock Purchase Agreement dated as of May 30, 2011 (including all
schedules and exhibits thereto, the “Acquisition Agreement”), among the
Borrower, The Samuel J. Heyman 1981 Continuing Trust for Lazarus S. Heyman, The
Samuel J. Heyman 1981 Continuing Trust for Eleanor S. Heyman, The Samuel J.
Heyman 1981 Continuing Trust for Jennifer L. Heyman, The Samuel J. Heyman 1981
Continuing Trust for Elizabeth D. Heyman, The Lazarus S. Heyman Age 50 Trust for
Assets Appointed Under Will of Lazarus S. Heyman, The Eleanor S. Heyman Age 50
Trust for Assets Appointed Under Will of Lazarus S. Heyman, The Jennifer L.
Heyman Age 50 Trust for Assets Appointed Under Will of Lazarus S. Heyman, The
Elizabeth D. Heyman Age 50 Trust for Assets Appointed Under Will of Lazarus S.
Heyman, The Horizon Holdings Residual Trust, RFH Investment Holdings LLC and
Ronnie F. Heyman, the Borrower will acquire (the “Acquisition”) all of the
common stock, par value $0.01 per share (the “Acquired Business Stock”), of
International Specialty Products Inc., a Delaware corporation (the “Acquired
Business”), from the holders thereof.
 
The Borrower has requested that (a) concurrently with the consummation of the
Acquisition, (i) the Term A Lenders (as hereinafter defined) lend to the
Borrower up to $1,500,000,000 and (ii) the Term B Lenders (as hereinafter
defined) lend to the Borrower up to $1,400,000,000, to pay to the holders of the
Acquired Business Stock the cash consideration for their shares in the
Acquisition, to pay transaction fees and expenses and to consummate the
Refinancing (as hereinafter defined) and (b) from time to time, (i) the
Revolving Credit Lenders (as hereinafter defined) make revolving credit loans to
the Borrower, (ii) the Swing Line Lender (as hereinafter defined) issue swing
line loans to the Borrower and (iii) the L/C Issuer (as hereinafter defined)
issue letters of credit for the account of the Borrower and its Subsidiaries (as
hereinafter defined), in each case to provide ongoing working capital and for
other general corporate purposes of the Borrower and its Subsidiaries (including
investments and acquisitions permitted hereunder) and, in the case of the up to
$200,000,000 of revolving credit loans to be made on the Closing Date (as
hereinafter defined), to pay to the holders of the Acquired Business Stock the
cash consideration for their shares in the Acquisition, to pay transaction fees
and expenses and to consummate the Refinancing.
 
In furtherance of the foregoing, the Borrower has requested that the Lenders
provide the Term A Facility (as hereinafter defined), the Term B Facility (as
hereinafter defined) and the Revolving Credit Facility (as hereinafter defined),
and the Lenders and Swing Line Lender have indicated their willingness to lend
and the L/C Issuer has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Acceptable Discount” has the meaning specified in Section 2.05(a)(iv)(D)(II).
 
“Acceptable Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(III).
 
“Acceptance and Prepayment Notice” means a notice in the form of Exhibit Q
attached hereto.
 
“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(II).
 
“Acquired Business” has the meaning specified in the Preliminary Statements.
 
“Acquired Business Stock” has the meaning specified in the Preliminary
Statements.
 
“Acquisition” has the meaning specified in the Preliminary Statements.
 
“Acquisition Agreement” has the meaning specified in the Preliminary Statements.
 
“Administrative Agent” means Scotia Capital in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“Applicable Discount” has the meaning specified in Section 2.05(a)(iv)(C)(II).
 
“Applicable ECF Percentage” means, for any fiscal year of the Borrower, (a) 50%
if the Consolidated Leverage Ratio as of the last day of such fiscal year is
greater than 2.50:1.00, (b) 25% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than or equal to 2.50:1.00 and greater than
2.00:1.00 and (c) 0% if the Consolidated Leverage Ratio as of the last day of
such fiscal year is less than or equal to 2.00:1.00.
 
“Applicable Fee Rate” means the “Applicable Fee Rate” as determined pursuant to
the definition of the term “Applicable Rate.”
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, (b) in respect of the Term B
Facility, with respect to any Term B Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term B Facility represented by the
principal amount of such Term B Lender’s Term B Loans at such time and (c) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the Commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
2.06 or Section 8.02, or if the Revolving Credit Commitments have expired, then
the Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Applicable Rate” means (a) in respect of the Term A Facility, the Revolving
Credit Facility, the Letter of Credit Fees and the Applicable Fee Rate, (i) for
each day from the Closing Date to and including the date that is 180 days after
the Closing Date, 1.25% per annum for Base Rate Loans, 2.25% per annum for
Eurodollar Rate Loans and Letter of Credit Fees and 0.40% per annum for the
Applicable Fee Rate and (ii) for each day thereafter, the applicable percentage
per annum set forth in the table below, with the applicable Tier for such day
being the higher Tier determined by reference to (x) the Consolidated Gross
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b) and (y) the higher of
the corporate credit rating of the Borrower from S&P or Moody’s, in each case
then in effect; provided that if the then applicable corporate credit rating
from S&P is at least two Tiers higher than the then applicable corporate credit
rating from Moody’s, or vice versa, then the applicable corporate credit rating
for purposes of determining the Applicable Rate shall be one Tier higher than
the lower of the two corporate credit ratings; provided, further, that if the
Tier determined pursuant to clause (x) above is at least two Tiers higher than
the Tier determined pursuant to clause (y) above, or vice versa, then the
applicable Tier for purposes of determining the Applicable Rate shall be one
Tier higher than the lower of the two Tiers:
 
Tier
Corporate Credit Rating of the Borrower
Consolidated
Gross
Leverage Ratio
Applicable Rate
(Eurodollar Rate and Letter of Credit Fees)
Applicable Rate
(Base Rate)
Applicable Fee Rate
S&P
Moody’s
I
≥ BBB-
≥ Baa3
< 2.50:1.00
1.75%
0.75%
0.30%
II
BB+
Ba1
≥ 2.50:1.00 but
< 3.25:1.00
2.00%
1.00%
0.35%
III
BB
Ba2
≥ 3.25:1.00 but
< 3.75:1.00
2.25%
1.25%
0.40%
IV
≤ BB-
≤Ba3
≥ 3.75:1.00
2.50%
1.50%
0.50%



and (b) in respect of the Term B Facility, 1.75% per annum for Base Rate Loans
and 2.75% per annum for Eurodollar Rate Loans.
 
 
 
 
-3-

--------------------------------------------------------------------------------

Table of Contents
 
 
Any increase or decrease in the Applicable Rate in respect of the Term A
Facility or Revolving Credit Facility resulting from a change in the
Consolidated Gross Leverage Ratio or corporate credit rating shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) or a change in
the corporate credit rating of the Borrower, as applicable; provided, however,
that if a Compliance Certificate is not delivered within three Business Days
after the date when due in accordance with such Section, then Tier IV shall
apply in respect of the Term A Facility, the Revolving Credit Facility, the
Letter of Credit Fees and the Applicable Fee Rate, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
The Applicable Rate may be increased pursuant to Section 2.14.
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term A Loan, a Term B
Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means, collectively, Citigroup Global Markets Inc., Scotia Capital,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and U.S. Bank National
Association, each in their respective capacities as joint lead arranger and
joint book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
 
 
 
 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
 
“Audited Financial Statements” means (a) the Borrower’s audited consolidated
balance sheet and the related consolidated statements of income or operations,
shareholders’ equity and cash flows, including the notes thereto, each for the
three fiscal years of the Borrower ended September 30, 2008, September 30, 2009
and September 30, 2010, (b) the Acquired Business’s audited consolidated balance
sheet and the related consolidated statements of income or operations,
shareholders’ equity and cash flows, including the notes thereto, each for the
two fiscal years of the Acquired Business ended December 31, 2009 and December
31, 2010 and (c) ISP Chemco’s audited consolidated balance sheet and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows, including the notes thereto, each for the three fiscal years of ISP
Chemco ended December 31, 2008, December 31, 2009 and December 31, 2010.
 
“Available Amount” means, on any date, an amount equal to (a) the sum of (i) (A)
50% of the Consolidated Net Income for all fiscal quarters of the Borrower for
which Consolidated Net Income is positive and that have ended after the Closing
Date (commencing with the fiscal quarter ending on September 30, 2011) and prior
to such date for which financial statements shall have been delivered to the
Administrative Agent pursuant to Section 6.01(a) or 6.01(b) (treated as one
continuous accounting period), less (B) 100% of the Consolidated Net Income for
all fiscal quarters of the Borrower for which Consolidated Net Income is
negative and that have ended after the Closing Date (commencing with the fiscal
quarter ending on September 30, 2011) and prior to such date for which financial
statements shall have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or 6.01(b) (treated as one continuous accounting period), plus
(ii) the Net Cash Proceeds from the issuance of common stock of the Borrower
after the Closing Date, other than any such issuance to a Subsidiary, to an
employee stock ownership plan or to a trust established by the Borrower or any
of its Subsidiaries for the benefit of their employees, minus (b) the portion of
the Available Amount previously utilized pursuant to Section 7.03(k), 7.06(g)
and/or 7.14(e).
 
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Business
Day prior to the Maturity Date for the Revolving Credit Facility, (ii) the date
of termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.
 
“Base Rate” means for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate on such day
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Scotia Capital as its “prime rate” and (c) the
Eurodollar Rate for an Interest Period of one month beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%
per annum; provided that in no event shall the Base Rate with respect to the
Term B Facility be less than 2.00% per annum.  The “prime rate” is a rate set by
Scotia Capital based upon various factors including Scotia Capital’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Scotia Capital shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
 
 
 
-5-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan
that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.05(a)(iv)(B).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.05(a)(iv)(C).
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(iv)(D).
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (a) normal replacements and maintenance which are
properly charged to current operations, (b) any such expenditures constituting
an Investment permitted under Section 7.03 and (c) expenditures made with the
proceeds from the issuance of Equity Interests (other than Disqualified Equity
Interests)).  For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds, indemnity payments, condemnation awards (or payments in lieu
thereof) or damage recovery proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, indemnity payments,
condemnation awards (or payments in lieu thereof) or damage recovery proceeds,
as the case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Capital Expenditure” means a Capital Expenditure that is not made (a) by
means of a Capitalized Lease or (b) with the proceeds of Indebtedness that are
not the proceeds of Revolving Credit Loans.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of the L/C Obligations,
cash or deposit account balances or, if the applicable L/C Issuer benefiting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) each applicable L/C Issuer.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
 
 
 
-6-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Cash Equivalents” means any of the following:
 
(a)  readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
 
(b)  time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(c)  commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 270 days from the date of acquisition thereof;
 
(d)  Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;
 
(e)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above; and
 
(f)  in the case of any Foreign Subsidiary, investments denominated in the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the items specified in
subsections (a) through (e) of this definition made in the ordinary course of
business.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender, in its capacity as a party to a Cash Management Agreement.
 
“CFC” means a controlled foreign corporation (as defined in Section 957 of the
Code).
 
 
 
 
-7-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
 
“Change of Control” means an event or series of events by which:
 
(a)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
 
(b)  during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors on
behalf of or at the direction of the board of directors); or
 
(c)  a “change of control” or any comparable term under, and as defined in, the
Existing Senior Notes Documents or other Indebtedness exceeding the Threshold
Amount shall have occurred.
 
“Class” means, (i) with respect to any Loan, whether such Loan is a Revolving
Credit Loan, a Term A Loan, a Term B Loan, an Incremental Term Loan or an
Extended Maturity Loan and (ii) with respect to any Commitment, whether such
Commitment is a Revolving Credit Commitment, a Term A Commitment, a Term B
Commitment, an Incremental Term Loan Commitment or an Extended Maturity
Commitment.  Incremental Term Loans that have different terms and conditions
(together with the Incremental Term Loan Commitments in respect thereof) shall
be construed to be in different Classes.  Extended Maturity Loans that have
different terms and conditions (together with the Extended Maturity Commitments
in respect thereof) shall be construed to be in different Classes.
 
 
 
 
-8-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Closing Date” means August 23, 2011.
 
“Closing Date Acquired Business Material Adverse Effect” means an effect, event,
change, occurrence or development (each, a “Change”) that is materially adverse
to the business, assets, financial condition or results of operations of the
Acquired Business and its Subsidiaries (as defined in the Acquisition
Agreement), taken as a whole; provided, however, that in no event shall any of
the following, either alone or in combination, be deemed to constitute or
contribute to a Closing Date Acquired Business Material Adverse Effect, or shall
otherwise be taken into account in determining whether a Closing Date Acquired
Business Material Adverse Effect has occurred or would be reasonably expected to
occur: (a) any Change or prospective Change in Law (as defined in the
Acquisition Agreement) or accounting standards (including GAAP) or
interpretations or the enforcement thereof applicable to any of the Acquired
Business and its Subsidiaries or the Business (as defined in the Acquisition
Agreement), (b) any Change in U.S. or foreign economic, political or business
conditions or financial, credit, debt or securities market conditions generally,
including Changes in interest rates, exchange rates, commodity prices and fuel
costs, (c) Changes generally affecting any of the industries, industry sectors
or geographic sectors in which any of the Acquired Business and its Subsidiaries
or the Business operates, (d) any Change resulting or arising from the execution
or delivery of the Acquisition Agreement or the Ancillary Agreements (as defined
in the Acquisition Agreement), the consummation of the Transactions (as defined
in the Acquisition Agreement), or the announcement or other publicity or
pendency with respect to any of the foregoing (including the impact thereof on
relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, employees, labor unions or regulators), (e) any Change
resulting or arising from acts of war (whether or not declared), hostilities,
sabotage, terrorism, military actions or the escalation of any of the foregoing,
any hurricane, flood, tornado, earthquake or other natural disaster, or any
other force majeure event, whether or not caused by any Person (as defined in
the Acquisition Agreement), or any national or international calamity or crisis,
(f) any Change resulting or arising from (1) the taking of, or the failure to
take, any action by any of the Seller Parties (as defined in the Acquisition
Agreement), their respective Affiliates (as defined in the Acquisition
Agreement) or any of the Acquired Business and its Subsidiaries (x) required or
otherwise contemplated by the Acquisition Agreement (excluding any requirement
that the Acquired Business and its Subsidiaries conduct the Business in the
Ordinary Course of Business (as defined in the Acquisition Agreement)) or (y)
consented to or requested by the Borrower in writing or (2) the failure to take
any action that the Seller Parties, their respective Affiliates or the Acquired
Business and its Subsidiaries have requested the consent of the Borrower to take
and which the Borrower did not grant its consent with respect thereto, (g) any
change in the credit rating of any of the Acquired Business or its Subsidiaries
(provided that the exception in this clause (g) shall not prevent or otherwise
affect a determination that any Change underlying such change in credit rating
constitutes, or has contributed to, a Closing Date Acquired Business Material
Adverse Effect, subject to the exceptions contained in clauses (a) - (f) and
(h)) or (h) any failure by the Seller Parties, any of the Acquired Business and
its Subsidiaries or the Business to achieve any published or internally prepared
budgets, projections, predictions, estimates, plans or forecasts of revenues,
earnings or other financial performance measures or operating statistics
(provided that the exception in this clause (h) shall not prevent or otherwise
affect a determination that any Change underlying such failure constitutes, or
has contributed to, a Closing Date Acquired Business Material Adverse Effect,
subject to the exceptions contained in clauses (a) - (g)); provided, further,
that any Change referred to in clauses (a), (b), (c) or (e) may be taken into
account in determining whether a Closing Date Acquired Business Material Adverse
Effect has occurred to the extent such Change has a materially disproportionate
adverse effect on the Acquired Business and its Subsidiaries, taken as a whole,
as compared to other participants in the industries in which the Acquired
Business and its Subsidiaries operate.
 
 
 
 
-9-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Pledged Collateral,” “Mortgaged Properties” and
“Trust Property” referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Receivables Intercreditor Agreement, the Mortgages, each of the other mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to the other
Collateral Documents, Section 6.12 or 6.15, in accordance with applicable local
or foreign law to grant a valid, perfected security interest in any property as
collateral for the Obligations, and each of the other agreements, instruments or
documents that creates or purports to create a security interest or Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
“Commitment” means a Term A Commitment, a Term B Commitment or a Revolving
Credit Commitment, as the context may require, and, in the event of the creation
of an Incremental Term Loan Commitment pursuant to Section 2.14 or an Extended
Maturity Commitment pursuant to Section 2.16, shall also include the commitments
to such Incremental Term Loan Commitment or such Extended Maturity Commitment,
as the case may be.
 
“Commitment Letter” means the commitment letter agreement, dated as of May 30,
2011, among the Borrower, the Arrangers and Bank of America, N.A.
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated Current Assets” means, at any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis on such date
which may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
on such date which may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of Long-Term Debt.
 
“Consolidated EBITDA” means, for any Measurement Period, an amount equal to
Consolidated Net Income for such Measurement Period plus (a) proceeds of
business interruption insurance received during such period, but only to the
extent not included in Consolidated Net Income plus (b) the following to the
extent deducted in calculating such Consolidated Net Income, but without
duplication and in each case for such Measurement Period:  (i) Consolidated
Interest Charges, (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) asset
impairment charges, (v) expenses reimbursed by third parties (including through
insurance and indemnity payments), (vi) fees and expenses incurred in connection
with the Transactions, any Permitted Receivables Facility, any proposed or
actual issuance of any Indebtedness or Equity Interests (including upfront fees
and original issue discount), or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, in each case that
are expensed, (vii) restructuring and integration charges not to exceed
$100,000,000 in the aggregate during the period prior to December 31, 2013 (and
such amounts may be included pursuant to this clause (b) in the calculation of
Consolidated EBITDA for any Measurement Period after December 31, 2013 that
includes one or more quarters prior to December 31, 2013 in which such charges
were incurred), (viii) non-cash stock expense and non-cash equity compensation
expense, (ix) other expenses or losses, including purchase accounting entries
such as the inventory adjustment to fair value, reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(x) expenses or losses in respect of discontinued operations of the Borrower or
any of its Subsidiaries, (xi) any unrealized losses attributable to the
application of “mark to market” accounting in respect of Swap Contracts and
(xii) with respect to any Disposition for which pro forma effect is required to
be given pursuant to the definition of Pro Forma Basis, any loss thereon, and
minus (c) the following to the extent included in calculating such Consolidated
Net Income, but without duplication and in each case for such Measurement
Period:  (i) Federal, state, local and foreign income tax credits, (ii) all
non-cash gains or other items increasing Consolidated Net Income, (iii) gains in
respect of discontinued operations of the Borrower or any of its Subsidiaries,
(iv) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Swap Contracts and (v) with respect to
any Disposition for which pro forma effect is required to be given pursuant to
the definition of Pro Forma Basis, any gain thereon.  For all purposes
hereunder, Consolidated EBITDA shall be calculated on a Pro Forma Basis unless
otherwise specified.  Notwithstanding the foregoing, Consolidated EBITDA for the
fiscal quarter ended (i) December 31, 2010 shall be $247,214,887, (ii) March 31,
2011 shall be $302,741,802 and (iii) June 30, 2011 shall be $324,363,500.
 
 
 
 
-10-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA, less the aggregate amount of all Cash
Capital Expenditures to (b) Consolidated Fixed Charges, in each case for the
most recently completed Measurement Period for which financial statements have
been delivered pursuant to Section 6.01.
 
“Consolidated Fixed Charges” means, for any Measurement Period, the sum of (i)
Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of the Term A Loans (which shall not be deemed to include the
principal payment on the Term A Loans scheduled to be made on the Term A
Facility Maturity Date), Term B Loans and Incremental Term Loans (which, by way
of clarification and not limitation, shall not be deemed to include
prepayments), but excluding any such payments to the extent refinanced through
the incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02, and (iii) the aggregate amount of all Restricted Payments (other
than (A) Restricted Payments made to the Borrower or any Subsidiary and (B)
Restricted Payments made in accordance with Section 7.06(b), (c), (d), (h), (i),
(j), (k) or (l)), in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for such Measurement Period.  For all purposes hereunder,
Consolidated Fixed Charges shall be calculated on a Pro Forma Basis unless
otherwise specified.  Notwithstanding the foregoing, Consolidated Fixed Charges
for the fiscal quarter ended (i) December 31, 2010 shall be $58,839,750, (ii)
March 31, 2011 shall be $58,839,750 and (iii) June 30, 2011 shall be
$60,767,672.
 
“Consolidated Gross Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
 
 
 
 
-11-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Consolidated Indebtedness” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication (a) the outstanding principal amount of all obligations (as
calculated under GAAP), whether current or long-term, for borrowed money
(including Obligations in respect of the Loans hereunder), reimbursement
obligations for amounts drawn under letters of credit and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under bankers’ acceptances and bank guaranties, (d) all obligations in
respect of the deferred purchase price of property or services (other than (i)
trade accounts payable in the ordinary course of business, (ii) any earn-out or
similar obligation until such obligation appears in the liabilities section of
the balance sheet of such Person and (iii) any earn-out or similar obligation
that appears in the liabilities section of the balance sheet of such Person to
the extent that (A) such Person is indemnified for the payment thereof by a
solvent Person reasonably acceptable to the Administrative Agent or (B) amounts
to be applied to the payment therefor are in escrow), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation, limited
liability company or other entity the obligations of which are not, by operation
of law, the joint or several obligations of the holders of its Equity Interests)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.  For all purposes hereunder, Consolidated Indebtedness shall (i) be
calculated on a Pro Forma Basis unless otherwise specified, (ii) not include the
Defeased Debt and (iii) include all outstandings of the Borrower and its
Subsidiaries under any Permitted Receivables Facility (but excluding the
intercompany obligations owed by a Special Purpose Finance Subsidiary to the
Borrower or any other Subsidiary in connection therewith).  Notwithstanding the
foregoing, the principal amount outstanding at any time of any Indebtedness
included in Consolidated Indebtedness issued with original issue discount shall
be the principal amount of such Indebtedness less the remaining unamortized
portion of the original issue discount of such Indebtedness at such time as
determined in conformity with GAAP, but such Indebtedness shall be deemed
incurred only as of the date of original issuance thereof.
 
“Consolidated Interest Charges” means, for any Measurement Period, the excess of
(a) the sum, without duplication, of (i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (ii) cash payments made in respect of obligations referred to in
clause (b)(ii) below, (iii) the portion of rent expense under Capitalized Leases
that is treated as interest in accordance with GAAP, in each case, of or by the
Borrower and its Subsidiaries on a consolidated basis for such Measurement
Period and (iv) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with the Permitted Receivables Facility, minus
(b) to the extent included in such consolidated interest expense for such
Measurement Period, the sum, without duplication, of (i) extinguishment charges
relating to the early extinguishment of Indebtedness or obligations under Swap
Contracts, (ii) noncash amounts attributable to the amortization of debt
discounts or accrued interest payable in kind, (iii) noncash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period, (iv) interest income treated as such
in accordance with GAAP and (v) fees and expenses, original issue discount and
upfront fees, in each case of or by the Borrower and its Subsidiaries on a
consolidated basis for such Measurement Period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date minus the amount of the
Borrower’s and its Subsidiaries’ unrestricted cash and Cash Equivalents as of
such date that are or would be included on a balance sheet of the Borrower and
its Subsidiaries as of such date to (b) Consolidated EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01.
 
 
 
 
-12-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period (unless such
restrictions on dividends or similar distributions have been legally and
effectively waived), except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, (c) any income (or loss) for such Measurement Period of
any Person if such Person is not a Subsidiary, except that the Borrower’s equity
in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso), (d) any gain or loss realized as a result of the cumulative
effect of a change in accounting principles, (e) any gain or loss attributable
to any foreign currency hedging arrangements or currency fluctuations, (f)
extinguishment charges relating to the early extinguishment of Indebtedness and
obligations under Swap Contracts and extinguishment charges relating to upfront
fees and original issue discount on Indebtedness and (g) any pension or other
post-retirement gain or expense for such Measurement Period; provided, further,
that Consolidated Net Income shall be reduced by the amount of any cash payments
made during such Measurement period relating to pension and other
post-retirement costs.
 
“Consolidated Total Assets” means, at any date of determination, the total
assets of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.
 
“Consolidated Working Capital” means, at any date of determination, (a) the
Consolidated Current Assets as of such date minus (b) the Consolidated Current
Liabilities as of such date.  Consolidated Working Capital at any date may be a
positive or negative number.
 
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Corrective Extension Amendment” has the meaning specified in Section 2.16(d).
 
“Credit Extension” means each of the following:  (a) a Borrowing or (b) an L/C
Credit Extension.
 
“Debt Rating” means (a) a rating of the Borrower’s senior secured long-term debt
and/or (b) the Borrower’s corporate credit rating; provided that if a Debt
Rating by a Rating Agency is required to be at or above a specified level and
such Rating Agency shall have changed its system of classifications after the
Closing Date, the requirement will be met if the Debt Rating by such Rating
Agency is at or above the new rating that most closely corresponds to the
specified level under the old rating system; and provided, further, that the
Debt Rating in effect on any date is that in effect at the close of business on
such date.
 
 
 
 
-13-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; (b) when used with respect to a Loan, an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum; and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Term A Loans,
Term B Loans, Revolving Credit Loans or participations in L/C Obligations or
Swing Line Loans, within two Business Days of the date required to be funded by
it hereunder, unless such obligation is the subject of a good faith dispute, (b)
has notified the Borrower, or the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in such Lender or any direct or indirect parent company
thereof by a Governmental Authority.
 
“Defeased Debt” means (a) the Indebtedness of the Borrower ($5,000,000 as of
March 31, 2011) for its 9.35% medium-term notes due 2019 that is the subject of
a covenant defeasance pursuant to Section 4.03 of the indenture therefor dated
August 15, 1989, as amended and restated as of August 15, 1990 and (b) the
Indebtedness of the Borrower ($8,500,000 as of March 31, 2011) for its 8.38%
medium-term notes due 2015 that is the subject of a covenant defeasance pursuant
to Section 4.03 of the indenture therefor dated August 15, 1989, as amended and
restated as of August 15, 1990.
 
“Discount Prepayment Accepting Lender” has the meaning specified in Section
2.05(a)(iv)(B)(II).
 
“Discount Range” has the meaning specified in Section 2.05(a)(iv)(C)(I).
 
“Discount Range Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(C)(I).
 
 
 
 
-14-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(iv)(C) substantially in the form of Exhibit M.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning specified in Section
2.05(a)(iv)(C)(I).
 
“Discount Range Proration” has the meaning specified in Section
2.05(a)(iv)(C)(III).
 
“Discounted Loan Prepayment” has the meaning specified in Section
2.05(a)(iv)(A).
 
“Discounted Prepayment Determination Date” has the meaning specified in Section
2.05(a)(iv)(D)(III).
 
“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment, a Borrower Solicitation of Discount Range
Prepayment Offer or a Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Acceptance Date, respectively, in
accordance with Section 2.05(a)(iv)(B), 2.05(a)(iv)(C) or 2.05(a)(iv)(D),
respectively, unless a shorter period is agreed to between the Borrower and the
Auction Agent.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Maturity Date with respect to the Term B Facility, except, in
the cases of clauses (i) and (ii), if as a result of a change of control or
asset sale, but only if any rights of the holders thereof upon the occurrence of
such change of control or asset sale are subject to the prior payment in full of
all Obligations (other than contingent indemnification obligations), the
cancellation or expiration of all Letters of Credit and the termination of the
Aggregate Commitments.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any political subdivision of the United States.
 
 
 
 
-15-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 
“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.
 
“Environmental Audit” has the meaning specified in Section 6.14(c).
 
“Environmental Claim” has the meaning specified in Section 5.09(a)(iv).
 
“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include any securities to the extent
constituting “Indebtedness” for purposes of this Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
 
 
 
-16-

--------------------------------------------------------------------------------

Table of Contents
 
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan, the receipt by the Borrower, any
Subsidiary or any ERISA Affiliate of any notice concerning the imposition of
withdrawal liability (as defined in Part 1 of Subtitle E of Title IV of ERISA)
or notification that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan, (e) with respect to a Pension
Plan, the failure to satisfy the minimum funding standard of Section 412 of the
Code; (f) the failure to make by its due date a required contribution under
Section 412(m) of the Code or Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (g) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could result
in liability to the Borrower or any of the Subsidiary; or (h) the imposition by
the PBGC of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower, any
Subsidiary or any ERISA Affiliate.
 
“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Scotia Capital and with a term equivalent to such
Interest Period would be offered by Scotia Capital’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that the Eurodollar Rate with
respect to the Term B Facility shall not be less than 1.00% per annum.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B
Loan that bears interest at a rate based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of the Borrower, the sum (without
duplication) of:
 
(a)  the Consolidated Net Income for such fiscal year, adjusted to exclude (i)
net income (or loss) of any consolidated Subsidiary that is not wholly owned by
the Borrower to the extent such income (or loss) is attributable to the
noncontrolling interest in such consolidated Subsidiary and (ii) any gains or
losses attributable to any Disposition, Extraordinary Receipt or incurrence of
Indebtedness that results in a mandatory prepayment requirement under Section
2.05(b), plus
 
(b)  depreciation, amortization and other noncash charges or losses deducted in
determining the Consolidated Net Income for such fiscal year, plus
 
(c)  the Consolidated Working Capital Adjustment for such fiscal year, minus
 
 
 
 
-17-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  noncash items of income that represent the reversal of any accrual made in
a prior period for anticipated cash charges and noncash gains, in each case
included in determining the Consolidated Net Income for such fiscal year, minus
 
(e)  the sum of (i) the aggregate amount of Capital Expenditures actually made
in cash by the Borrower and its consolidated Subsidiaries during such fiscal
year, (ii) the aggregate amount of cash consideration paid during such fiscal
year by the Borrower and its consolidated Subsidiaries to make Investments
permitted under Section 7.03 and (iii) payments in cash made by the Borrower and
its consolidated Subsidiaries during such fiscal year with respect to any
noncash charges added back pursuant to clause (b) of this definition when
computing Excess Cash Flow for any prior fiscal year, minus
 
(f)  the aggregate amount of Long-Term Debt repaid or prepaid by the Borrower
and its consolidated Subsidiaries during such fiscal year, excluding (i)
Indebtedness in respect of Revolving Credit Loans, Letters of Credit and Swing
Line Loans or other revolving extensions of credit (except to the extent that
any repayment or prepayment of such Indebtedness is accompanied by a permanent
reduction in the related commitments), (ii) Term Loans prepaid pursuant to
Section 2.05(a) or Section 2.05(b) and (iii) repayments or prepayments of
Long-Term Debt to the extent financed from the incurrence of other Indebtedness.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) Taxes imposed on or measured
by its net income (however denominated), and franchise, capital, gross receipts
or net worth Taxes imposed on it in lieu of net income Taxes (other than any
such gross receipts Taxes that are withholding Taxes), by a jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such recipient and the jurisdiction imposing such Taxes (other than any
such connection arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, or enforced any Loan
Documents), (b) any branch profits Taxes under Section 884(a) of the Code or any
similar Tax imposed by a jurisdiction described in clause (a), (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender, L/C Issuer or other recipient, and (d) in the case of a Foreign
Lender or L/C Issuer or other recipient (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any United States Federal
withholding Tax (including FATCA) that (i) is required to be imposed on amounts
payable to such Foreign Lender, L/C Issuer or other recipient pursuant to the
Laws in force at the time such Foreign Lender, L/C Issuer or other recipient
becomes a party hereto (or designates a new Lending Office) or, with respect to
any additional position in any Loan or other obligation hereunder acquired after
such Foreign Lender, L/C Issuer or other recipient becomes a party hereto, at
the time such additional position was acquired by such Foreign Lender, L/C
Issuer or other recipient, except to the extent that such Foreign Lender, L/C
Issuer or other recipient (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office, assignment or acquisition of such
additional position in any Loan or other obligation hereunder (as applicable),
to receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(2), or (ii) is attributable to such Foreign
Lender’s, L/C Issuer’s or other recipient’s failure or inability (other than as
a result of a Change in Law) to comply with Section 3.01(e).
 
“Existing Acquired Business A/R Facility” means the Amended and Restated
Transfer Administration Agreement dated as of February 26, 2010, among
International Specialty Products Funding Corporation, ISP Management Company,
Inc., Starbird Funding Corporation and BNP Paribas, New York Branch.
 
 
 
 
-18-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Existing Acquired Business Credit Agreement” means the Third Amended and
Restated Credit Agreement dated as of June 4, 2007, among ISP Chemco, as a
borrower and the lead borrower, ISP Chemicals LLC, ISP Technologies Inc., ISP
Synthetic Elastomers LP and ISP U.S. Sales LLC, as additional borrowers, the
subsidiary guarantors party thereto, the lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent.
 
“Existing Borrower Credit Agreement” means the Credit Agreement dated as of
March 31, 2010 among the Borrower, Bank of America, N.A., as administrative
agent, The Bank of Nova Scotia, as syndication agent, and the lenders from time
to time party thereto.
 
“Existing Class” has the meaning specified in Section 2.16(a).
 
“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).
 
“Existing Senior Notes” means the 9⅛% Senior Notes due 2017 issued by the
Borrower (including any registered notes in exchange for privately placed senior
notes pursuant to a registration rights agreement).
 
“Existing Senior Notes Documents” means any indenture among the Borrower, as
issuer, the guarantors party thereto and a trustee with respect to the Existing
Senior Notes, the Existing Senior Notes and all other agreements, instruments
and other documents pursuant to which the Existing Senior Notes have been or
will be issued or otherwise setting forth the terms of the Existing Senior
Notes.
 
“Extended Maturity Commitments” has the meaning specified in Section 2.16(a).
 
“Extended Maturity Loans” has the meaning specified in Section 2.16(a).
 
“Extending Lender” has the meaning specified in Section 2.16(b).
 
“Extension Amendment” has the meaning specified in Section 2.16(c).
 
“Extension Election” has the meaning specified in Section 2.16(b).
 
“Extension Maximum Amount” has the meaning specified in Section 2.16(b).
 
“Extension Request” has the meaning specified in Section 2.16(a).
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance and judicial judgments or settlements in lieu thereof, in each case,
to the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), casualty payments, indemnity
payments and any purchase price adjustments not received in the ordinary course
of business; provided, however, that an Extraordinary Receipt shall not include
cash receipts from proceeds of (i) insurance, condemnation awards (or payments
in lieu thereof) or indemnity payments to the extent that such proceeds, awards
or payments (a) in respect of loss or damage to operating assets are applied (or
in respect of which expenditures were previously incurred) to replace or repair
the operating assets in respect of which such proceeds were received in
accordance with the terms of Section 2.05(b)(ii), (b) are received by any Person
in respect of any third party claim against such Person and applied to pay (or
to reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto, (c) are matched to an expense,
including asbestos and environmental claim insurance and indemnity payments or
(d) are otherwise attributable to insurance settlements in respect of potential
asbestos or Environmental Liabilities (provided that the proceeds of such
settlements will be used to satisfy asbestos and Environmental Liabilities) or
(ii) Tax refunds.
 
 
 
 
-19-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Facility” means the Term A Facility, the Term B Facility and/or the Revolving
Credit Facility, as the context may require.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Scotia
Capital on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the fee letter agreement, dated as of May 30, 2011, among the
Borrower, the Arrangers and Bank of America, N.A.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).
 
“Foreign Holdco” means Ashland International Holdings, Inc., Valvoline
International Inc., Hercules Paper Holdings, Inc., AshOne C.V., Hercules
Investments S.a.r.l. and any Subsidiary substantially all businesses and purpose
of which is the holding of stock of Subsidiaries that are CFCs (which shall be
indicated as a “Foreign Holdco” on a Perfection Certificate Supplement, when
required to be delivered), in all cases meeting the requirements of Section
7.16; provided that Hercules Investments S.a.r.l. shall cease to be a Foreign
Holdco in the event that the Equity Interests of Hercules Investments S.a.r.l.
are transferred to a CFC pursuant to the Specified Reorganization Transactions
or Hercules Investments S.a.r.l. ceases to be a Material Subsidiary pursuant to
the Specified Reorganization Transactions.
 
“Foreign Lender” means any Lender (including such a Lender when acting in the
capacity of an L/C Issuer) that is not a United States person as that term is
defined in Section 7701(a)(30) of the Code.
 
“Foreign Line of Credit Agreement” means any agreement to provide loans and
letters of credit to a Foreign Subsidiary of the Borrower that is designated in
the instrument governing such line of credit or in a separate letter of
designation delivered to the Administrative Agent as a foreign line of credit
under this Agreement and notified to the Administrative Agent as such.
 
“Foreign Line of Credit Bank” means any Person that is a Lender or an Affiliate
of a Lender, in its capacity as a party to a Foreign Line of Credit Agreement
permitted under Article VI or VII.
 
 
 
 
-20-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Foreign Plan” has the meaning specified in Section 5.12(d).
 
“Foreign Subsidiary” means a Subsidiary organized under the Laws of a
jurisdiction outside the United States.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” means any requirement of
Law or any Governmental Authority requiring notification to the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
 
 
 
 
-21-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1(a) of the Perfection Certificate and each other Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12 (in each case, excluding any joint venture
and any Subsidiary that is a Special Purpose Finance Subsidiary, Immaterial
Subsidiary, Regulated Subsidiary, CFC, Subsidiary of a CFC or partnership for
Tax purposes in which a CFC is a partner and certain other Subsidiaries set
forth on Schedule 1.03).
 
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law.
 
“Hedge Bank” means any Person that, at the time such Swap Contract was entered
into, was a Lender or an Affiliate of a Lender under this Agreement or a lender
or an Affiliate of a lender under the Existing Borrower Credit Agreement, in its
capacity as a party to such Swap Contract.
 
“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
that, together with its Subsidiaries on a consolidated basis, during (or, in the
case of assets, as of the last day of) the twelve months preceding such date of
determination accounts for (or to which may be attributed) 2.5% or less of the
net income or assets (determined on a consolidated basis) of the Borrower and
its Subsidiaries during (or, in the case of assets, as of the last day of) such
twelve month period; provided that, as of any date of determination, the
aggregate consolidated net income or assets for all Immaterial Subsidiaries
during (or, in the case of assets, as of the last day) of the twelve months
preceding such date of determination shall not exceed 5.0% of the total net
income or assets of the Borrower and its Subsidiaries during (or, in the case of
assets, as of the last day of) such twelve month period; provided, further,
however, that, solely with respect to the determination of Immaterial
Subsidiaries on the date of determination on September 30, 2011, all
determinations of the net income shall be based on the nine month period
preceding such date of determination.  As of the Closing Date, the Immaterial
Subsidiaries are those set forth on Schedule 1.02, and the determination of
Immaterial Subsidiaries as of the Closing Date shall be based on the net income
and assets of (x) the Borrower and its Subsidiaries (other than the Acquired
Business and its Subsidiaries) as set forth in (i) the unaudited consolidated
balance sheet of the Borrower, dated as of March 31, 2011, and (ii) the
unaudited consolidated net income statement of the Borrower, dated as of March
31, 2011, and (y) the Acquired Business and its Subsidiaries as set forth in (i)
the unaudited consolidated balance sheet of ISP Chemco, dated as of March 31,
2011, and (ii) the consolidated net income statement of ISP Chemco, dated as of
December 31, 2010, in each case as provided by the Acquired Business.
 
 
 
 
-22-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Incremental Loans” has the meaning specified in Section 2.14(d).
 
“Incremental Revolving Commitments” has the meaning specified in Section
2.14(a).
 
“Incremental Revolving Loans” has the meaning specified in Section 2.14(d).
 
“Incremental Term Loan Commitment” has the meaning specified in Section 2.14(a).
 
“Incremental Term Loans” has the meaning specified in Section 2.14(d).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)  all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b)  the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)  net obligations of such Person under any Swap Contract;
 
(d)  all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person and (iii) any earn-out or similar obligation that appears in the
liabilities section of the balance sheet of such Person to the extent that (A)
such Person is indemnified for the payment thereof by a solvent Person
reasonably acceptable to the Administrative Agent or (B) amounts to be applied
to the payment therefor are in escrow);
 
(e)  indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)  all Attributable Indebtedness of such Person and all obligations of such
Person under any Permitted Receivables Facility (but excluding intercompany
obligations owed by a Special Purpose Finance Subsidiary to the Borrower or any
other Subsidiary in connection therewith);
 
(g)  all Disqualified Equity Interests in such Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
 
(h)  all Guarantees of such Person in respect of any of the foregoing.
 
 
 
 
-23-

--------------------------------------------------------------------------------

Table of Contents
 
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  Notwithstanding the foregoing, the principal amount outstanding
at any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.07 and all
renewals and extensions thereof.
 
“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies and all requirements of the issuer of any of the Insurance Policies.
 
“Intercompany Note Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit J or any other form approved by the
Administrative Agent.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or ending
on the date nine or twelve months thereafter, upon (in the case of nine and
twelve months) approval of all Lenders under the applicable Facility; provided
that:
 
(a)  any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
 
 
 
-24-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
 
“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“ISP Chemco” means ISP Chemco LLC, a Delaware limited liability company.
 
“Issuer Documents” means, with respect to any Letter of Credit, collectively,
the Letter of Credit Application relating to such Letter of Credit and all other
documents, agreements and instruments entered into by the applicable L/C Issuer
and the Borrower (or any Subsidiary) or in favor of such L/C Issuer and relating
to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means each of (i) Scotia Capital, (ii) Bank of America, N.A.,
JPMorgan Chase Bank, N.A. and PNC Bank, National Association, each solely with
respect to their respective Existing Letters of Credit and any amendment,
renewal or extension thereof, or pursuant to a separate agreement between such
L/C Issuer and the Borrower and (iii) each other Lender (or an Affiliate
thereof) designated by the Borrower from time to time (with the consent of such
Lender or Affiliate) and reasonably acceptable to the Administrative Agent, in
such Lender’s or Affiliate’s capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder; provided that any L/C
Issuer may agree to be an L/C Issuer with respect to up to a face amount of
Letters of Credit less than the Letter of Credit Sublimit pursuant to a separate
agreement between such L/C Issuer and the Borrower.
 
 
 
 
-25-

--------------------------------------------------------------------------------

Table of Contents
 
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto (other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption) and, as the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $250,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Linden Property Transfer” means the disposition of Linden Property Holdings LLC
by ISP Environmental Services Inc. to certain Persons as required by the
Acquisition Agreement.
 
“Liquidity” means the sum of (i) the Borrower’s unrestricted cash and Cash
Equivalents free and clear of all Liens (other than Liens under the Collateral
Documents and any Permitted Receivables Facility), (ii) unused availability
under the Facilities (after giving effect to issued Letters of Credit) and (iii)
unused availability under any Permitted Receivables Facility.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
 
 
 
 
-26-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Loan Documents” means, collectively, (a) this Agreement and any amendment,
waiver or consent under this Agreement in accordance with Section 10.01, (b) the
Notes, (c) the Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f)
each Issuer Document and (g) the Receivables Intercreditor Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
 
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five years after the Closing Date, (b) with respect to the Term A
Facility, the date that is five years after the Closing Date and (c) with
respect to the Term B Facility, the date that is seven years after the Closing
Date; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage Policies” has the meaning specified in Section 4.01(a)(v)(B).
 
“Mortgaged Property” means (a) each real property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate and (b) each real
property, if any, which shall be subject to a mortgage delivered after the
Closing Date pursuant to Section 6.12 or Section 6.15.
 
“Mortgages” has the meaning specified in Section 4.01(a)(v).
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
 
 
 
 
-27-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Net Cash Proceeds” means:
 
(a)  with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents or the Pari Passu Indentures), (B) the reasonable and customary (or
reasonably necessary) out-of-pocket commissions, fees, transfer Taxes and other
expenses (including attorneys’ fees) incurred by the Borrower or such Subsidiary
in connection with such transaction, (C) Taxes paid or reasonably estimated to
be payable within two years of the date of the relevant transaction as a result
of any gain recognized in connection therewith; provided that, if the amount of
any estimated Taxes pursuant to subclause (C) exceeds the amount of Taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds as and when
such excess is reasonably determined by the Borrower with finality and (D)
payments required to be made to holders of minority interests in any related
Subsidiaries as a result of such transaction; and
 
(b)  with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary (or
reasonably necessary) out-of-pocket expenses (including attorneys’ fees),
incurred by the Borrower or such Subsidiary in connection therewith.
 
“Note” means a Term A Note, a Term B Note, a Revolving Credit Note or a Swing
Line Note, as the context may require.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured
Cash Management Agreement, Secured Foreign Line of Credit Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Offered Amount” has the meaning specified in Section 2.05(a)(iv)(D)(I).
 
“Offered Discount” has the meaning specified in Section 2.05(a)(iv)(D)(I).
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
 
 
 
-28-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof on such date after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
 
“Pari Passu Indentures” means (i) the Indenture, dated May 15, 1993, evidencing
6.60% Debentures due August 1, 2027 issued by Hercules Incorporated and (ii) the
Indenture, dated May 27, 2009, evidencing the Existing Senior Notes; provided
that such documents shall be Pari Passu Indentures only so long as the
Indebtedness thereunder is required to be secured by the Collateral on a pari
passu basis pursuant to the terms thereof.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participating Lender” has the meaning specified in Section 2.05(a)(iv)(C)(II).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.
 
“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
 
“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 or any other form approved by the Administrative Agent.
 
“Permitted Encumbrances” has the meaning specified in the Mortgages.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness or
other obligation of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness or other obligation so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) if
applicable, such modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness or other obligation
being modified, refinanced, refunded, renewed, replaced or extended, (c) at the
time thereof, no Event of Default shall have occurred and be continuing and (d)
if such Indebtedness or other obligation being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, (i) to the extent such Indebtedness or other obligation being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness or obligation being modified,
refinanced, refunded, renewed, replaced or extended, (ii) the terms
and conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness or other
obligation, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness or
other obligation being modified, refinanced, refunded, renewed, replaced or
extended, taken as a whole; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness or other obligation, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or other obligation or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (iii) such modification, refinancing, refunding,
renewal, replacement or extension is incurred by the Person who is the obligor
of the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.
 
 
 
 
-29-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Permitted Receivables Facility” means any one or more receivables financings of
the Borrower or any Subsidiary thereof (including any Foreign Subsidiaries of
the Borrower) entered into after the Closing Date in which the Borrower or such
Subsidiary sells, conveys or otherwise contributes Permitted Securitization
Transferred Assets to a Special Purpose Finance Subsidiary, which Special
Purpose Finance Subsidiary then (i) sells (as determined in accordance with
GAAP) any such Permitted Securitization Transferred Assets (or an interest
therein) to one or more Receivables Financiers, (ii) borrows from such
Receivables Financiers and secures such borrowings by a pledge of such Permitted
Securitization Transferred Assets or (iii) otherwise finances its acquisition of
such Permitted Securitization Transferred Assets and, in connection therewith,
conveys an interest in such Permitted Securitization Transferred Assets (and
possibly all of the Special Purpose Finance Subsidiary’s property and assets) to
the Receivables Financiers; provided that (1) such receivables financing shall
not involve any recourse to the Borrower or any of its other Subsidiaries (other
than the Special Purpose Finance Subsidiary) for any reason other than (A)
repurchases of non-eligible receivables and related assets, (B) customary
indemnifications (which shall in no event include indemnification for credit
losses on Permitted Securitization Transferred Assets sold to the Special
Purpose Finance Subsidiary) and (C) a customary limited recourse guaranty by the
Borrower of the obligations of any Subsidiary thereof becoming an originator
under such Permitted Receivables Facility delivered in favor of the Special
Purpose Finance Subsidiary, (2) the Administrative Agent shall be reasonably
satisfied with the structure of and documentation for any such transaction and
that the terms of such transaction, including the discount at which receivables
are sold, the term of the commitment of the Receivables Financier thereunder and
any termination events, shall be (in the good faith understanding of the
Administrative Agent) consistent with those prevailing in the market for similar
transactions involving a receivables originator/servicer of similar credit
quality and a receivables pool of similar characteristics, (3) the
Administrative Agent shall have received evidence to its satisfaction that it
shall have a first priority perfected pledge in the Equity Interests of the
Special Purpose Finance Subsidiary and any subordinated note delivered by the
Special Purpose Finance Subsidiary to the Borrower, and (4) the documentation
for such transaction shall not be amended or modified in any material respect
without the prior written approval of the Administrative Agent, subject, in the
case of any such facility under which a Foreign Subsidiary is the seller,
conveyor or contributor of Permitted Securitization Transferred Assets, to
variances to the foregoing that are customary under the laws and procedures of
the foreign jurisdiction to which such facility is subject and that are
acceptable to the Administrative Agent.
 
 
 
 
-30-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Permitted Securitization Transferred Assets” means, with respect to the
Borrower or any Subsidiary (other than a Special Purpose Finance Subsidiary),
the Borrower’s or such Subsidiary’s accounts receivable, notes receivable or
residuals, together with certain assets relating thereto (including any deposit
accounts receiving collection on such receivables) and the right to collections
thereon.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Collateral” has the meaning specified in Section 2.1 of the Security
Agreement.
 
“Pro Forma Basis” means, with respect to any calculation or determination for
the Borrower for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):
 
(a)  pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;
 
(b)  pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Contract applicable to the Indebtedness) had been
the applicable rate for the entire reference period;
 
(c)  Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Charges accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period; and
 
(d)  pro forma effect will be given to any investment, acquisition or
disposition by the Borrower and its Subsidiaries of companies, divisions or
lines of businesses that qualify as reportable segments or discontinued
operations, as those two terms are defined by GAAP, or that exceed 15% of
Consolidated EBITDA for the Measurement Period, including any investment or
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became or ceased to be a
Subsidiary after the beginning of the Measurement Period, but, in the case of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to Consolidated Fixed Charges will not be obligations of the Borrower or any
Subsidiary following the Determination Date, that have occurred since the
beginning of the Measurement Period and before the Determination Date as if such
events had occurred, and, in the case of any disposition, the proceeds thereof
applied, on the first day of the Measurement Period (including expected cost
savings (without duplication of actual cost savings) to the extent (i) such cost
savings would be permitted to be reflected in pro forma financial information
complying with the requirements of GAAP and Article 11 of Regulation S-X under
the Securities Act of 1933 as interpreted by the Staff of the SEC, and
as certified by a Responsible Officer or (ii) in the case of an acquisition,
such cost savings are reasonably identifiable and factually supportable and have
been realized or are reasonably expected to be realized within 365 days
following such acquisition; provided that (A) the Borrower shall have delivered
to the Administrative Agent a certificate of the chief financial officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings meet the requirements set forth in this
clause (ii), together with reasonably detailed evidence in support thereof, and
(B) if any cost savings included in any pro forma calculations based on the
expectation that such cost savings will be realized within 365 days following
such acquisition shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings).  To the
extent that pro forma effect is to be given to an acquisition or disposition of
a company, division or line of business, the pro forma calculation will be based
upon the most recent four full fiscal quarters for which the relevant financial
information is available.
 
 
 
 
-31-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualifying Lender” has the meaning specified in Section 2.05(a)(iv)(D)(III).
 
“Rating Agency” means each of Moody’s and S&P.
 
“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of the Borrower and who are regularly engaged in the business of
receivables securitization, which may include one or more asset-backed
commercial paper conduits or commercial banks.
 
“Receivables Intercreditor Agreement” means an Intercreditor Agreement, by and
among the Administrative Agent, the agent party to a Permitted Receivables
Facility and the Borrower, substantially in the form of Exhibit I, with such
changes thereto as may be reasonably acceptable to the Administrative Agent, as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
 
“Re-domestication Requirements” means, with respect to any transaction effecting
a re-domestication of the Borrower’s jurisdiction of formation referred to in
Section 7.04(e), the following:
 
(a)  the Borrower shall have delivered to the Administrative Agent written
notice of such re-domestication not less than thirty (30) days prior to the
effective date thereof (or such shorter period to which the Administrative Agent
may in its discretion agree), which notice shall contain an explicit description
of such re-domestication, including an identification of the Person into which
the Borrower would merge (the “Transaction Party”);
 
(b)  the Borrower shall have delivered to the Administrative Agent such
additional information relating to such transaction, the structure and
procedures thereof and the Transaction Party as the Administrative Agent may
reasonably request;
 
(c)  the Transaction Party shall be newly formed specially for the purpose of
such re-domestication and shall have no assets, liabilities or business other
than solely incidental to the re-domestication, duly formed, validly existing
and in good standing under the Laws of the United States, one of its States, the
District of Columbia, or other jurisdiction approved by the Administrative Agent
in its discretion;
 
 
 
 
-32-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  all of the shareholders of the Borrower immediately prior to such merger or
assignment shall be all of the shareholders of the Transaction Party immediately
after such merger or assignment (except for variances therefrom, if any, arising
from fractional shares);
 
(e)  the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that by operation of law or
contract, immediately after such merger or assignment, the Transaction Party
shall accede to and assume all of the indebtedness, liabilities and other
obligations of the Borrower under and pursuant to this Agreement and each of the
other Loan Documents;
 
(f)  the Borrower and the Transaction Party shall have executed and delivered to
the Administrative Agent and the Lenders such confirmations, joinders,
assumptions and other agreements as the Administrative Agent may reasonably
require to confirm such indebtedness, liabilities and obligations of the
Transaction Party and the perfection and priority of the Liens granted under the
Collateral Documents; and
 
(g)  the Administrative Agent and the Lenders shall have received such opinions
of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers executing Loan Documents on behalf of the Transaction
Party, and such other matters relating to the Borrower, the Transaction Party,
its subsidiaries, the Loan Documents or the Transactions as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
 
“Refinancing” means the refinancing of certain outstanding Indebtedness of the
Borrower and its Subsidiaries and the Acquired Business and its Subsidiaries as
set forth on Schedule 6.11 and the termination of all commitments with respect
thereto.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Regulated Subsidiary” means any Subsidiary of the Borrower that is (i) created
primarily for the purposes of, and whose primary activities shall consist of,
financing or insuring risks of the Borrower or the Borrower’s Subsidiaries or
(ii) prohibited by applicable Law from entering into the Guaranty.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Repricing Transaction” has the meaning specified in Section 2.05(d).
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
 
 
 
 
-33-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender and not by the Swing Line Lender for purposes of this definition)
and (b) aggregate unused Commitments; provided that the unused Commitments of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president or manager of
debt of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).
 
“Restricted Subsidiary” means any Subsidiary of a Loan Party other than an
Unrestricted Subsidiary.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this
Agreement.  The term “Revolving Credit Commitment” will be deemed to include
Incremental Revolving Commitments in the event of the creation of an Incremental
Revolving Commitment pursuant to Section 2.14.  As of the Closing Date, the
aggregate principal amount of the Revolving Credit Commitments is
$1,000,000,000.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(c).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.
 
 
 
 
-34-

--------------------------------------------------------------------------------

Table of Contents
 
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Scotia Capital” means The Bank of Nova Scotia and its successors.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement by and
between the Borrower or any of its Subsidiaries and any Cash Management Bank.
 
“Secured Foreign Line of Credit Agreement” means any Foreign Line of Credit
Agreement by and between any of the Borrower’s Foreign Subsidiaries and any
Foreign Line of Credit Bank; provided that the aggregate amount of Indebtedness
under Secured Foreign Line of Credit Agreements shall not exceed $100,000,000.
 
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VII by and between the Borrower or any of its Subsidiaries and any Hedge
Bank.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks party to a Secured Hedge Agreement, the Cash
Management Banks party to a Secured Cash Management Agreement, the Foreign Line
of Credit Banks party to a Secured Foreign Line of Credit Agreement, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
 
“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F among the Loan Parties and the Administrative Agent for the benefit of
the Secured Parties.
 
“Solicited Discount Proration” has the meaning specified in Section
2.05(a)(iv)(D)(III).
 
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(D)(I).
 
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.05(a)(iv)(D) substantially in the form of Exhibit O.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(D)(I).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or among Loan
Parties, (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that then meets the
criteria for recognition contained in Statement of Financial Accounting
Standards No. 5.
 
 
 
 
-35-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Special Purpose Finance Subsidiary” means any Subsidiary of the Borrower
created solely for the purposes of, and whose sole activities shall consist of,
acquiring and financing Permitted Securitization Transferred Assets pursuant to
a Permitted Receivables Facility, and any other activity incidental thereto.
 
“Specified Discount” has the meaning specified in Section 2.05(a)(iv)(B)(I).
 
“Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(a)(iv)(B)(I).
 
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit R.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit S, to a Specified Discount
Prepayment Notice.
 
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(B)(I).
 
“Specified Discount Proration” has the meaning specified in Section
2.05(a)(iv)(B)(III).
 
“Specified Reorganization Transactions” means, collectively, the transactions
described in Schedule 1.04 and any modifications to such transactions that are
not, taken as a whole, materially adverse to the interests of the Lenders.
 
“Submitted Amount” has the meaning specified in Section 2.05(a)(iv)(C)(I).
 
“Submitted Discount” has the meaning specified in Section 2.05(a)(iv)(C)(I).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.  For the avoidance of doubt, the Subsidiaries of the Borrower
shall include the Subsidiaries of the Borrower after giving effect to the
Acquisition.  The term “Subsidiary” shall not include Unrestricted Subsidiaries
designated in compliance with Section 6.20 until re-designated as a Subsidiary
in compliance therewith.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
 
 
-36-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Scotia Capital in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
 
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-3.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
 
 
 
-37-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
 
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  As of the Closing
Date, the aggregate principal amount of the Term A Commitments is
$1,500,000,000.
 
“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Commitments and the Term A Loans of all Term A Lenders outstanding at such
time.
 
“Term A Lender” means any Lender that holds a Term A Commitment or Term A Loans
at such time.
 
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
 
“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-1.
 
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).
 
“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B Lender’s name on Schedule 2.01 under the caption “Term B Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  As of the Closing
Date, the aggregate principal amount of the Term B Commitments is
$1,400,000,000.
 
“Term B Facility” means, at any time, the aggregate principal amount of the Term
B Commitments and the Term B Loans of all Term B Lenders outstanding at such
time.
 
“Term B Lender” means at any time, any Lender that holds a Term B Commitment or
Term B Loans at such time.
 
“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.
 
“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit B-1.
 
“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.
 
 
 
 
-38-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Term Commitment” means either a Term A Commitment or a Term B Commitment.
 
“Term Facility” means, at any time, the Term A Facility or the Term B Facility.
 
“Term Lender” means, at any time, a Term A Lender or a Term B Lender.
 
“Term Loan” means a Term A Loan or a Term B Loan.
 
“Threshold Amount” means $100,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, L/C Obligations and Swing Line Loans.
 
“Transactions” means, collectively, (a) the consummation of the Acquisition, (b)
the entering into by the Loan Parties and their applicable Subsidiaries of the
Loan Documents, (c) the Refinancing and (d) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means (i) each Subsidiary listed on Schedule 1.01,
(ii) any Subsidiary designated by a Responsible Officer of the Borrower as an
Unrestricted Subsidiary in accordance with Section 6.20 subsequent to the
Closing Date and (iii) each Subsidiary of an Unrestricted Subsidiary.
 
“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
other obligation at any date, the number of years obtained by dividing:  (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (b)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (ii) the then outstanding
principal amount of such Indebtedness or other obligation.
 
 
 
 
-39-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Withholding Agent” means any Loan Party, the Administrative Agent and any other
withholding agent within the meaning of Treasury Regulation § 1.1441-7.
 
1.02         Other Interpretive Provisions
 
.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
 
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
(d)  When used herein, the phrase “to the knowledge of” (or words of similar
import), when applied to the Borrower, shall mean the actual knowledge of any
Responsible Officer thereof or such knowledge that a Responsible Officer should
have in the carrying out of his or her duties with ordinary care.
 
(e)  For purposes of determining the applicable Tier of the grid in clause (a)
of the definition of the term “Applicable Rate,” the “highest” Tier is Tier I
and the “lowest” Tier is Tier IV.
 
1.03    Accounting Terms.
 
(a)  Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
 
 
 
-40-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Changes in GAAP.  If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or application thereof,
as the case may be (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein or application
thereof, as the case may be and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or application thereof, as the
case may be.  Anything in this Agreement to the contrary notwithstanding, no
effect shall be given to any change in GAAP arising out of a change described in
the Accounting Standard Update Exposure Drafts related to Leases, Revenue
Recognition and Financial Instruments or any other substantially similar
pronouncement.
 
1.04  Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, upon satisfaction of any and all conditions precedent to
such automatic increase, the amount of such Letter of Credit shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
1.07  Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
 
 
 
 
-41-

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01    The Loans.
 
(a)  The Term A Borrowing.  Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount in Dollars not to exceed such Term A
Lender’s Term A Commitment.  The Term A Borrowing shall consist of Term A Loans
made simultaneously by the Term A Lenders in accordance with their respective
Term A Commitments.  Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.  Term A Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
(b)  The Term B Borrowing.  Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount in Dollars not to exceed such Term B
Lender’s Term B Commitment.  The Term B Borrowing shall consist of Term B Loans
made simultaneously by the Term B Lenders in accordance with their respective
Term B Commitments.  Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed.  Term B Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
(c)  The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that not more than $200,000,000 of Revolving Credit
Loans may be made on the Closing Date; provided, further, however, that after
giving effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment.  Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
 
(d)  Defaulting Lenders.  For the avoidance of doubt, the Arrangers, the Lenders
that are Affiliates of the Arrangers and the Borrower shall be entitled to
enforce the obligations of any Lender that has not made its share of the
applicable Loans to be made by it available to the Administrative Agent on the
Closing Date by the time set forth in Section 2.02(b) to the extent the
Arrangers or their Affiliates have funded on behalf of such Lender.
 
2.02    Borrowings, Conversions and Continuations of Loans.
 
(a)  Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans.  Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided that, in each case, a Borrowing
consisting of Eurodollar Rate Loans that results from a continuation of an
outstanding Borrowing consisting of Eurodollar Rate Loans may be in an aggregate
principal amount that is equal to such outstanding Borrowing.  Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $300,000 or a whole multiple of $100,000 in
excess thereof; provided that, in each case, a Base Rate Loan may be in an
aggregate amount that is equal to the entire unused balance of the applicable
Commitment.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term A Borrowing, a Term B
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as Base Rate Loans or, in the case of an outstanding
Eurodollar Rate Loan, shall be continued as a Eurodollar Rate Loan with an
Interest period of the same duration as the expiring Interest Period.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan may not be converted to a Eurodollar Rate Loan.
 
 
 
 
-42-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term A Loans, Term B Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a).  In the case of a Term A Borrowing, a Term B Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available in immediately available funds at the Administrative Agent’s
Office not later than 2:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice; provided that in the case of a Term A Borrowing or a
Revolving Credit Borrowing on the Closing Date, each Appropriate Lender shall
make the amount of its Loan available in immediately available funds at the
Administrative Agent’s Office not later than one hour after the Administrative
Agent provides notice of the satisfaction of the conditions to the initial
funding on the Closing Date.  Upon satisfaction (or waiver in accordance with
Section 10.01) of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Scotia Capital with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
 
 
 
-43-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  If an Event of Default has occurred and is continuing, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
 
(d)  The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Scotia Capital’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e)  After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than six Interest Periods in effect in
respect of the Term A Facility.  After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than six
Interest Periods in effect in respect of the Term B Facility.  After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than six Interest Periods in
effect in respect of the Revolving Credit Facility.
 
2.03    Letters of Credit.
 
(a)  The Letter of Credit Commitment.
 
(i)  Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries
(other than a Special Purpose Finance Subsidiary), and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s and its Subsidiaries’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower and its Subsidiaries may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.
 
 
 
 
-44-

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)  No L/C Issuer shall issue any Letter of Credit if:
 
    (A)  subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
    (B)  the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date.
 
(iii)  No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
 
    (A)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B)  the issuance of such Letter of Credit would violate in any material respect
one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for issuers of letters of credit;
 
(C)  except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;
 
(D)  such Letter of Credit is to be denominated in a currency other than
Dollars;
 
(E)  such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
 
(F)  (x) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or (y) any Lender is at such time a Defaulting Lender hereunder, in each
case unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate such L/C Issuer’s
actual or reasonably determined potential Fronting Exposure (after giving effect
to Sections 2.15(a)(iv) and 2.15(a)(v)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or such
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or reasonably determined potential Fronting Exposure.
 
(iv)  [Reserved]
 
(v)  No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
 
 
 
-45-

--------------------------------------------------------------------------------

Table of Contents
 
 
(vi)  Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
 
(b)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i)  Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably request.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
reasonably request.
 
(ii)  Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
 
 
 
 
-46-

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)  If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time, to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.
 
(iv)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(v)  For so long as any Letter of Credit issued by an L/C Issuer other than
Scotia Capital is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit K hereto, appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
 
(c)  Drawings and Reimbursements; Funding of Participations.
 
(i)  Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount in Dollars equal to the amount of
such drawing; provided that, if notice of such drawing is not provided to the
Borrower prior to 9:00 a.m. on the Honor Date, then the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing on the next succeeding Business Day and such extension of
time shall be reflected in computing fees in respect of the applicable Letter of
Credit.  If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount in Dollars of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date (or the next succeeding Business Day, as the case may be) in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
 
 
 
-47-

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)  Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to such L/C Issuer.
 
(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit Lender
shall make the payment set forth in Section 2.03(c)(ii) regardless of the
satisfaction of the conditions set forth in Section 4.02 and such Revolving
Credit Lender’s payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
 
(iv)  Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.
 
(v)  Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against such L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse such L/C Issuer for the amount of
any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)  If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s committed Loan
included in the relevant committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of such L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
 
 
 
 
-48-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  Repayment of Participations.
 
(i)  At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in Dollars in
the same funds as those received by the Administrative Agent.
 
(ii)  If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)  Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)  any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries;
 
 
 
 
-49-

--------------------------------------------------------------------------------

Table of Contents
 
 
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower or any Subsidiary to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are waived by the Borrower
or such Subsidiary to the extent permitted by applicable Law) suffered by the
Borrower or such Subsidiary that are caused by such L/C Issuer’s gross
negligence or wilful misconduct.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
 
(f)  Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties or any correspondent, participant or assignee of any L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g)  Cash Collateral.  Upon the request of any L/C Issuer, (i) if the applicable
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) if, after the
issuance of any Letter of Credit, any Lender becomes an Defaulting Lender or
(iii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, then the Borrower shall, in each case, as promptly
as practicable (and in any event within two Business Days) Cash Collateralize,
as applicable, in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by the
Defaulting Lender), (A) the then Outstanding Amount of all L/C Obligations or
(B) in the case of clause (ii) above, the Applicable Percentage of such
Defaulting Lender of the then Outstanding Amount of all L/C Obligations, or, in
the case of clause (iii), provide a back-to-back letter of credit in a face
amount at least equal to the then undrawn amount of such L/C Obligation from an
issuer and in form and substance reasonably satisfactory to the applicable L/C
Issuer.  Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Scotia Capital.  If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable L/C Issuer.  To the extent that, at any time, the
amount of Cash Collateral exceeds the aggregate Outstanding Amount of all L/C
Obligations at such time and so long as no Event of Default has occurred and is
continuing, the excess shall be promptly refunded to the Borrower.
 
 
 
 
-50-

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)  Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
(i)  Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default pursuant to Section
8.01(a) exists, all overdue Letter of Credit Fees shall accrue at the Default
Rate.
 
(j)  Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the respective L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at a rate
separately agreed to between the Borrower and such L/C Issuer, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to such L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
 
 
 
 
-51-

--------------------------------------------------------------------------------

Table of Contents
 
 
(k)  Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l)  Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
2.04    Swing Line Loans.
 
(a)  The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees it may, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided that
the Swing Line Lender shall be under no obligation to make Swing Line Loans at
any time if any Lender is at such time a Defaulting Lender hereunder (unless
that Defaulting Lender’s participation in the Swing Line Loan would be
reallocated, in full, to non-Defaulting Lenders in accordance with Section
2.15(a)(iv)); provided, further, however, that after giving effect to any Swing
Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.
 
 
 
 
-52-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date or such later time on the requested borrowing date
as may be approved by the Swing Line Lender in its sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.
 
(c)  Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii)  If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender shall make the payment set forth in Section
2.04(c)(i) regardless of the satisfaction of the conditions set forth in Section
4.02 and such Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
 
 
 
 
-53-

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)  If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
(iv)  Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(d)  Repayment of Participations.  (i)  At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
 
(ii)  If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e)  Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
 
(f)  Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
 
 
 
-54-

--------------------------------------------------------------------------------

Table of Contents
 
 
2.05    Prepayments.
 
(a)  Optional.
 
(i)  Subject to Section 2.05(d), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B)
any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment with respect to each Class of
Loans to be prepaid and the Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that a notice of
optional prepayment may state that such notice is conditional upon the
effectiveness of any facility or instrument refinancing all or a portion of the
outstanding Term Loans or Revolving Credit Commitments or upon the consummation
of an acquisition transaction, in which case such notice of prepayment may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date) if such condition is not satisfied.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
 
(ii)  Each prepayment of the outstanding Term Loans pursuant to Section
2.05(a)(i) shall be applied (x) between the Term A Facility and the Term B
Facility as the Borrower directs and (y) to the then remaining principal
repayment installments of the applicable Term Facility or Term Facilities as the
Borrower directs, and each prepayment of Term Loans and Revolving Credit Loans
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
 
(iii)  The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(iv)  Notwithstanding anything in any Loan Document to the contrary, the
Borrower may prepay the outstanding Term Loans on the following basis; provided
that (w) no Default or Event of Default has occurred and is continuing, (x) the
Borrower or its Subsidiary, as the case may be, shall represent and covenant as
of the date of any such prepayment that it does not have any material non-public
information with respect to the Borrower, its Subsidiaries and their respective
securities that (a) has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries and their respective securities) prior to such time
and (b) could reasonably be expected to have a material effect upon, or
otherwise be material to, a Lender’s decision to participate in any such
prepayment or the market price of the Loans being prepaid, (y) the Revolving
Credit Facility shall not be utilized to fund such prepayment and (z) any offer
to purchase any loans under the Facilities by the Borrower or its Subsidiaries
shall have been made in accordance with the applicable provisions of this
Section 2.05(a)(iv):
 
 
 
 
-55-

--------------------------------------------------------------------------------

Table of Contents
 
 
(A)  The Borrower shall have the right, at any time and from time to time
(subject to the proviso to this subsection (A)), to make a voluntary prepayment
of Term Loans at a discount to par pursuant to, at the Borrower’s election, a
Borrower Offer of Specified Discount Prepayment, a Borrower Solicitation of
Discount Range Prepayment Offers or a Borrower Solicitation of Discounted
Prepayment Offers (any such prepayment, the “Discounted Loan Prepayment”);
provided that the Borrower shall not initiate any action under this Section
2.05(a)(iv) in order to make a Discounted Loan Prepayment unless (I) at least
ten Business Days shall have passed since the consummation of the most recent
Discounted Loan Prepayment as a result of a prepayment made by the Borrower on
the applicable Discounted Prepayment Effective Date; or (II) at least three
Business Days shall have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of a Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers.
 
(B)  (I)  Subject to the proviso to subsection (A) above, the Borrower may, at
any time and from time to time, offer to make a Discounted Loan Prepayment by
providing the Auction Agent with five Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (1) any such offer shall be
made available, at the sole discretion of the Borrower, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (2) any such offer shall specify the maximum aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class of Term Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
the principal amount of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to each Class of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section) and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans, (3) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (4) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date (as defined below).  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m. on the third Business Day after the date of delivery of such
notice to such Lenders (the “Specified Discount Prepayment Response Date”).
 
                (II)  Each Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its applicable then
outstanding Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the Classes of such
Lender’s Term Loans to be prepaid at the Specified Discount.  Each acceptance of
a Discounted Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable.  Any Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
 
 
 
 
-56-

--------------------------------------------------------------------------------

Table of Contents
 
 
                (III)  If there is at least one Discount Prepayment Accepting
Lender, the Borrower will make a prepayment of outstanding Term Loans pursuant
to this paragraph (III) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding principal amount and Classes of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to paragraph (II) of this subsection (B); provided that, if the
aggregate principal amount of any Class of Term Loans accepted for prepayment by
all Discount Prepayment Accepting Lenders exceeds the Specified Discount
Prepayment Amount with respect to such Class, then such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts of the Term Loans of such Class accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Specified Discount Proration”).  The Auction Agent shall promptly, and in
any case within three Business Days following the Specified Discount Prepayment
Response Date, notify (a) the Borrower of the respective Lenders’ responses to
such offer, the Discounted Prepayment Effective Date and the aggregate principal
amount of the Discounted Loan Prepayment and the Classes of Term Loans to be
prepaid, (b) each Lender of the Discounted Prepayment Effective Date and the
aggregate principal amount and the Classes of Term Loans to be prepaid at the
Specified Discount on such date and (c) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Class and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date.  Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Borrower and such Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (v) below).
 
(C)  (I)  Subject to the proviso to subsection (A) above, the Borrower may, at
any time and from time to time, solicit Discount Range Prepayment Offers by
providing the Auction Agent with five Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (1) any such solicitation shall
be extended, at the sole discretion of the Borrower, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (2) any such notice shall specify the maximum aggregate
principal amount offered to be prepaid (the “Discount Range Prepayment Amount”)
with respect to each applicable Class of Term Loans subject to such offer and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the principal amount of such Term Loans to be prepaid (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to each Class of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this Section)
and the Type(s) of Loans to be prepaid and, if Eurodollar Loans are to be
prepaid, the Interest Period(s) of such Loans, (3) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (4) each such solicitation shall
remain outstanding through the Discount Range Prepayment Response Date (as
defined below).  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding Lender  to the Auction
Agent (or its delegate) by no later than 5:00 p.m. on the third Business Day
after the date of delivery of such notice to such Lenders (the “Discount Range
Prepayment Response Date”).  Each Lender’s Discount Range Prepayment Offer shall
be irrevocable and shall specify a discount to par within the Discount Range
(the “Submitted Discount”) at which such Lender is willing to allow prepayment
of any or all of its then outstanding Loans of the applicable Class or Classes
and the maximum aggregate principal amount of each Class of such Lender’s Term
Loans (the “Submitted Amount”) that such Lender is willing to have prepaid at
the Submitted Discount.  Any Lender whose Discount Range Prepayment Offer is not
received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Term Loans at any discount to their par value within the Discount Range
with respect to the applicable Borrower Solicitation of Discount Range
Prepayment Offers.
 
 
 
 
-57-

--------------------------------------------------------------------------------

Table of Contents
 
 
                (II)  The Auction Agent shall review all Discount Range
Prepayment Offers which were received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Borrower
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount (as defined below) and the Term
Loans to be prepaid at such Applicable Discount in accordance with this
subsection (C).  The Borrower agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by the Auction Agent
by the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Loan Prepayment in an
aggregate principal amount equal to the lower of (a) the Discount Range
Prepayment Amount and (b) the sum of all Submitted Amounts.  Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
paragraph (III)) at the Applicable Discount (each such Lender, a “Participating
Lender”).
 
                (III)  If there is at least one Participating Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraph (III) to each Participating Lender in accordance with the respective
outstanding principal amount and Classes of Term Loans specified in such
Lender’s Discount Range Prepayment Offer given pursuant to paragraph (I) of this
subsection (A) at the Applicable Discount; provided that, if the Submitted
Amount with respect to any Class of Term Loans by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount with respect to such Class, then such
prepayment shall be made pro rata among the Participating Lenders in accordance
with the respective Submitted Amount with respect to such Class of Term Loans of
each such Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five
Business Days following the Discount Range Prepayment Response Date, notify (a)
the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount and the aggregate
principal amount of the Discounted Loan Prepayment and the Classes of Term Loans
to be prepaid, (b) each Lender of the Discounted Prepayment Effective Date, the
Applicable Discount and the aggregate principal amount and the Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (c) each
Participating Lender of the aggregate principal amount, Class and Type of Term
Loans of such Lender to be prepaid at the Applicable Discount on such date and
(d) if applicable, each Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of  the amounts stated in
the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (v) below).
 
 
 
 
-58-

--------------------------------------------------------------------------------

Table of Contents
  
 
(D)  (I)  Subject to the proviso to subsection (A) above, the Borrower may, at
any time and from time to time, solicit Solicited Discounted Prepayment Offers
by providing the Auction Agent with five Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (1) any such solicitation
shall be extended, at the sole discretion of the Borrower, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (2) any such notice shall specify the maximum aggregate
principal amount offered to be prepaid (the “Solicited Discounted Prepayment
Amount”) with respect to each applicable Class of Term Loans at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to each Class of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this Section)
and the Type(s) of Loans to be prepaid and, if Eurodollar Loans are to be
prepaid, the Interest Period(s) of such Loans, (3) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (4) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date (as defined below).  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. on the third Business Day after the date of delivery of
such notice to such Lenders (the “Solicited Discounted Prepayment Response
Date”).  Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Loan and the maximum aggregate
principal amount and tranches of such Loans (the “Offered Amount”) such Lender
is willing to have prepaid at the Offered Discount.  Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount with respect to the
applicable Borrower Solicitation of Discounted Prepayment Offers.
 
                (II)  Auction Agent shall promptly provide the Borrower with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Borrower from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this paragraph (II) (the “Acceptance Date”), the Borrower shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount.  If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower by the Acceptance Date, the Borrower
shall be deemed to have rejected all Solicited Discounted Prepayment Offers.
 
 
 
 
 
 
 
-59-

--------------------------------------------------------------------------------

Table of Contents
 
 
(III)  Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the Borrower at the Acceptable
Discount in accordance with this subsection (D).  If the Borrower elects to
accept any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by the Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount.  Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Borrower will make a prepayment of the outstanding Term Loans
pursuant to this subsection (D) to each Qualifying Lender in accordance with the
respective outstanding principal amount and Classes of Term Loans specified in
such Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that, if the aggregate Offered Amount with respect to any Class of Term
Loans by all Qualifying Lenders whose Offered Discount is greater than or equal
to the Acceptable Discount exceeds the Solicited Discounted Prepayment Amount
with respect to such Class of Term Loans, then such shall be made pro rata among
the Qualifying Lenders in accordance with the respective Offered Amount with
respect to such Class of Term Loans of each such Qualifying Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”).  On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (a) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
Classes of Term Loans to be prepaid, (b) each Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount and the Acceptable Prepayment
Amount of all Loans and the Classes of Term Loans to be prepaid at the
Applicable Discount on such date, (c) each Qualifying Lender of the aggregate
principal amount, Class and Type of Term Loans of such Lender to be prepaid at
the Acceptable Discount on such date and (d) if applicable, each Qualifying
Lender of the Solicited Discount Proration.  Each determination by the Auction
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (v) below).
 
(E)  In connection with any Discounted Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require, as a condition
to any Discounted Loan Prepayment, the payment by the Borrower of customary
out-of-pocket fees and expenses of the Auction Agent in connection therewith.
 
(F)  If any Term Loans are prepaid in accordance with subsections (B) through
(D) of this Section 2.05(a)(iv), the Borrower shall prepay such Term Loans on
the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, the Participating Lenders or the Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant Class or Classes of Term Loans on a pro rata basis
across such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date.  Each prepayment of the
outstanding Loans pursuant to this Section 2.05(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Lenders in the manner specified in the applicable subsection of this Section
2.05(a)(iv).  The aggregate principal amount of, and the remaining installments
of, each Class of Term Loans shall be deemed reduced by the full par value of
the aggregate principal amount of such Class of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Loan Prepayment.
 
 
 
 
-60-

--------------------------------------------------------------------------------

Table of Contents
 
 
(G)  To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(iv) or otherwise established by the Auction
Agent acting in its reasonable discretion and agreed to by the Borrower.
 
(H)  Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(iv), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or such delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next succeeding Business Day.
 
(I)  The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this Section 2.05(a)(iv) by itself
or through any Affiliate of the Auction Agent and expressly consents to any such
delegation of duties by the Auction Agent to such Affiliate and the performance
of such delegated duties by such Affiliate.  The exculpatory provisions pursuant
to this Agreement shall apply to each Affiliate of the Auction Agent and its
respective activities in connection with any Discounted Loan Prepayment provided
for in this Section 2.05(a)(iv) as well as activities of the Auction Agent.
 
(v)  The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date, respectively (and if such offer
is revoked pursuant to the preceding clauses, any failure by the Borrower to
make any prepayment to a Lender, as applicable, pursuant to Section 2.05(a)(iv)
shall not constitute a Default or Event of Default).
 
(b)  Mandatory.
 
(i)  If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(a), (b), (c),
(d), (e), (g), (i), (k), (l), (m), (n), (o) or (p) and other than any event
giving rise to an Extraordinary Receipt, which shall be governed by clause (ii)
of this Section 2.05(b)) which results in the realization by such Person of Net
Cash Proceeds, the Borrower shall prepay an aggregate principal amount of Term
Loans equal to 100% of such Net Cash Proceeds promptly, but in any event within
five Business Days, after the later of (A) receipt thereof by such Person and
(B) the expiration of the 30-day period provided below (such prepayments to be
applied as set forth in clauses (v) and (vi) below); provided, however, that
with respect to any such Net Cash Proceeds received by or paid to or for the
account of the Borrower or any of its Subsidiaries, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent not more than
30 days after receiving the Net Cash Proceeds therefrom), and so long as no
Default shall have occurred and be continuing, the Borrower or such Subsidiary
(x) may reinvest all or any portion of such Net Cash Proceeds in operating
assets so long as within 12 months after the receipt of such Net Cash Proceeds
such reinvestment shall have been completed or (y) may enter into a binding
commitment to reinvest all or any portion of such Net Cash Proceeds in operating
assets so long as such binding commitment is entered into within 12 months after
the receipt of such Net Cash Proceeds and within 18 months after the receipt of
such Net Cash Proceeds such reinvestment shall have been completed, and, subject
to the next succeeding proviso, no prepayment under this Section 2.05(b)(i)
shall be required with respect to that portion of such Net Cash Proceeds that
the Borrower elects to reinvest in accordance with the immediately preceding
clause (x) or (y); and provided, further, however, that any Net Cash Proceeds
not so applied in accordance with clause (x) or (y) of the immediately preceding
proviso shall be promptly, but in any event within five Business Days, applied
to the prepayment of the Term Loans as set forth in this Section 2.05(b)(i).
 
 
 
 
-61-

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)  Upon any Extraordinary Receipt received by or paid to or for the account
of the Borrower or any of its Subsidiaries, and not otherwise included in clause
(i) or (iv) of this Section 2.05(b), the Borrower shall prepay an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom promptly, but in any event within five Business Days, after the later
of (A) receipt thereof by such Person and (B) the expiration of the 30 day
period provided below (such prepayments to be applied as set forth in clauses
(v) and (vi) below); provided, however, that (x) with respect to any
Extraordinary Receipt received by or paid to or for the account of the Borrower
or any of its Subsidiaries, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent not more than 30 days after receiving the
Net Cash Proceeds therefrom), and so long as no Default shall have occurred and
be continuing, the Borrower or such Subsidiary (x) may reinvest all or any
portion of such Extraordinary Receipt in operating assets so long as within 12
months after the receipt of such Net Cash Proceeds such reinvestment shall have
been completed or (y) may enter into a binding commitment to reinvest all or any
portion of such Extraordinary Receipt in operating assets so long as such
binding commitment is entered into within 12 months after the receipt of such
Net Cash Proceeds and within 18 months after the receipt of such Net Cash
Proceeds such reinvestment shall have been completed, and, subject to the next
succeeding proviso, no prepayment under this Section 2.05(b)(ii) shall be
required with respect to that portion of such Net Cash Proceeds that the
Borrower elects to reinvest in accordance with the immediately preceding clause
(x) or (y); and provided, further, however, that any Net Cash Proceeds not so
applied in accordance with clause (x) or (y) of the immediately preceding
proviso shall be promptly, but in any event within five Business Days, applied
to the prepayment of the Term Loans as set forth in this Section 2.05(b)(ii).
 
(iii)  Within five Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b) (commencing with the financial statements
and certificate in respect of the fiscal year of the Borrower ending September
30, 2012), the Borrower shall prepay an aggregate principal amount of Term Loans
(such prepayments to be applied as set forth in clause (v) below) equal to the
excess (if any) of (A) the Applicable ECF Percentage of Excess Cash Flow, if
any, for the fiscal year of the Borrower covered by such financial statements
over (B) the sum of (1) the aggregate principal amount of Term Loans prepaid
during such fiscal year pursuant to Section 2.05(a)(i) (and not previously
applied by the Borrower in such fiscal year pursuant to the following clause (2)
to reduce the prepayment required by this Section 2.05(b)(iii) for the preceding
fiscal year) and (2) at the Borrower’s election, all or any amount of any
prepayment of the Term Loans made pursuant to Section 2.05(a)(i) after the end
of such fiscal year and on or prior to the date of such prepayment.
 
 
 
 
-62-

--------------------------------------------------------------------------------

Table of Contents
 
 
(iv)  Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of (x) Indebtedness pursuant to Section 7.02(n) or (y) any other Indebtedness
(other than Indebtedness expressly permitted to be incurred or issued pursuant
to Section 7.02 (excluding Section 7.02(n))), the Borrower shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly, but in any event within five Business Days, after
receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clauses (v) and (vi) below).
 
(v)  Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) (other than Section 2.05(b)(iv)(x)) shall be applied (i) ratably
to each of the Term A Facility and the Term B Facility and (ii) within any such
Term Facility, first, in direct order of maturity to the principal repayment
installments thereof occurring during the 12 months following the date of such
prepayment and, second, ratably to the remaining principal repayment
installments of such Term Facility on a pro rata basis.  Each prepayment of Term
Loans pursuant to Section 2.05(b)(iv)(x) shall be applied (i) between the Term A
Facility and the Term B Facility as the Borrower shall direct and (ii) within
any such Term Facility, first, in direct order of maturity to the principal
repayment installments thereof occurring during the 12 months following the date
of such prepayment and, second, ratably to the remaining principal repayment
installments of such Term Facility.
 
(vi)  Notwithstanding any of the other provisions of clause (i), (ii) or (iv) of
this Section 2.05(b), so long as no Default under Section 8.01(a) or Section
8.01(f), or any Event of Default, shall have occurred and be continuing, if, on
any date on which a prepayment would otherwise be required to be made pursuant
to clause (i), (ii) or (iv) of this Section 2.05(b), the aggregate amount of Net
Cash Proceeds required by such clause to be applied to prepay Term Loans on such
date is less than or equal to $1,000,000, the Borrower may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i), (ii) or (iv) of this Section
2.05(b) to be applied to prepay Term Loans exceeds $1,000,000.  During such
deferral period the Borrower may apply all or any part of such aggregate amount
to prepay Revolving Credit Loans and may, subject to the fulfillment of the
applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b).  Upon the
occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an Event of
Default, during any such deferral period, the Borrower shall immediately prepay
the Term Loans in the amount of all Net Cash Proceeds received by the Borrower
and other amounts, as applicable, that are required to be applied to prepay Term
Loans under this Section 2.05(b) (without giving effect to the first and second
sentences of this clause (vi)) but which have not previously been so applied.
 
(vii)  If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, L/C Borrowings and Swing Line Loans
and/or Cash Collateralize such L/C Obligations (other than the L/C Borrowings)
in an aggregate amount equal to such excess.
 
(viii)  Prepayments of the Revolving Credit Facility made pursuant to clause
(vii) of this Section 2.05(b), first, shall be applied ratably to the L/C
Borrowings and Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
Revolving Credit Lenders, as applicable.
 
 
 
 
-63-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  Offers to Purchase.  Anything contained in Section 2.05(b) to the contrary
notwithstanding, (i) if, following the occurrence of any “Asset Sale” (as such
term is defined in the Existing Senior Notes Documents) by any Loan Party or any
of its Subsidiaries, the Borrower is required to commit by a particular date (a
“Commitment Date”) to apply or cause its Subsidiaries to apply an amount equal
to any of the “Net Cash Proceeds” (as defined in the Existing Senior Notes
Documents) thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Cash Proceeds” in a
particular manner, in either case in order to excuse the Borrower from being
required to make an “Offer to Purchase” (as defined in the Existing Senior Notes
Documents) in connection with such “Asset Sale,” and the Borrower shall have
failed to so commit or to so apply an amount equal to such “Net Cash Proceeds”
at least 60 days before the applicable Commitment Date or Application Date, as
the case may be, or (ii) if the Borrower at any other time shall have failed to
apply or commit or cause to be applied an amount equal to any such “Net Cash
Proceeds,” and, within 60 days thereafter assuming no further application or
commitment of an amount equal to such “Net Cash Proceeds” the Borrower would
otherwise be required to make an “Offer to Purchase” in respect thereof, then in
either such case the Borrower shall immediately pay or cause to be paid to the
Administrative Agent an amount equal to such “Net Cash Proceeds” to be applied
to the payment of the Loans and L/C Borrowings and to Cash Collateralize the
remaining L/C Obligations in the manner set forth in Section 2.05(b) in such
amounts as shall excuse the Borrower from making any such “Offer to Purchase.”
 
(d)  Prepayment Premium.  In the event that, on or prior to the first
anniversary of the Closing Date, the Borrower (x) makes any prepayment of Term B
Loans in connection with any Repricing Transaction, or (y) effects any amendment
of this Agreement having the effect of a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (I) in the case of clause (x), a prepayment premium
of 1% of the amount of the Term B Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate amount of the applicable Term
B Loans outstanding immediately prior to such amendment. “Repricing Transaction”
means the prepayment or refinancing of all or a portion of the Term B Loans with
the incurrence by any Loan Party of any long-term bank debt financing incurred
for the primary purpose of repaying, refinancing, substituting or replacing the
Term B Loans and having an effective interest cost or weighted average yield (as
determined by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement or commitment
fees in connection therewith) that is less than the interest rate for or
weighted average yield (as determined by the Administrative Agent on the same
basis) of the Term B Loans, including as may be effected through any amendment
to this Agreement relating to the interest rate for, or weighted average yield
of, the Term B Loans.
 
2.06    Termination or Reduction of Commitments.
 
(a)  Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit or from time to time permanently reduce the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.  A
notice of termination or reduction of the Revolving Credit Facility, the Letter
of Credit Sublimit or the Swing Line Sublimit delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of any facility or
instrument refinancing all or a portion of the outstanding Term Loans or
Revolving Credit Commitments or upon the consummation of an acquisition
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
 
 
 
-64-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Mandatory. 
 
(i)  The aggregate Term A Commitments shall be automatically and permanently
reduced to zero at the close of business on the date of the Closing Date.
 
(ii)  The aggregate Term B Commitments shall be automatically and permanently
reduced to zero at the close of business on the date of the Closing Date.
 
(iii)  If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
 
(c)  Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06.  Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount.  All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
 
2.07    Repayment of Loans.
 
(a)  Term A Loans.  The Borrower shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):
 
Date
Amount
December 31, 2011
$18,750,000
March 31, 2012
$18,750,000
June 30, 2012
$18,750,000
September 30, 2012
$18,750,000
December 31, 2012
$18,750,000
March 31, 2013
$18,750,000
June 30, 2013
$18,750,000
September 30, 2013
$18,750,000
December 31, 2013
$37,500,000
March 31, 2014
$37,500,000
June 30, 2014
$37,500,000
September 30, 2014
$37,500,000
December 31, 2014
$37,500,000

 
 
 
 
 
-65-

--------------------------------------------------------------------------------

Table of Contents
 
 
Date
Amount

March 31, 2015
$37,500,000
June 30, 2015
$37,500,000
September 30, 2015
$37,500,000
December 31, 2015
$75,000,000
March 31, 2016
$75,000,000
June 30, 2016
$75,000,000
Term A Facility Maturity Date
  $825,000,000



provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.
 
(b)  Term B Loans.  The Borrower shall repay to the Term B Lenders the aggregate
principal amount of all Term B Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):
 
Date
Amount
December 31, 2011
$3,500,000
March 31, 2012
$3,500,000
June 30, 2012
$3,500,000
September 30, 2012
$3,500,000
December 31, 2012
$3,500,000
March 31, 2013
$3,500,000
June 30, 2013
$3,500,000
September 30, 2013
$3,500,000
December 31, 2013
$3,500,000
March 31, 2014
$3,500,000
June 30, 2014
$3,500,000
September 30, 2014
$3,500,000
December 31, 2014
$3,500,000
March 31, 2015
$3,500,000
June 30, 2015
$3,500,000
September 30, 2015
$3,500,000
December 31, 2015
$3,500,000
March 31, 2016
$3,500,000
June 30, 2016
$3,500,000
September 30, 2016
$3,500,000
December 31, 2016
$3,500,000
March 31, 2017
$3,500,000
June 30, 2017
$3,500,000
September 30, 2017
$3,500,000
December 31, 2017
$3,500,000
March 31, 2018
$3,500,000
June 30, 2018
$3,500,000
Term B Facility Maturity Date
$1,305,500,000

 
 
 
 
 
-66-

--------------------------------------------------------------------------------

Table of Contents
 
 
provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.
 
(c)  Revolving Credit Loans.  The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
 
(d)  Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
 
2.08    Interest.
 
(a)  Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.
 
(b)  (i)  If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)  If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(c)  [Reserved]
 
(d)  Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(e)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09         Fees.  In addition to certain fees described in Sections 2.03(i)
and (j):
 
(a)  Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations.  The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.
 
 
 
 
-67-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Other Fees.
 
(i)  The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(ii)  The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a)  All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(b)  If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
reasonably determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
 
2.11    Evidence of Debt.
 
(a)  The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
 
 
 
-68-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12    Payments Generally; Administrative Agent’s Clawback.
 
(a)  General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.
 
(b)  (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
 
 
 
-69-

--------------------------------------------------------------------------------

Table of Contents
 
 
        (ii)  Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or any L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
applicable L/C Issuer, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Appropriate
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)  Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)  Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
 
(e)  Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f)  Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
 
 
 
 
-70-

--------------------------------------------------------------------------------

Table of Contents
 
 
2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be; provided that:
 
(a)  if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(b)  the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply) or (C) cash collateral
or other security given by the Borrower or any Lender to the L/C Issuer pursuant
to this Agreement.
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14    Increase in Facility.
 
(a)  Request for Increase.  Upon notice to the Administrative Agent, the
Borrower may at any time and from time to time request (x) an increase in the
Revolving Credit Facility by an amount (for all such requests, together with all
requests pursuant to clause (y) below) not exceeding $250,000,000 (the
“Incremental Revolving Commitments”); provided that any such request for an
increase shall be in a minimum amount of $5,000,000, and/or (y) an increase in
the Term A Facility and/or Term B Facility and/or the establishment of one or
more new Term Loan Commitments (each, an “Incremental Term Loan Commitment”) by
an amount (for all such requests, together with all requests pursuant to clause
(x) above) not exceeding $250,000,000; provided that any such request for an
increase shall be in a minimum amount of $5,000,000.
 
 
 
 
-71-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Additional Lenders.  Each request for increase pursuant to Section 2.14(a)
shall specify the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such increased or new Incremental Revolving Commitments
or Incremental Term Loan Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the increased or new Incremental Revolving Commitments or Incremental
Term Loan Commitments may elect or decline, in its sole discretion, to provide
such increased or new Incremental Revolving Commitments or Incremental Term Loan
Commitments.  Any such allocation to an Eligible Assignee shall be subject to
the approval of the Administrative Agent and (solely with respect to an
Incremental Revolving Commitment) each L/C Issuer and the Swing Line Lender
(which approvals shall not be unreasonably withheld).
 
(c)  Effective Date and Allocations.  If the Revolving Credit Facility or a Term
Loan Facility is increased, or an Incremental Term Loan Commitment is created,
in each case in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase or creation.  The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such increase or creation and the Increase Effective Date.
 
(d)  Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, (w) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase or creation, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or in all
respects, as the case may be) as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default or Event of Default has occurred and is continuing
or will result from such increase and the use of proceeds thereof and (C) the
Borrower shall be in compliance, on a Pro Forma Basis after giving effect to
such increase and the use of proceeds thereof, with the financial covenants set
forth in Section 7.11 for the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 6.01 (with respect
to Incremental Revolving Commitments, assuming a full borrowing of the
Incremental Revolving Loans thereunder), (x) to the extent that the increase of
the Commitments shall take the form of Incremental Revolving Commitments, the
terms and provisions of Loans made pursuant to such Incremental Revolving
Commitments (the “Incremental Revolving Loans”) shall be identical to the
Revolving Credit Loans, (y) to the extent that the increase of the Commitments
shall take the form of an increase of the Term A Facility or Term B Facility,
the terms and provisions of Loans made pursuant to such Incremental Term Loan
Commitments (the “Incremental Term Loans” and, together with any Incremental
Revolving Loans, the “Incremental Loans”) shall be identical to the Loans of the
applicable Term Facility and (z) to the extent that the increase of the
Commitments shall take the form of the creation of one or more new Term Loan
Commitments, (i) the final maturity date of any such new tranche of Incremental
Term Loan Commitments shall be no earlier than the Maturity Date for the Term B
Loans, (ii) the weighted average life to maturity of any such new
 
 
 
 
-72-

--------------------------------------------------------------------------------

Table of Contents
 
 
tranche of Incremental Term Loan Commitments shall be no shorter than the
remaining weighted average life to maturity of the Term B Loans and (iii) the
terms and provisions of the Incremental Term Loans shall be, except as to
pricing, amortization and maturity, identical to the Term B Loans (for the
avoidance of doubt, the Incremental Term Loans may, at the option of the
Borrower, if set forth in the incremental joinder agreement, share in
prepayments up to (but not to exceed) on a pro rata basis with the Term Loans
under Section 2.05); provided that if the Applicable Margin for any Incremental
Term Loans exceeds the Applicable Margin for the applicable Term Loans, in the
case of an increase of a Term Facility, or the Term B Loans, in the case of the
creation of a new tranche of Incremental Term Loan Commitments, by more than 50
basis points, then the Applicable Margin for the applicable Term Loans, in the
case of an increase of a Term Facility, or the Term B Loans, in the case of the
creation of a new tranche of Incremental Term Loan Commitments, shall be
increased to the extent necessary so that the Applicable Margin for such
Incremental Term Loans less 50 basis points is equal to the Applicable Margin
for the applicable Term Loans, in the case of an increase of a Term Facility, or
the Term B Loans, in the case of the creation of a new tranche of Incremental
Term Loan Commitments; provided, further, that in determining the Applicable
Margin applicable to the applicable Term Loans, in the case of an increase of a
Term Facility, or the Term B Loans, in the case of the creation of a new tranche
of Incremental Term Loan Commitments, and the Incremental Term Loans, (x)
original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders of the
applicable Term Loans, in the case of an increase of a Term Facility, or the
Term B Loans, in the case of the creation of a new tranche of Incremental Term
Loan Commitments, or the Incremental Term Loans in the primary syndication
thereof shall be included (with OID being equated to interest based on an
assumed four-year life to maturity); provided that if such Incremental Term
Loans include a Base Rate or Eurodollar Rate “floor” greater than the Base Rate
or Eurodollar Rate “floor” applicable to the applicable Term Loans, in the case
of an increase of a Term Facility, or the Term B Loans, in the case of the
creation of a new tranche of Incremental Term Loan Commitments, such increased
amount shall be equated to Applicable Margin in a manner customary for financial
institutions for purposes of determining whether an increase to the Applicable
Margin for the applicable Term Loans, in the case of an increase of a Term
Facility, or the Term B Loans, in the case of the creation of a new tranche of
Incremental Term Loan Commitments, shall be required, and (y) customary
arrangement or commitment fees payable to the Arrangers (or their affiliates) in
connection with the applicable Term Loans, in the case of an increase of a Term
Facility, or the Term B Loans, in the case of the creation of a new tranche of
Incremental Term Loan Commitments, or to one or more arrangers (or their
affiliates) of the Incremental Term Loans shall be excluded.  Unless otherwise
specifically provided herein, all references in the Loan Documents to Revolving
Credit Loans, Term A Loans or Term B Loans (except, in the case of Incremental
Term Loans under newly-created Incremental Term Loan Commitments, with respect
to pricing, maturity and amortization) shall be deemed to include references to
Incremental Revolving Loans and Incremental Term Loans made pursuant to any
Incremental Revolving Commitments and Incremental Term Commitments,
respectively, made under this Section 2.14.  With respect to the Incremental
Revolving Commitments, the Borrower shall prepay any Base Rate Loans outstanding
on any Increase Effective Date and all Eurodollar Rate Loans at the earlier of
the end of the then current Interest Period with respect thereto or the
occurrence of an Event of Default (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Applicable Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section.  With respect to the Incremental Revolving Commitments, on any Increase
Effective Date, each Revolving Credit Lender that increased its Revolving Credit
Commitment pursuant to this Section 2.14 and each Revolving Credit Lender that
became a Revolving Credit Lender in connection with this Section 2.14 (i) will
be deemed to have purchased a participation in each then outstanding Eurodollar
Rate Loan that remains unpaid and Letter of Credit equal to its Applicable
Percentage of such Revolving Credit Loan or Letter of Credit and the
participation of each other Revolving Credit Lender in such Letter of Credit
shall be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Revolving Credit Lender, in
immediately available funds, an amount equal to) its Applicable Percentage of
the Outstanding Amount of all L/C Obligations.  Incremental Revolving
Commitments and Incremental Term Loan Commitments shall be evidenced by a
joinder agreement satisfactory to the Administrative Agent (it being understood
and agreed that at the election of the Borrower, such additional commitments in
respect of any Incremental Term Loan Commitments may be implemented through the
addition of additional new tranches of such loans instead of being implemented
as increases in the applicable Commitments).  Notwithstanding any other
provision of any Loan Document, the Loan Documents may be amended by the
Administrative Agent and the Loan Parties (which amendment shall not require the
consent of any Lender, other than any Lender participating in the applicable
Incremental Revolving Commitments or Incremental Term Loan Commitments, as the
case may be) in order to make any modifications, if necessary, to provide for
terms applicable to Incremental Revolving Commitments and Incremental Term Loan
Commitments and loans thereunder (including any amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that the Incremental Revolving Commitments and/or Incremental Term Loan
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
documents and opinions of counsel in connection therewith as may be reasonably
requested by the Administrative Agent), including, for the avoidance of doubt,
modifications to the amortization schedule to reflect any increase in the Term A
Facility or Term B Facility.
 
 
 
 
-73-

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)  Conflicting Provisions.  This Section 2.14 shall supersede any provisions
in Sections 2.13 or 10.01 to the contrary.
 
2.15    Defaulting Lenders.
 
(a)  Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)  Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
 
(ii)  Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent under this Agreement for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer or the Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result
 
 
 
 
-74-

--------------------------------------------------------------------------------

Table of Contents
 
 
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.  Promptly (x) upon a Lender ceasing to be a
Defaulting Lender in accordance with Section 2.15(b) or (y) following
termination of this Agreement (including the termination of all Letters of
Credit issued hereunder) and the payment of all amounts owed under this
Agreement (other than unasserted contingent obligations which by their terms
survive the termination of this Agreement), all remaining amounts, if any, held
in a deposit account pursuant to this Section 2.15(a) shall be returned to such
Lender or Defaulting Lender, as applicable.
 
(iii)  Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.10 (a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03.
 
(iv)  Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All
or any part of that Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Revolving Credit Percentages
(calculated without regard to that Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage (calculated without regard to
that Defaulting Lender’s Commitments) of the Outstanding Amount of all L/C
Obligations and Swing Line Loans to exceed such Lender’s Revolving Credit
Commitment; provided that each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v)  Cash Collateral; Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure with respect to such Defaulting
Lender; provided that such prepayment shall be applied to reduce such Defaulting
Lender’s participation in such Swing Line Loans and shall not reduce any
non-Defaulting Lender’s participation in such Swing Line Loans, and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with the procedures set forth in Section
2.03(g).
 
 
 
 
-75-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
 
2.16    Extended Loans and Commitments.
 
(a)  The Borrower may at any time and from time to time request that all or any
portion of the Loans and Commitments of any Class (an “Existing Class”) be
converted to extend the final maturity date of such Loans and Commitments (any
such Loans which have been so converted, “Extended Maturity Loans” and any such
Commitments which have been so converted, “Extended Maturity Commitments”) and
to provide for other terms consistent with this Section 2.16; provided that
there may be no more than eight different tranches in the aggregate for all
Loans and Commitments under this Agreement without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).  In order to establish any Extended Maturity Loans
and/or Extended Maturity Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Maturity Loans and/or Extended Maturity
Commitments, as applicable, to be established, which shall be substantially
identical to the Loans under the Existing Class from which such Extended
Maturity Loans and/or Extended Maturity Commitments, as applicable, are to be
converted, except that:
 
(i)  all or any of the scheduled amortization payments of principal of the
Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;
 
(ii)  the Applicable Margin with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the Applicable Margin for
the Loans and/or Commitments of such Existing Class, in each case, to the extent
provided in the applicable Extension Amendment; provided that if the Applicable
Margin for any such Extended Maturity Loans exceeds the Applicable Margin for
the applicable Existing Class by more than 50 basis points, then the Applicable
Margin for the applicable Existing Class shall be increased to the extent
necessary so that the Applicable Margin for such Extended Maturity Loans less 50
basis points is equal to the Applicable Margin for the applicable Existing
Class; provided, further, that in determining the Applicable Margin applicable
to the applicable Existing Class and the Extended Maturity Loans, (x) OID or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the Lenders of the applicable Existing Class or the Extended
Maturity Loans in the primary syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity);
provided, further, that if such Extended Maturity Loans include a Base Rate or
Eurodollar Rate “floor” greater than the Base Rate or Eurodollar Rate “floor”
applicable to the applicable Existing Class, such increased amount shall be
equated to Applicable Margin in a manner customary for financial institutions
for purposes of determining whether an increase to the Applicable Margin for the
applicable Existing Class shall be required;
 
 
 
 
-76-

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)  the Extension Amendment may provide for amendments to the covenants that
apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive
than the covenants applicable to the then outstanding Term Loans under this
Agreement after giving effect to the Extension Amendment; and
 
(iv)  the Extension Amendment may provide that optional and mandatory
prepayments pursuant to Section 2.05 be directed to prepay, at the Borrower’s
option, first, the applicable Existing Class and, second, the Extended Maturity
Loans.
 
Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class.
 
(b)  The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the Existing Class are
requested to respond.  No Lender shall have any obligation to agree to have any
of its Loans and/or Commitments of any Existing Class converted into Extended
Maturity Loans and/or Extended Maturity Commitments pursuant to any Extension
Request.  Any Lender wishing to have all or any portion of its Loans and/or
Commitments under such Existing Class subject to such Extension Request
converted into Extended Maturity Loans and/or Extended Maturity Commitments, as
applicable (such Lender, an “Extending Lender”), shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Loans and/or Commitments under the
Existing Class which it has elected to request be converted into Extended
Maturity Loans and/or Extended Maturity Commitments (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent);
provided that for any Extension Request, the Borrower may establish a maximum
amount for such Extended Maturity Loans and/or Extended Maturity Commitments (an
“Extension Maximum Amount”).  In the event that the aggregate amount of Loans
and/or Commitments under the Existing Class subject to Extension Elections
exceeds the Extension Maximum Amount, then each Extending Lender’s amount of
consented Loans and/or Commitments subject to an Extension Election shall be
reduced on a pro rata basis such that the total amount of Extended Maturity
Loans and/or Extended Maturity Commitments shall equal the Extension Maximum
Amount.
 
(c)  Extended Maturity Loans and/or Extended Maturity Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Lender, which shall be consistent with the provisions set forth in paragraph (a)
and (b) above (but which shall not require the consent of any other Lender other
than the Extending Lenders (including any changes contemplated by Section
10.01(f)), and which shall, in the case of Extended Maturity Commitments in
respect of the Revolving Credit Facility, make appropriate modifications to this
Agreement (including to the definitions of “Availability Period,” “Revolving
Credit Commitment,” “Fronting Exposure” and “Applicable Percentage,” and to
Sections 2.03 and 2.04) to provide for issuance of Letters of Credit and the
extension of Swing Line Loans based on such Extended Maturity Commitments and
make any additional modifications, if necessary, to provide for terms applicable
to Extended Maturity Commitments and Extended Maturity Loans thereunder.  Only
Extending Lenders will have their Loans and/or Commitments converted into
Extended Maturity Loans and/or Extended Maturity Commitments and, at the
Borrower’s discretion, only Extending Lenders will be entitled to any increase
in pricing or fees in connection with the Extension Amendment.  Each Extension
Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto.  In connection with any Extension Amendment, the Loan Parties
and the Administrative Agent shall enter into such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender) in order to ensure that the
Extended Maturity Loans and/or Extended Maturity Commitments are provided with
the benefit of the applicable Collateral Documents on a pari passu basis with
the other Obligations and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent.
 
 
 
 
-77-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Maturity Loans and/or Extended
Maturity Commitments, in each case to a given Extending Lender, was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrower and such affected Extending Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”), which
Corrective Extension Amendment shall (i) provide for the conversion and
extension of Loans and/or Commitments, as the case may be, under the Existing
Class in such amount as is required to cause such Extending Lender to hold
Extended Maturity Loans and/or Extended Maturity Commitments, as the case may
be, of the applicable Class into which such other Loans and/or Commitments, as
the case may be, were initially converted, in the amount such Extending Lender
would have held had such administrative error not occurred and had such
Extending Lender received the minimum allocation of the applicable Loans and/or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Extending
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.16(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the first sentence of Section 2.16(c).
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01   Taxes.
 
(a)  Payments Free of Certain Taxes; Obligation to Withhold; Payments on Account
of Certain Taxes.
 
(1)  Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require the applicable Withholding
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by such Withholding Agent upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.
 
 
 
 
-78-

--------------------------------------------------------------------------------

Table of Contents
 
 
(2)  If the applicable Withholding Agent shall be required by applicable Laws to
withhold or deduct any Taxes, then (A) such Withholding Agent shall withhold or
make such deductions as are determined by such Withholding Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made;
provided, however, that in the case of a Withholding Agent that is not a Loan
Party or the Administrative Agent, the amount payable under this clause (C)
shall not exceed the amount that would be required to be paid had a Loan Party
or the Administrative Agent been the applicable Withholding Agent.
 
(b)  Payment of Other Taxes by the Borrower.  Without limiting the provisions of
Section 3.01(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.
 
(c)  Tax Indemnifications.
 
(1)  Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall indemnify the Administrative Agent, each Lender and the L/C
Issuer, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, on or with respect to any other
payment by or on account of any obligation of any Loan Party hereunder or
otherwise with respect to any other Loan Document and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.
 
(2)  Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer, severally and not jointly, shall indemnify the Loan Parties
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Excluded Taxes attributable
to such Lender or such L/C Issuer, as the case may be, that are paid by the Loan
Parties or the Administrative Agent and Taxes and reasonable expenses incurred
by or asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or such L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to Section 3.01(e).  Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent or any Loan Party, as the case
may be, to set off and apply any and all amounts at any time owing to such
Lender or such L/C Issuer, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent or such Loan
Party, as the case may be, under this clause (2).  The agreements in this clause
(2) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all Obligations.
 
 
 
 
-79-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  Evidence of Payments.  After any payment of Taxes by a Loan Party to a
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent for the benefit of the relevant Lender or
applicable L/C Issuer or the Administrative Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(e)  Status of Lenders; Tax Documentation.
 
(1)  Each Lender and L/C Issuer shall deliver to the Borrower and to the
Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding, (B) if applicable, the required rate of withholding or deduction,
and (C) such Lender’s, L/C Issuer’s or Administrative Agent’s entitlement to any
available exemption from, or reduction of, applicable withholding in respect of
all payments to be made to such Lender, L/C Issuer or Administrative Agent by a
Loan Party pursuant to this Agreement or any other Loan Document, or otherwise
to establish such Lender’s, L/C Issuer’s or Administrative Agent’s status for
withholding tax purposes in the applicable jurisdiction.
 
(2)  Without limiting the generality of the foregoing,
 
(i)  each Lender and each L/C Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of signed originals as shall be reasonably
requested by the recipient) on or prior to the date on which such “United States
person” became a Lender or an L/C Issuer under this Agreement (and from time to
time thereafter, upon the request of the Borrower or the Administrative Agent,
but only if such “United States person” is legally able to do so), Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender or L/C Issuer is subject to backup
withholding or information reporting requirements; and
 
(ii)  each Foreign Lender and each L/C Issuer that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of signed originals as shall be requested by the recipient) on or prior
to the date on which such Foreign Lender or L/C Issuer becomes a Lender or an
L/C Issuer under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender or L/C Issuer is legally entitled to do so), whichever of the following
is applicable:
 
               (I)  the case of a Foreign Lender and any L/C Issuer claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,
 
 
 
 
-80-

--------------------------------------------------------------------------------

Table of Contents
 
 
                (II)  in the case of a Foreign Lender and any L/C Issuer for
whom payments under this Agreement constitute income that is effectively
connected with such Lender’s conduct of a trade or business in the United
States, IRS Form W-8ECI (or successor thereto),
 
                (III)  in the case of a Foreign Lender and any L/C Issuer that
is not the beneficial owner of payments made under this Agreement (including a
partnership or a participating Lender), (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (i) and (ii) (I), (II),
(IV) and (V) of this paragraph (e)(2) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender or a L/C Issuer; provided, however, that if such Lender or
such L/C Issuer is a partnership and one or more of its partners are claiming
the exemption for portfolio interest under Section 881(c) of the Code, such
Lender or such L/C Issuer may provide a certificate on behalf of such partners,
 
                (IV)  in the case of a Foreign Lender or L/C Issuer claiming the
benefits of the exemption for portfolio interest under Section 881(c) or 871(h)
of the Code, (x) a certificate to the effect that such Foreign Lender or L/C
Issuer is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) IRS Form W-8BEN,
 
                (V)  any other form prescribed by applicable Laws or such other
evidence satisfactory to the Borrower as a basis for claiming exemption from or
a reduction in withholding Tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made, or
 
                (VI)  if a payment made to a Foreign Lender or any L/C Issuer
would be subject to U.S. Federal withholding Tax imposed by FATCA if such
Foreign Lender or such L/C Issuer were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Foreign Lender or such L/C Issuer
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Foreign
Lender or such L/C Issuer has complied with such Foreign Lender’s or such L/C
Issuer’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
 
 
 
 
-81-

--------------------------------------------------------------------------------

Table of Contents
 
 
(3)  Each Lender, L/C Issuer and Administrative Agent shall promptly (A) notify
the Borrower and the Administrative Agent of any change in circumstances which
would modify or render invalid any previously delivered form or documentation or
any claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, L/C
Issuer or Administrative Agent, and as may be reasonably necessary (including
the re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.  Each
Lender, L/C Issuer or Administrative Agent that has delivered a form required
herein shall, upon the reasonable request of the Borrower or the Administrative
Agent, deliver to the Borrower and the Administrative Agent additional copies of
such form (or successor thereto) on or before the date such form expires or
becomes obsolete.
 
(4)  The Administrative Agent shall deliver to the Borrower, when reasonably
requested by the Borrower, a properly completed and executed applicable IRS form
to permit the Borrower to determine (A) whether or not payments made hereunder
or under any other Loan Document are subject to U.S. Federal withholding Tax,
(B) if applicable, the required rate of withholding or deduction of such Tax,
and (C) the Administrative Agent’s entitlement to any available exemption from,
or reduction of, U.S. Federal withholding Tax in respect of payments to be made
to the Administrative Agent by a Loan Party pursuant to this Agreement or any
other Loan Document.
 
(f)  Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent or any Loan Party have any obligation to
file for or otherwise pursue on behalf of a Lender or an L/C Issuer, or have any
obligation to pay to any Lender or any L/C Issuer, any refund of Taxes or Other
Taxes withheld or deducted from funds paid for the account of such Lender or
such L/C Issuer, as the case may be.  If the Administrative Agent, any Lender or
any L/C Issuer determines, in its sole discretion, that it has received a refund
(or a credit against its future Tax liability in lieu of a refund) of any Taxes
or Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section, it shall pay to such Loan Parties an amount equal to such refund or
credit in lieu of a refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Parties under this Section with respect
to the Taxes or Other Taxes giving rise to such refund or credit in lieu of a
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit in lieu of a refund); provided
that such Loan Parties, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to such Loan
Parties (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority and delivers to
such Loan Parties evidence reasonably satisfactory to such Loan Parties of such
repayment.  This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.
 
3.02  Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
 
 
 
-82-

--------------------------------------------------------------------------------

Table of Contents
 
 
3.03    Inability to Determine Rates.  If the Required Lenders determine for any
reason that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period, or (c) the
Eurodollar Rate for any requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice; provided that any Eurodollar Rate Loan outstanding
prior to such notice may remain outstanding until the end of the then-applicable
Interest Period with respect thereto (without giving effect to any subsequent
continuation or conversion).  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a committed Borrowing of Base Rate Loans in the
amount specified therein.
 
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;
 
(ii)  subject any Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
 
(iii)  impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
 
 
 
 
-83-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
 
(c)  Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)  Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurodollar funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05    Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
 
 
 
-84-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)  any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06    Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or a Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if a Loan Party is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07    Survival.   All of the Loan Parties’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01    Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction (or waiver in accordance with Section 10.01), or substantially
concurrent satisfaction (for the avoidance of doubt, it is understood and agreed
that the Responsible Officers of the Acquired Business and its Subsidiaries
shall execute and deliver all documents required to be signed by the Acquired
Business and its Subsidiaries (and including all related certificates,
instruments and opinions) immediately after the closing of the Acquisition
pursuant to arrangements satisfactory to the Administrative Agent on the Closing
Date pursuant to this Section 4.01, and this shall survive as a covenant
thereto), of the following conditions precedent:
 
 
 
 
 
-85-

--------------------------------------------------------------------------------

Table of Contents
 
 
(a)  The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Arrangers:
 
(i)  (x) executed counterparts of this Agreement, the Guaranty, the Security
Agreement and the Perfection Certificate dated the Closing Date, in each case in
such number as reasonably requested by the Administrative Agent;
 
(ii)  a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii)  the following personal property collateral requirements:
 
 (A)  all certificates, agreements or instruments representing or evidencing the
Securities Collateral (as defined in the Security Agreement) accompanied by
instruments of transfer and stock powers undated and endorsed in blank;
 
 (B)  all other certificates, pledge agreements or similar agreements reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent that are necessary to create or perfect a security interest
in the Pledged Collateral of each Loan Party organized under the laws of, or the
Securities Collateral (as such term is defined in the Security Agreement) of
each Loan Party issued by a Person organized under the laws of, the
jurisdictions set forth on Schedule 4.01(a)(iii)(B) and instruments, including
Control Agreements, necessary to perfect the Administrative Agent’s security
interest in all Deposit Accounts, all Securities Accounts, all Commodity
Accounts, all Chattel Paper, all Instruments and all Investment Property of each
Loan Party (as each such term is defined in the Security Agreement and to the
extent required by the Security Agreement);
 
 (C)  UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Liens created, or
purported to be created, by the Collateral Documents, in each case to the extent
required by the applicable Collateral Document; and
 
 (D)  UCC and tax lien searches and or equivalent reports or searches, each of a
recent date listing all effective financing statements, lien notices or
comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Liens permitted
by Section 7.01);
 
 
 
 
-86-

--------------------------------------------------------------------------------

Table of Contents
 
 
(iv)  evidence acceptable to the Administrative Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Collateral
Documents;
 
(v)  except as agreed to by the Arrangers in their reasonable discretion (which
may include agreements to deliver items after the Closing Date), deeds of trust,
trust deeds, deeds to secure debt, and mortgages, in substantially the form of
Exhibit L (with such changes as may be reasonably acceptable to the Borrower,
the Administrative Agent and their respective counsel and otherwise necessary to
account for local law matters) and covering the Mortgaged Properties described
in clause (a) of the definition of “Mortgaged Property” (together with each
other mortgage delivered pursuant to Section 6.12 or 6.15, in each case as
amended, the “Mortgages”), duly executed, acknowledged and delivered by the
appropriate Loan Party in form suitable for filing or recording in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid first and subsisting Lien on the Mortgaged
Property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties (subject only to the Permitted Encumbrances), together
with:
 
 (A)  evidence that all filing, documentary, stamp, intangible and recording
taxes and fees have been paid or that funds for the payment thereof have been
delivered to the company issuing the Mortgage Policies (as defined below) for
payment of such Taxes and fees at the time of the filing or recording of such
Mortgages, as applicable;
 
 (B)  fully paid American Land Title Association Loan Policies of Title
Insurance, in standard form, or such other form reasonably acceptable to the
Administrative Agent (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the real property described therein, free
and clear of all defects and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property; it being
understood that to the extent such zoning endorsements are not available at
commercially reasonable rates a Planning and Zoning Resource Corporation Zoning
and Site Requirements Summary, in form and substance acceptable to the
Administrative Agent may be delivered in lieu of such endorsements) and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable;
 
 (C)  with respect to each Mortgaged Property for which the applicable Loan
Party possesses a survey of real property to be mortgaged hereunder, a factually
accurate affidavit for each such property for the benefit of the title insurer
issuing the Mortgage Policies stating that there have been no changes in the
improvements or other material matters set forth on such survey so as to cause
the survey related “standard exceptions” to be removed from the title insurance
policy applicable to such property; provided, however, if and to the extent that
a Loan Party shall, in the ordinary course, obtain an updated survey or a new
survey of such Mortgaged Property, such survey shall be in form and substance
reasonably acceptable to the Administrative Agent, be prepared by a land
surveyor duly registered and licensed in the States in which the property in
question is located and be certified by such surveyor to the Administrative
Agent;
 
 
 
 
-87-

--------------------------------------------------------------------------------

Table of Contents
 
 
 (D)  with respect to each Mortgaged Property, copies of all leases in which a
Loan Party holds the lessor’s interest or other agreements relating to the
possessory interests, if any, to the extent any of the foregoing affect any
Mortgaged Property and provide for rent or equivalent payments in excess of
$2,000,000 per year or as the Administrative Agent may otherwise request;
 
 (E)  with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Administrative Agent in order for the owner of the
fee interest constituting such Mortgaged Property to grant the Lien contemplated
by the Mortgage with respect to such Mortgaged Property.
 
 (F)  with respect to each Mortgaged Property, the applicable Loan Party shall
have made all notifications, registrations and filings, to the extent required
by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property; and
 
 (G)  with respect to each Mortgaged Property, a completed “Life of Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination
(together with a notice about special flood hazard status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto);
 
(vi)  certificate of the secretary or assistant secretary (or, in the case of
any Loan Party that is a Foreign Subsidiary, an authorized representative or
general partner) of each Loan Party, dated the Closing Date, certifying (A) that
attached thereto is a true and complete copy of each current Organization
Document of such Loan Party certified (to the extent applicable) as of a recent
date by the Secretary of State of the state of its organization, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or other governing body) of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party and, in the case of the Borrower, the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect and (C) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (vi));
 
(vii)  a certificate as to the good standing or equivalent of each Loan Party
(in so-called “long-form” if available) (except where the Loan Party’s
jurisdiction of organization does not recognize good standing or equivalent
status) as of a recent date, from the Secretary of State (or other applicable
Governmental Authority) of such Loan Party’s jurisdiction of organization;
 
 
 
 
-88-

--------------------------------------------------------------------------------

Table of Contents
 
 
(viii)  a favorable opinion of (A) Cravath, Swaine & Moore LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H-1 with such changes thereto, and with respect to
such other matters concerning the Loan Parties and the Loan Documents, as the
Arrangers may reasonably request and (B) in-house counsel to each Loan Party,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H-2 with such changes thereto, and with respect to such other
matters concerning the Loan Parties and the Loan Documents, as the Arrangers may
reasonably request;
 
(ix)  a favorable opinion of each local counsel listed on Schedule 4.01(a)(ix),
in each case addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H-3 with such changes thereto, and with respect to
such other matters concerning the Loan Parties and the Loan Documents, as the
Arrangers may reasonably request;
 
(x)  a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.01(d), (f) and (h) and Section
4.02(a) have been satisfied;
 
(xi)  a business plan and budget of the Borrower and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of the Borrower,
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the first
year following the Closing Date;
 
(xii)  evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained (including a copy of, or a certificate as to
coverage under, and a declaration page relating to, the insurance policies
required by Section 6.07 (including flood insurance policies) and the applicable
provisions of the Collateral Documents, each of which (i) shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable) and (ii) in the case of flood insurance,
shall (a) identify the addresses of each property located in a special flood
hazard area, (b) indicate the applicable flood zone designation, the flood
insurance coverage and the deductible relating thereto and (c) provide that the
insurer will give the Administrative Agent 45 days’ written notice of
cancellation or non-renewal) and is in effect, together with the certificates of
insurance in form and substance satisfactory to the Administrative Agent, naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee and mortgagee, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral;
 
(xiii)  “Pay-off” letters in form and substance reasonably satisfactory to the
Administrative Agent with respect to (a) the Existing Borrower Credit Agreement
having been, or concurrently with the Closing Date being, terminated and all
Liens securing obligations under the Existing Borrower Credit Agreement having
been, or concurrently with the Closing Date being, released, (b) the Existing
Acquired Business Credit Agreement having been, or concurrently with the Closing
Date being, terminated and all Liens securing obligations under the Existing
Acquired Business Credit Agreement having been, or concurrently with the Closing
Date being, released and (c) the Existing Acquired Business A/R Facility having
been, or concurrently with the Closing Date being, terminated and all Liens
securing obligations under the Existing Acquired Business A/R Facility having
been, or concurrently with the Closing Date being, released; and
 
 
 
 
-89-

--------------------------------------------------------------------------------

Table of Contents
 
 
(xiv)  certified copies of the Acquisition Agreement, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably
request.
 
(b)  (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
 
(c)  The Borrower shall have paid all reasonable out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to or on the Closing Date.
 
(d)  After giving effect to the Transactions, the Borrower and its Subsidiaries
shall have outstanding no Indebtedness for borrowed money (excluding
intercompany Indebtedness permitted by Section 7.02) or preferred stock other
than (i) the Loans and other Credit Extensions, (ii) the Existing Senior Notes
and (iii) other Indebtedness for borrowed money listed on Schedule 7.02.
 
(e)  Since December 31, 2010, there shall not have occurred and be continuing a
Closing Date Acquired Business Material Adverse Effect.
 
(f)  The Acquisition Agreement shall not have been altered, amended or otherwise
changed or supplemented or any condition therein consented to or waived without
the prior written consent of the Arrangers (other than any other such
alterations, amendments, changes, supplements, consents or waivers that are not
materially adverse individually or in the aggregate to the interests of the
Arrangers or Lenders); it being understood and agreed that any decrease in the
purchase consideration for the Acquisition or any amendment to Section 5.12(a)
of the Acquisition Agreement shall be deemed materially adverse to the interests
of the Arrangers and the Lenders.  The Acquisition shall have been consummated,
or substantially simultaneously with the initial funding of the Loans hereunder
shall be consummated, in all material respects in accordance with the terms of
the Acquisition Agreement, as its provisions may from time to time have been
altered, amended, changed, supplemented, consented to or waived in accordance
with this Section 4.01(f).
 
(g)  The Administrative Agent and Lenders shall have received all documentation
and other information about the Borrower and the Guarantors as has been
reasonably requested in writing at least 10 days prior to the Closing Date by
the Administrative Agent or Lenders that they reasonably determine is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
 
(h)  All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Acquisition and the other
Transactions shall have been obtained or waived (if applicable), and all
applicable waiting periods and appeal periods shall have expired.
 
 
 
 
-90-

--------------------------------------------------------------------------------

Table of Contents
 
 
Notwithstanding the foregoing, but without limiting the Arrangers’ discretion in
respect to certain items described above, the items identified on Schedule 6.21
may be delivered after the Closing Date pursuant to Section 6.21 and Schedule
6.21.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.
 
4.02    Conditions to All Credit Extension.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans), including on the Closing Date (except as expressly
provided below), is subject to the following conditions precedent:
 
(a)  The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively;
provided that, notwithstanding the foregoing, solely for purposes of the initial
Credit Extension on the Closing Date, the condition precedent set forth in this
paragraph (a) shall be limited to the following: (i) those representations and
warranties in respect of the Borrower and its Subsidiaries contained in Sections
5.01, 5.02, 5.03, 5.04, 5.06 (but not with respect to clause (b) thereof), 5.14,
5.18, and 5.21 (but subject to Section 6.21) shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects), and (ii) those representations and warranties in respect of the
Acquired Business and its Subsidiaries set forth in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that the
Borrower has the right to terminate its obligations under the Acquisition
Agreement, or to decline to consummate the Acquisition pursuant to the
Acquisition Agreement, as a result of a breach of such representations in the
Acquisition Agreement, in each case shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects).
 
(b)  Except with respect to the initial Credit Extensions to be made on the
Closing Date, no Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)  The Administrative Agent, the applicable L/C Issuer or the Swing Line
Lender, as the case may be, shall have received a Request for Credit Extension
in accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and, except with
respect to the initial Credit Extensions to be made on the Closing Date, (b)
have been satisfied on and as of the date of the applicable Credit Extension.
 
 
 
 
-91-

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01     Existence, Qualification and Power.  Each Loan Party and each of its
Material Subsidiaries (a) is duly organized or formed, legally and validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents and consummate the
Transactions, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
5.02    Authorization; No Contravention.  As of the Closing Date, the execution,
delivery and performance by the Borrower of this Agreement has been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien (other than Liens created under the Loan Documents) under,
or require any payment to be made under (i) any Contractual Obligation under a
material contract to which the Borrower is a party or affecting the Borrower or
the properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate, in any
material respect, any applicable Law, except with respect to any conflict,
breach, contravention or payment (but not creation of Liens) referred to in
clause (b) to the extent that such conflict, breach, contravention or payment
would not reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, the execution, delivery and performance by each Loan Party of each
Loan Document has been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created under the Loan Documents) under, or require any payment to be made under
(i) any Contractual Obligation under a material contract to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate, in any material respect, any applicable Law, except with respect
to any conflict, breach, contravention or payment (but not creation of Liens)
referred to in clause (b) to the extent that such conflict, breach,
contravention or payment would not reasonably be expected to have a Material
Adverse Effect.
 
 
 
 
-92-

--------------------------------------------------------------------------------

Table of Contents
 
 
5.03   Governmental Authorization; Other Consents.  On and after the Closing
Date, except as already obtained, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person will be necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
Acquisition Agreement, or for the consummation of the Transactions, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) except as required by Sections 4.01, 6.12 and 6.15 or by the
applicable Collateral Documents, the perfection ormaintenance of the Liens
created under the Collateral Documents (including the first priority nature
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except that certain filings with the
Federal Communications Commission (the “FCC”) may be required in connection with
the grant of a security interest in FCC licenses and the exercise of remedies
thereunder, in each case except for those approvals, consents, exemptions,
authorizations, actions, notices or filings the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.  As of
the Closing Date, all applicable waiting periods in connection with the
Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.
 
5.04    Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of affecting creditors’
rights generally and subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
5.05    Financial Statements; No Material Adverse Effect.
 
(a)  The Audited Financial Statements of the Borrower, the Acquired Business and
ISP Chemco (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries, of the Acquired Business and its Subsidiaries or of ISP Chemco and
its Subsidiaries, as the case may be, as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries, of the
Acquired Business and its Subsidiaries and of ISP Chemco and its Subsidiaries,
as the case may be, in each case, as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.
 
(b)  (i) The unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries dated March 31, 2011, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for the fiscal quarter ended on that date (x) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (y) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (x) and (y), to the absence of footnotes and to normal year-end
audit adjustments, and (ii) the unaudited consolidated balance sheets of ISP
Chemco and its Subsidiaries dated March 31, 2011, and the related consolidated
statements of income or operations and cash flows for the fiscal quarter ended
on that date (x) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (y) fairly present the financial condition of ISP Chemco and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (x) and (y), to the
absence of footnotes and to normal year-end audit adjustments.
 
 
 
 
-93-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  Since September 30, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
 
(d)  The consolidated and consolidating forecasted balance sheets, statements of
income and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 were prepared in good faith and on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery in all material respects, the Borrower’s best estimate of its future
financial condition and performance.
 
5.06  Litigation.  Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, the Acquisition
Agreement or the consummation of the Transactions, or (b) either individually or
in the aggregate, if determined adversely, would reasonably be expected to have
a Material Adverse Effect.
 
5.07    No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08    Ownership of Property; Liens; Investments.
 
(a)  Each Loan Party and each of its Subsidiaries has good and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
(b)  The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
 
(c)  As of the date of the Perfection Certificate (which term for the purposes
of this Article V shall be deemed to mean the Perfection Certificate, as most
recently updated pursuant to this Agreement or another Loan Document), Schedule
7(a) of the Perfection Certificate sets forth a complete and accurate list of
all items required by such schedule including real property owned by each Loan
Party, showing, in each case, as of the Closing Date the street address, county
or other relevant jurisdiction, state, record owner, the value according to the
applicable tax valuation thereof and (with respect to properties having a fair
market value of not less than $8,000,000) the fair market value thereof.
 
(d)  As of the date of the Perfection Certificate, Schedule 7(b) of the
Perfection Certificate sets forth a complete and accurate list of all leases of
Mortgaged Property under which any Loan Party is the lessor, showing as of the
Closing Date the street address, county or other relevant jurisdiction, state,
lessor and lessee.  Each such lease is the legal, valid and binding obligation
of the lessee thereof, enforceable in accordance with its terms.
 
 
 
 
-94-

--------------------------------------------------------------------------------

Table of Contents
 
 
5.09    Environmental Matters.  Except as set forth on Schedule 5.09 or except
as, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect:
 
(i)  the Borrower and its Subsidiaries and their businesses, operations,
facilities and properties are in compliance with, and the Borrower and its
Subsidiaries have no liability under, any Environmental Laws;
 
(ii)  the Borrower and its Subsidiaries have obtained all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their facilities and properties, under Environmental Laws,
and all such Environmental Permits are valid and in good standing;
 
(iii)  (A) there has been no Release or, to the knowledge of the Borrower,
threatened Release of Hazardous Materials on, at, under or from any property or
facility presently owned, leased or operated by the Borrower and its
Subsidiaries during the period of time when such property or facility was owned,
leased or operated by the Borrower and its Subsidiaries, that could reasonably
be expected to result in liability of the Borrower or any Subsidiary under, or
noncompliance by the Borrower or any Subsidiary with, any Environmental Law and
(B) to the knowledge of the Borrower’s vice president for environmental health
and safety (or equivalent successor officer otherwise named who is responsible
for oversight of environmental matters) and of the Borrower’s employees who
report directly to such vice president, there has been no Release or threatened
Release of Hazardous Materials on, at, under or from any property or facility
owned, leased or operated by the Borrower and its Subsidiaries during the period
of time before such property or facility was owned, leased or operated by the
Borrower and its Subsidiaries, that could reasonably be expected to result in
liability of the Borrower or any Subsidiary under, or noncompliance by the
Borrower or any Subsidiary with, any Environmental Law;
 
(iv)  there is no claim, notice, suit, action, complaint, demand or proceeding
pending or, to the knowledge of the Borrower, threatened, against the Borrower
or its Subsidiaries alleging actual or potential liability under or violation of
any Environmental Law (an “Environmental Claim”), and, to the knowledge of the
Borrower, there are no actions, activities, occurrences, conditions, or
incidents that would reasonably be expected to form the basis of such an
Environmental Claim;
 
(v)  neither the Borrower nor any of its Subsidiaries is currently obligated to
perform any action or otherwise incur any expense under any Environmental Law
pursuant to any Environmental Permit, order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any facility or
location; and
 
(vi)  except as permitted pursuant to Section 7.01, no Lien has been recorded
or, to the knowledge of the Borrower, threatened, under any Environmental Law
with respect to any property or other assets currently owned by the Borrower or
any of its Material Subsidiaries.
 
5.10     Insurance.  The properties of the Borrower and its Material
Subsidiaries are insured with (i) financially sound and reputable insurance
companies and (ii) insurance companies that are not Affiliates of the Borrower
(other than Ashmont Insurance Company, Inc., which is an Affiliate of the
Borrower, the Subsidiaries of Ashmont Insurance Company, Inc. and their
respective successors and assigns), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Material Subsidiary operates.
 
 
 
 
-95-

--------------------------------------------------------------------------------

Table of Contents
 
 
No Mortgage encumbers improved real property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless all applicable insurance has been obtained in accordance with
Section 6.07.
 
5.11    Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other tax returns and reports required to be filed, and have paid all
Federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted, which suspend enforcement or collection of the
claim in question and for which adequate reserves have been provided in
accordance with GAAP, except, where the failure to do so would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse
Effect.  There are no proposed Tax assessments against the Borrower or any
Subsidiary that would, if made, individually or in the aggregate, have a
Material Adverse Effect.  Except as set forth on Schedule 5.11, neither any Loan
Party nor any Domestic Subsidiary thereof is party to any tax sharing agreement
other than any tax sharing arrangements solely among the Loan Parties.
 
5.12     ERISA Compliance.
 
(a)  Except as would not, either individually or in the aggregate, be expected
to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by or will be timely filed according to the
applicable determination letter cycle with the IRS with respect thereto and, to
the knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.
 
(b)  There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
 
(c)  Except as would not, either individually or in the aggregate, be expected
to have a Material Adverse Effect or as set forth in Schedule 5.12, (i) no ERISA
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
been determined to be, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code), whose accumulated benefit obligation as
determined under Accounting Standards Codification No. 715 is greater than or
equal to $30,000,000; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
(d)  Except where the failure to do so, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, with respect
to each scheme or arrangement mandated by a government other than the United
States (a “Foreign Government Scheme or Arrangement”) and with respect to each
employee benefit plan maintained or contributed to by any Loan Party or any
Subsidiary of any Loan Party that is not subject to United States law (a
“Foreign Plan”):
 
 
 
 
-96-

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)  any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with applicable generally accepted
accounting principles;
 
(ii)  the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
 
(iii)  each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
 
5.13    Subsidiaries; Equity Interests; Loan Parties.  No Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 1(a) of the
Perfection Certificate and all of the outstanding Equity Interests in such
Subsidiaries that are Pledged Collateral have been validly issued, are fully
paid and non-assessable and are owned by a Loan Party in the amounts specified
on Schedules 9(a) and 9(b) to the Perfection Certificate free and clear of all
Liens except those created under the Collateral Documents.  No Loan Party has
any equity investments in any other corporation or entity other than those
specifically disclosed in Schedules 9(a) or 9(b) to the Perfection
Certificate.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.  On and after the Closing
Date as and when required by Section 6.12, all Subsidiaries (other than CFCs,
Subsidiaries of any CFC, partnerships for Tax purposes in which a CFC is a
partner, Immaterial Subsidiaries, Regulated Subsidiaries, Special Purpose
Finance Subsidiaries, other Subsidiaries to the extent a Guaranty by any such
Subsidiary would be prohibited by applicable Law or joint ventures to the extent
a Guaranty by any such joint venture would be prohibited by such joint venture’s
Organization Documents, together with any other Subsidiary as of the Closing
Date that is not listed on Schedule 1 to the Perfection Certificate delivered on
the Closing Date) are Loan Parties.  Set forth on Schedule 1 to the Perfection
Certificate is a complete and accurate list of all Loan Parties as of the
Closing Date, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its organization, the address of its principal place of business
and its U.S. taxpayer identification number or, in the case of any Loan Party
that is not organized under the laws of one of the states of the United States
that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its
incorporation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(vi) is a true and correct copy of
each such document as of the Closing Date, each of which is valid and in full
force and effect as of the Closing Date.
 
5.14     Margin Regulations; Investment Company Act.
 
(a)  The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
(b)  None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
 
 
 
-97-

--------------------------------------------------------------------------------

Table of Contents
 
 
5.15    Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to financial estimates, projected or forecasted
financial information and other forward-looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation, it being
understood that (a) such estimates, projections, forecasts and other
forward-looking information, as to future events, are not to be viewed as facts,
that actual results during the period or periods covered by such estimates,
projections, forecasts and forward-looking information may differ significantly
from the projected or forecasted results and that such differences may be
material and that such estimates, projections, forecasts and forward-looking
information are not a guarantee of financial performance and (b) no
representation or warranty is made with respect to information of a general
economic or general industry nature.
 
5.16    Compliance with Laws.  Except as disclosed in Schedule 5.09, each Loan
Party and each Subsidiary thereof is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
5.17     Intellectual Property; Licenses, Etc.  Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use such IP Rights or such conflicts would not reasonably
be expected to have a Material Adverse Effect.  To the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person except where such infringements, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
5.18    Solvency.  After giving effect to the Transactions, the Borrower is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent.
 
5.19    Casualty, Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
 
5.20     Labor Matters.  As of the Closing Date, except as set forth on Schedule
5.20, there are no material collective bargaining agreements covering the
employees of the Borrower or any of its Subsidiaries and neither the Borrower
nor any Subsidiary has suffered any material strikes, walkouts, work stoppages
or other labor difficulty (a) with respect to the Borrower and all of its
Subsidiaries (other than the Acquired Business and its Subsidiaries), within the
last five years, and (b) with respect to the Acquired Business and its
Subsidiaries, within the period since January 1, 2008.  The hours worked by and
payments made to employees of the Borrower or any of its Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
where such violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
 
 
 
-98-

--------------------------------------------------------------------------------

Table of Contents
 
 
5.21    Collateral Documents.  On and after the Closing Date:
 
(a)  The Security Agreement is effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Pledged Collateral and,
when (i) financing statements and other filings in appropriate form are filed in
the offices specified on Schedule 5 to the Perfection Certificate and (ii) upon
the taking of possession or control by the Administrative Agent of the Pledged
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Security Agreement), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Pledged Collateral (other
than such Pledged Collateral in which a security interest (A) cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction by such filings or by possession or control, as the case may be, or
(B) is not required to be perfected pursuant to this Agreement or any other Loan
Document), in each case subject to no Liens other than Liens permitted under the
Loan Documents.
 
(b)  When the Security Agreement or a short form thereof is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
the filings referred to in clause (i) of Section 5.21(a) are made as provided in
such clause, the Liens created by such Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in Patents (as defined in the Security Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in such Security Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case
subject to no Liens other than Liens permitted under the Loan Documents.
 
(c)  Each Collateral Document delivered pursuant to Sections 6.12 and 6.15 will,
upon execution and delivery thereof, be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Collateral Document or is not required to be perfected pursuant to this
Agreement or any other Loan Document), such Collateral Document will constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the Liens permitted under the Loan Documents.
 
(d)  Each Mortgage is effective to create, in favor of the Administrative Agent,
for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to (x) on the date of such Mortgage,
Permitted Encumbrances and (y) after the date of such Mortgage, Liens permitted
by Section 7.01, and when the Mortgages are filed in the offices specified on
Schedule 7(a) to the Perfection Certificate dated the Closing Date (or, in the
case of any Mortgage executed and delivered after the Closing Date in accordance
with the provisions of Sections 6.12 and 6.15, when such Mortgage is filed in
the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Sections 6.12 and 6.15) the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
Lien, other than (x) on the date of such Mortgage, Permitted Encumbrances and
(y) after the date of such Mortgage, Liens permitted by Section 7.01.
 
 
 
 
-99-

--------------------------------------------------------------------------------

Table of Contents
 
 
5.22    Reportable Transactions.  Neither the Borrower nor any of its
Subsidiaries expects to identify one or more of the Loans under this Agreement
as a “reportable transaction” on IRS Form 8886 filed with the U.S. tax returns
for purposes of Section 6011, 6111 or 6112 of the Code or the Treasury
Regulations promulgated thereunder.
 
5.23    Senior Debt.  The Obligations constitute “Senior Debt” (or any other
terms of similar meaning and import) under any Indebtedness subordinated in
right of payment to the Obligations (to the extent the concept of “Designated
Senior Debt” (or any similar concept) exists therein), or any subordinated
Permitted Refinancing thereof (to the extent the concept of “Designated Senior
Debt” (or any similar concept) exists therein).
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the applicable L/C
Issuer, the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.20) cause each Subsidiary to:
 
6.01    Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
 
(a)  promptly when available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
September 30, 2011), a consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries; and
 
 
 
 
-100-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  promptly when available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending September 30, 2011), a consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
 
6.02     Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:
 
(a)  concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent obtainable with commercially reasonable efforts,
a certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event (which certificate may be limited to the extent required by
applicable accounting rules or guidelines);
 
(b)  not later than five Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower;
 
(c)  promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
 
(d)  promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
 
 
 
-101-

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)  promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(f)  concurrently with the delivery of each Compliance Certificate referred to
in clause (b) of this Section 6.02, a list of the Immaterial Subsidiaries
determined as of the last day of the fiscal quarter of the Borrower to which
such Compliance Certificate relates;
 
(g)  promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, to the extent permitted by Law;
 
(h)  [Reserved];
 
(i)  [Reserved];
 
(j)  concurrently with the delivery of financial statements pursuant to Section
6.01(a), deliver to the Administrative Agent a Perfection Certificate Supplement
(or a certificate confirming that there has been no change in information since
the date of the Perfection Certificate or latest Perfection Certificate
Supplement) and a certificate of a Responsible Officer and the chief legal
officer of the Borrower certifying that all UCC financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the security interests and Liens under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period and except to the extent that
perfection is not then required pursuant to any provision of this Agreement or
any other Loan Document);
 
(k)  promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;
 
(l)  (A) upon request by the Administrative Agent, copies of:  (i) each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any Subsidiary or any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by the
Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request; and (B) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that the Borrower, any Subsidiary or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan have not been requested, the applicable entity shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and
 
 
 
 
-102-

--------------------------------------------------------------------------------

Table of Contents
 
 
(m)  within 60 days after the beginning of each fiscal year of the Borrower, a
budget for the Borrower in form reasonably satisfactory to the Administrative
Agent, but to include balance sheets, statements of income and sources and uses
of cash, for (i) each fiscal quarter of such fiscal year prepared in reasonable
detail and (ii) each of the two fiscal years of the Borrower immediately
following such fiscal year, prepared in summary form, in each case, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets are based, accompanied by the statement of the chief executive
officer, chief financial officer, treasurer or controller of the Borrower to the
effect that, to the good faith belief of such officer, the budget is a
reasonable estimate for the periods covered thereby and, promptly when
available, any significant revisions of such budget.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that makes a
written request the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
 
 
 
 
-103-

--------------------------------------------------------------------------------

Table of Contents
 
 
6.03    Notices.  Promptly following a Responsible Officer’s knowledge thereof,
notify the Administrative Agent of:
 
(a)  the occurrence of any Default;
 
(b)  any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or any Subsidiary in an aggregate amount in excess of
$30,000,000;
 
(d)  any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof, including any determination by the
Borrower referred to in Section 2.10(b);
 
(e)  the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(i), (ii) receipt of any Extraordinary Receipt for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(ii) and
(iii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iv); and
 
(f)  any announcement by a Rating Agency of any change in a Debt Rating,
including outlook.
 
Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04     Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities (other than
Indebtedness), including (a) all material Tax liabilities, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary, if such contest suspends enforcement or collection
of the claim in question and (b) all Indebtedness that exceeds the Threshold
Amount, as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.
 
6.05     Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect the Borrower’s and its Material Subsidiaries’ legal
existence and good standing (or equivalent status) under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 7.04; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses,
approvals and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.
 
 
 
 
 
-104-

--------------------------------------------------------------------------------

Table of Contents
 
 
6.06    Maintenance of Properties.
 
(a)  Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and
 
(b)  make all necessary repairs thereto and renewals and replacements thereof;
and
 
(c)  use a standard of care typical in the industry in the operation and
maintenance of its facilities,
 
in the case of each of (a), (b) and (c), except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.
 
6.07    Maintenance of Insurance.
 
(a)  Maintain with (i) financially sound and reputable insurance companies and
(ii) insurance companies that are not Affiliates of the Borrower (other than
Ashmont Insurance Company, Inc., which is an Affiliate of the Borrower, the
Subsidiaries of Ashmont Insurance Company, Inc. and their respective successors
and assigns), insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by companies engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other companies.
 
(b)  All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as mortgagee (in the case
of property insurance) or additional insured on behalf of the Secured Parties
(in the case of liability insurance) or loss payee (in the case of property
insurance), as applicable in the case of insurance relating to Collateral.
 
(c)  If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area  with respect to which flood insurance has been
made available under the National Food Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
 
(d)  No Loan Party that is an owner of Mortgaged Property shall take any action
that is reasonably likely to be the basis for termination, revocation or denial
of any insurance coverage required to be maintained under such Loan Party’s
respective Mortgage or that could be the basis for a defense to any claim under
any Insurance Policy maintained in respect of the Mortgaged Property, and each
Loan Party shall otherwise comply in all material respects with all Insurance
Requirements in respect of the Mortgaged Property; provided that each Loan Party
may, at its own expense and after written notice to the Administrative Agent,
(i) contest the applicability or enforceability of any such Insurance
Requirement by appropriate legal proceedings, the prosecution of which does not
constitute a basis for cancellation or revocation of any insurance coverage
required under this Section 6.07 or (ii) cause the Insurance Policy containing
any such Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 6.07.
 
 
 
 
-105-

--------------------------------------------------------------------------------

Table of Contents
 
 
6.08    Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including, without limitation, compliance with the
Foreign Corrupt Practices Act of 1977 and the rules and regulations issued by
the Office of Foreign Assets Control of the U.S. Treasury Department) and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 
6.09    Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
 
6.10    Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants, at such
reasonable times during normal business hours and reasonable frequency, upon
reasonable advance notice to the Borrower; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
(x) only the Administrative Agent on behalf of the Lenders may exercise rights
under this Section 6.10, (y) the first such inspection in each calendar year
shall be conducted at the sole expense of the Borrower without charge to the
Administrative Agent and (z) any additional such inspections in a calendar year
after the first such inspection in such calendar year shall be conducted at the
sole expense of the Administrative Agent without charge to the Borrower;
provided further, however, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the sole expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice to the Borrower.  The Administrative Agent and the Lenders shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s accountants.
 
6.11    Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
finance the Acquisition and the Refinancing, (ii) to pay fees and expenses
incurred in connection with the Transactions and (iii) to provide Letters of
Credit and for ongoing working capital and general corporate purposes not in
contravention of any Law or of any Loan Document (including acquisitions
permitted under Section 7.03).
 
6.12    Covenant to Guarantee Obligations and Give Security.
 
(a)  Subject to this Section 6.12, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Collateral Documents but is not so subject, promptly (and
in any event within 30 days after the acquisition thereof) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Liens permitted under the Loan Documents
and (ii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Collateral Document in accordance with all
applicable requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative
Agent.  The Borrower shall otherwise take such actions and execute and/or
deliver to the Administrative Agent such documents as the Administrative Agent
shall reasonably require to confirm the validity, perfection and priority of the
Lien of the Collateral Documents on such after-acquired properties.
 
 
 
 
-106-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  With respect to any Person that is or becomes a Subsidiary (other than an
Immaterial Subsidiary or Special Purpose Finance Subsidiary) after the Closing
Date or any Subsidiary that ceases to be an Immaterial Subsidiary or Special
Purpose Finance Subsidiary, promptly (and in any event (A) within 30 days after
such Person becomes a Subsidiary or (B) within 30 days after financial
statements have been delivered pursuant to Section 6.01 (commencing with the
financial statements for the quarter ending December 31, 2011) indicating that
such Subsidiary has ceased to be an Immaterial Subsidiary or Special Purpose
Finance Subsidiary, as the case may be (for the avoidance of doubt, a
Subsidiary’s status as an Immaterial Subsidiary need not otherwise be tested
except as set forth in this Section 6.12(b)) (i) except as provided below,
deliver to the Administrative Agent the certificates, if any, representing all
of the Equity Interests of such Subsidiary that are directly owned by the
Borrower or a Guarantor, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party and (ii) cause such new Subsidiary (other than a Regulated
Subsidiary, a CFC, a Subsidiary of a CFC, a partnership for Tax purposes in
which a CFC is a partner or any other Subsidiary to the extent a Guaranty by it
would be prohibited by applicable Law or a joint venture to the extent a
Guaranty by it would be prohibited by such joint venture’s Organization
Documents) (A) to execute a joinder agreement to the Guaranty or such comparable
documentation to become a Guarantor and a joinder agreement to the Security
Agreement, substantially in the form annexed thereto (provided that, in the case
of any Foreign Holdco, recourse on any Guarantee by such Foreign Holdco shall be
limited to the Collateral pledged by such Foreign Holdco and may be limited to
the extent required by the Law of such Foreign Holdco’s jurisdiction of
organization) and (B) to take all actions necessary or advisable in the
reasonable opinion of the Administrative Agent to cause the Lien created by the
applicable Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable requirements of Law, including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent.  Notwithstanding the foregoing, the
Equity Interests required to be delivered to the Administrative Agent pursuant
to clause (i) of this Section 6.12(b) shall not include any Equity Interests of
(w) a Foreign Holdco, (x) a Regulated Subsidiary or other Subsidiary, in each
case in this clause (x) to the extent that the pledge of Equity Interests of
such Subsidiary would be prohibited by applicable Law, (y) a joint venture to
the extent that the pledge of Equity Interests of such Subsidiary would be
prohibited by such Subsidiary’s Organization Documents, or (z) a CFC (including
Equity Interests of a Subsidiary that are held by a CFC) other than (A) Voting
Stock of any Subsidiary which is a first-tier CFC representing 65% of the total
voting power of all outstanding Voting Stock of such Subsidiary and (B) 100% of
the Equity Interests not constituting Voting Stock of any such Subsidiary,
except that any such Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this Section 6.12(b).
 
(c)  Promptly grant to the Administrative Agent, within 30 days of the
acquisition thereof, a security interest in and Mortgage on each real property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Closing Date and that, together with any improvements thereon, individually has
a fair market value of at least $8,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 7.01).  Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted under Section 7.01.  The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgages and all Taxes, fees and other charges payable in
connection therewith shall be paid in full.  Such Loan Party shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired real property (including a Mortgage Policy,
a “Life of Loan” flood hazard determination (and executed Notice to Borrower
thereto), evidence of insurance coverage (including, if applicable, flood
insurance coverage) required hereunder, counsel opinions (in each case, in form
and substance reasonably satisfactory to the Administrative Agent) in respect of
such Mortgage) and, if and to the extent that a Loan Party shall, in the
ordinary course, obtain an updated survey or a new survey of any Mortgaged
Property, such Loan Party shall deliver a copy of such survey to the
Administrative Agent and such survey shall be in form and substance reasonably
acceptable to the Administrative Agent, be prepared by a land surveyor duly
registered and licensed in the States in which the property in question is
located and be certified by such surveyor to the Administrative Agent.
 
 
 
 
-107-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  Notwithstanding anything to the contrary in this Section 6.12, the
Collateral shall not include assets in circumstances where the Administrative
Agent reasonably determines that the cost of obtaining pledge or security
interest in such assets is excessive in relation to the benefit thereof.
 
(e)  Notwithstanding anything to the contrary in this Section 6.12, if any
Person ceases to be a Guarantor in accordance with this Agreement as a result of
a transaction permitted hereunder (which, for the avoidance of doubt, shall
include Hercules Investments S.a.r.l. in the event that the Equity Interests of
Hercules Investments S.a.r.l. are transferred to a CFC pursuant to the Specified
Reorganization Transactions and Hercules Investments S.a.r.l. ceases to be a
guarantor of the Existing Senior Notes) or as a result of ceasing to be a
Material Subsidiary (other than Ashland Licensing and Intellectual Property LLC,
Ash GP LLC (in the case of Ash GP LLC, so long as Ash GP LLC is the general
partner of AshOne C.V.) and Hercules Investments S.a.r.l. (in the case of
Hercules Investments S.a.r.l., so long as Hercules Investments S.a.r.l. is a
guarantor of the Existing Senior Notes), the Administrative Agent will, at the
Borrower’s expense and upon receipt of any certifications reasonably requested
by the Administrative Agent in connection therewith and in accordance with
Section 9.10, execute and deliver to such Person such documents as such Person
may reasonably request to evidence the release of such Person from its
obligations hereunder and under the other Loan Documents.
 
(f)  Upon the occurrence of an Event of Default, the Loan Parties shall promptly
grant a security interest to the Administrative Agent for the benefit of the
Lenders in all such property and assets of the Borrower and its Subsidiaries
that are not already Collateral, as the Administrative Agent shall reasonably
request, pursuant to such security documents, mortgages, pledges and each other
security document or pledge agreement delivered in accordance with applicable
local or foreign law to grant a valid, perfected security interest in such
property and assets as Collateral and any other financing statements or
instruments of perfection required by such instruments to be filed with respect
to the security interests in property and fixtures created pursuant any mortgage
and any other document or instrument utilized to pledge or grant or purport to
pledge or grant a security interest or lien on such property and assets, in a
form reasonably satisfactory to the Administrative Agent.
 
 
 
 
-108-

--------------------------------------------------------------------------------

Table of Contents
 
 
(g)  Notwithstanding anything herein to the contrary, the Borrower shall be
permitted, at its sole option and from time to time, to designate any Immaterial
Subsidiary as a “Guarantor” and a “Loan Party” upon written notice to the
Administrative Agent so long as the requirements of Section 6.12(b) shall have
been satisfied with respect to such Subsidiary as if it were a Subsidiary that
has ceased to be an Immaterial Subsidiary, and thereafter such Immaterial
Subsidiary shall be deemed to be a Guarantor and a Loan Party for all purposes
of this Agreement and the other Loan Documents; provided that no Subsidiary
designated as a “Guarantor” and a “Loan Party” pursuant to this Section 6.12(g)
may subsequently be re-designated as an Immaterial Subsidiary.
 
6.13    Compliance with Environmental Laws.  Except where the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect,
comply, and, to the extent permitted by Law and attainable using commercially
reasonable efforts, cause all lessees and other Persons operating or occupying
its properties and facilities to comply, with all applicable Environmental Laws
and Environmental Permits; obtain and renew all Environmental Permits necessary
for its operations, properties and facilities; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to address Hazardous Materials at, on, under or emanating
from any of its properties or facilities, in accordance with the requirements of
all Environmental Laws; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to undertake any such actions to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
 
6.14    Preparation of Environmental Reports.  If an Event of Default is
continuing relating to Section 5.09 or Section 6.13, or if the Administrative
Agent at any time has reason to believe that there exist violations of
Environmental Laws by any Loan Party or any of its Subsidiaries or that there
exist any Environmental Liabilities or Environmental Claims, in each case which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, then the following procedure shall be implemented:
 
(a)  the Administrative Agent shall notify the Loan Parties that it intends to
seek an environmental audit and/or assessment report meeting the description in
subsection (c) below, and shall consult with the Loan Parties on the facts and
circumstances giving rise to the intent;
 
(b)  the Loan Parties shall have ten (10) business days to provide a response to
and otherwise consult with the Administrative Agent and the Required Lenders;
 
(c)  if, after the consultation described  in subsections (a) and (b) above, the
Administrative Agent and the Required Lenders believe it necessary, each Loan
Party shall, at the request of the Required Lenders, provide to the Lenders
within 60 days after such request, at the expense of the Borrower, an
environmental audit and/or assessment report with respect to any such Event of
Default, violation, Environmental Liability, and/or Environmental Claim
(“Environmental Audit”).  An Environmental Audit may include, where reasonably
appropriate, soil, air, surface water and groundwater sampling and testing.  The
Environmental Audit shall be prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent.  The Environmental Audit
will, as relevant, indicate the presence or absence of any such violation,
and/or the presence, absence, Release or threat of Release of Hazardous
Materials and shall include the estimated cost of any compliance, removal,
remedial or other action required to correct any such Event of Default, or
violation, and/or to address any such Environmental Liability and/or
Environmental Claim;
 
 
 
 
-109-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  without limiting the generality of the foregoing, if the Administrative
Agent determines at any time that a material risk exists that any such audit
and/or report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
audit and/or report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any real property or
facility described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties or facilities to undertake such an
audit and/or assessment; and
 
(e)  without limiting any term or provision of Section 10.07, in implementing
the above described procedures, the Administrative Agent and Required Lenders
will undertake steps deemed reasonable by them under the circumstances to
accommodate specific requests by the Loan Parties to maintain as confidential
information concerning litigation or regulatory compliance strategy provided to
them by the Loan Parties pursuant to this Section.
 
6.15    Further Assurances.  Promptly upon the reasonable request of the
Administrative Agent or any Lender, at the Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Collateral Documents or otherwise deemed
by the Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the Loan Documents, or obtain
any consents or waivers as may be necessary or appropriate in connection
therewith.  Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.  The Borrower shall deliver or cause to be delivered to the Administrative
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents.  Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require.  If the Administrative Agent or the Required Lenders
determine that they are required by applicable Law to have appraisals prepared
in respect of the Mortgaged Property, then the Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance reasonably satisfactory to the Administrative Agent.
 
6.16    Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.
 
 
 
 
-110-

--------------------------------------------------------------------------------

Table of Contents
 
 
6.17    [Reserved].
 
6.18     Material Contracts.  Perform and observe all the terms and provisions
of each material contract to be performed or observed by it, maintain each such
material contract in full force and effect and enforce each such material
contract in accordance with its terms, except for valid business reasons as
determined by the Borrower or such Subsidiary in its sole judgment (unless such
exception would reasonably be expected to have a Material Adverse Effect), and
in each case, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
6.19     Designation as Senior Debt.  Designate all Obligations as “Designated
Senior Indebtedness” (or similar term) under, and defined in, any subordinated
indebtedness of the Borrower and its Subsidiaries.
 
6.20     Designation of Unrestricted Subsidiaries.  So long as no Default has
occurred and is continuing, at the option of the Borrower, designate any
Subsidiary of the Borrower (other than Ashland Licensing and Intellectual
Property LLC and Ash GP LLC (in the case of Ash GP LLC, so long as Ash GP LLC is
the general partner of AshOne C.V.)) as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Subsidiary; provided that (i) in the case of
designating a Subsidiary as an Unrestricted Subsidiary, on a Pro Forma Basis,
the Borrower shall be in compliance with Section 7.11(a) for the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 6.01, (ii) the designation of a Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the net book value of the
Borrower’s Investment in such Subsidiary and, at the time of such designation,
the aggregate amount of Investments made as a result of designations of
Subsidiaries as Unrestricted Subsidiaries pursuant to this Section 6.20 shall be
subject to compliance with, and shall reduce the amounts available under,
Sections 7.03(i) or 7.03(k) (as the Borrower may elect) and (iii) no Subsidiary
may be re-designated an Unrestricted Subsidiary if it was previously designated
an Unrestricted Subsidiary.  Upon the effectiveness of the designation of a
Subsidiary as an Unrestricted Subsidiary, such Unrestricted Subsidiary shall for
all purposes be deemed not to be a “Subsidiary” under and pursuant to this
Agreement or any other Loan Document, unless and until such time, if ever, as it
is re-designated to be a Subsidiary as herein provided.  Upon the effectiveness
of the designation of a Subsidiary that is a Guarantor as an Unrestricted
Subsidiary, such Subsidiary shall cease to be a Guarantor, and it shall be
released from the Guaranty, the Security Agreement and any other Loan Document
to which it is a party (and the Administrative Agent shall take the actions
required by Section 9.10 to effect such release).  The re-designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time; provided that, by way of clarification and not
limitation, such designation shall not be construed to be an acquisition by the
Borrower or the Subsidiary that is the parent of such Unrestricted Subsidiary
for the purposes of Section 7.03.  Upon the effectiveness of the re-designation
of any Unrestricted Subsidiary as a Subsidiary, such Subsidiary shall be subject
to the requirements of Section 6.12.
 
 
 
 
-111-

--------------------------------------------------------------------------------

Table of Contents
 
 
6.21     Post-Closing Collateral Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 6.21, in each case within the time
limits specified on such schedule unless extended or waived by the
Administrative Agent in its sole discretion.
 
ARTICLE VII
NEGATIVE COVENANTS
 
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the applicable L/C
Issuer, the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly:
 
7.01     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Material Subsidiaries as debtor, or assign any accounts or other right to
receive income, other than the following:
 
(a)  Liens pursuant to any Loan Document, including (i) Liens securing an L/C
Issuer pursuant to Section 2.03(a)(iii)(F) and (ii) Liens securing Indebtedness
under the Pari Passu Indentures and any Permitted Refinancing thereof permitted
under Section 7.02;
 
(b)  Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.02(e) and (iii) any Permitted Refinancing of the obligations secured
or benefited thereby is permitted by Section 7.02(e);
 
(c)  Liens for Taxes not yet due or, if overdue, which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP and either (A) such contest suspends enforcement
or collection of the claim in question or (B) the Borrower or such Subsidiary
takes such actions as are reasonably necessary to replace or substitute such
Lien with a bond or equivalent surety or otherwise prevent the forfeiture or
sale of the subject property or asset as a result of the enforcement or
collection of the claim in question;
 
(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which secure amounts that
are not overdue for a period of more than 30 days (or, during the period
commencing on the Closing Date to the date that is 180 days after the Closing
Date, 90 days with respect to any such Liens on property or assets of the
Acquired Business and its Subsidiaries) or, if more than 30 days (or, during the
period commencing on the Closing Date to the date that is 180 days after the
Closing Date, 90 days with respect to any such Liens on property or assets of
the Acquired Business and its Subsidiaries) overdue, which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP and either (A) such contest suspends enforcement
or collection of the claim in question, or (B) the Borrower or such Subsidiary
takes such actions as are reasonably necessary to replace or substitute such
Lien with a bond or equivalent surety or otherwise prevent the forfeiture or
sale of the subject property or asset as a result of the enforcement or
collection of the claim in question;
 
 
 
 
-112-

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and, for Foreign Subsidiaries
only, retirement plans of such Foreign Subsidiaries;
 
(f)  deposits or other security to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations (including
obligations under Environmental Laws), surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
 
(g)  (i) Permitted Encumbrances and (ii) easements, rights-of-way, zoning
restrictions, covenants, conditions and restrictions of record, rights of third
parties with respect to minerals, gas and oil, riparian rights, rights of
parties under leases, and other similar encumbrances affecting real property
which, in the aggregate, do not secure monetary obligations that are substantial
in amount and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
 
(h)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
 
(i)  Liens securing Indebtedness permitted under Section 7.02(g) used to finance
the acquisition of new assets or the construction or improvement of assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, other than proceeds and products
thereof, and (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
 
(j)  Liens on Permitted Securitization Transferred Assets arising in connection
with a Permitted Receivables Facility;
 
(k)  other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $150,000,000 at any time outstanding;
 
(l)  Liens securing Indebtedness outstanding of Foreign Subsidiaries incurred
under Section 7.02(i);
 
(m)  Liens attaching to earnest money deposits (or equivalent deposits otherwise
named) made in connection with proposed acquisitions permitted under this
Agreement in an amount not to exceed $5,000,000;
 
(n)  (i) set-off rights or (ii) Liens arising in connection with repurchase
agreements that are Investments permitted under Section 7.03;
 
(o)  Liens arising pursuant to Law in favor of a Governmental Authority in
connection with the importation of goods in the ordinary course of business;
 
(p)  the replacement, extension or renewal of any Lien permitted by clauses (i)
and (j) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (other than releases thereof) (without
increase in the amount or change in any direct or contingent obligor) of the
Indebtedness secured thereby;
 
 
 
 
-113-

--------------------------------------------------------------------------------

Table of Contents
 
 
(q)  Liens securing Indebtedness permitted pursuant to Section 7.02(n); provided
that such Liens may be either a first priority Lien on the Collateral that is
pari passu with the Lien securing the Obligations or a Lien ranking junior to
the Lien on the Collateral securing the Obligations (but may not be secured by
any other assets that are not Collateral) and, in any such case, the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent;
 
(r)  Liens incurred in the ordinary course of business securing insurance
premiums or reimbursement obligations under insurance policies;
 
(s)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary (or of any Person not previously a Subsidiary
that is merged or consolidated with or into the Borrower or a Subsidiary in a
transaction permitted hereunder) after the date hereof prior to the time such
Person becomes a Subsidiary (or is so merged or consolidated); provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), as the case may be, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, other than assets financed
by the same financing source pursuant to the same financing scheme in the
ordinary course of business and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and any Permitted
Refinancing thereof;
 
(t)  Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;
 
(u)  Liens representing any interest or title of any (i) licensor, sublicensor,
lessor or sublessor and where Borrower or any Subsidiary is a licensee,
sublicensee, lessee or sublessee or  (ii) lessee, sublessee, licensee or
sublicensee in the case of clauses (i) and (ii) under any lease, sublease,
license or sublicense not prohibited by the terms of this Agreement and entered
in to in the ordinary course of business, so long as, in the case of Liens under
clause (ii), all such leases, subleases, licenses and sublicenses are
subordinate in all respects to the Liens granted and evidenced by the Collateral
Documents and do not individually or in the aggregate (A) interfere in any
material respect with the ordinary conduct of the business of any Loan Party or
(B) materially impair the use (for its intended purposes) or the value of the
property subject thereto;
 
(v)  Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable Law) regarding leases entered into by the
Borrower or any Subsidiary in the ordinary course of business;
 
(w)  in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
 
(x)  in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any customary put and call arrangements,
related to Equity Interests in such Subsidiary or such other Person set forth in
the organizational documents of such Subsidiary or such other Person or any
related joint venture, shareholders’ or similar agreement;
 
 
 
 
-114-

--------------------------------------------------------------------------------

Table of Contents
 
 
(y)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business and not prohibited by this
Agreement;
 
(z)  any pledge of the Equity Interests of any Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and
 
(aa)  broker’s Liens securing the payment of commissions in the ordinary course
of business.
 
7.02     Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)  obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(b)  Indebtedness evidenced by the Existing Senior Notes and any Permitted
Refinancing thereof; provided that no Subsidiary of the Borrower that is not a
Guarantor of the Obligations shall be a guarantor of the Existing Senior Notes
or any Permitted Refinancing thereof;
 
(c)  Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary, which Indebtedness shall (i) in
the case of Indebtedness owed to a Loan Party, constitute “Pledged Collateral”
under the Security Agreement, (ii) in the case of any Indebtedness owed by a
Loan Party to a Subsidiary that is not a Loan Party, be subject to an
Intercompany Note Subordination Agreement and (iii) in the case of any
Indebtedness owed to a Loan Party by any Subsidiary that is not a Loan Party, be
otherwise permitted under the provisions of Section 7.03;
 
(d)  Indebtedness (including Guarantees) under the Loan Documents;
 
(e)  Indebtedness outstanding on the Closing Date and listed on Schedule 7.02
and any Permitted Refinancing thereof;
 
(f)  Guarantees by the Borrower of Indebtedness or other obligations of any
Subsidiary, by any Loan Party of Indebtedness or other obligations of the
Borrower or any other Subsidiary, and by any Subsidiary that is not a Loan Party
of Indebtedness or other obligations of any other Subsidiary that is not a Loan
Party; provided that (i) in the case of Guarantees of Indebtedness, the
Indebtedness so Guaranteed is permitted by this Section 7.02, (ii) Guarantees by
any Loan Party of Indebtedness or any other obligations of a Subsidiary that is
not a Loan Party shall be otherwise permitted under the provisions of Section
7.03 (other than clause (e) thereof) and (iii) the Guarantees permitted under
this clause (f) shall be subordinated to the Obligations of the applicable
Subsidiary to the same extent and on the same terms as the Indebtedness or other
obligations so Guaranteed is subordinated to the Obligations;
 
(g)  Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i), in each case incurred to finance the
acquisition of new assets or the construction or improvement of assets;
provided, however, that after giving effect to the incurrence of any
Indebtedness in reliance on this clause (g) on a Pro Forma Basis, the Borrower
shall be in compliance with Section 7.11 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01;
 
 
 
 
-115-

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)  Indebtedness of any Person that becomes a Subsidiary after the Closing Date
in accordance with the terms of Section 7.03, which Indebtedness is existing at
the time such Person becomes a Subsidiary (other than Indebtedness incurred
solely in contemplation of such Person’s becoming a Subsidiary);
 
(i)  Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not to exceed $300,000,000 at any time outstanding;
 
(j)  other Indebtedness of the Loan Parties; provided that (i) no Default shall
exist or result therefrom, (ii) such Indebtedness shall require no amortization
payments and shall not have a scheduled maturity prior to the date that is 91
days following the Maturity Date of the Term B Facility and the non-economic
terms, covenants and conditions of such Indebtedness are not materially less
favorable to the obligor thereon or to the Lenders than the Obligations;
provided that the restrictions set forth in this clause (ii) shall not apply
with respect to up to an aggregate of $25,000,000 principal amount of
Indebtedness incurred under this clause (j), (iii) if such Indebtedness is
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations, (iv) no Subsidiary (other
than a Guarantor) is an obligor under such Indebtedness (including pursuant to
any Guarantee thereof) unless such Subsidiary, substantially concurrently with
becoming an obligor under such Indebtedness, becomes a Guarantor, (v) after
giving effect to the incurrence of any Indebtedness in reliance on this clause
(j) on a Pro Forma Basis, the Borrower shall be in compliance with Section
7.11(a) for the most recently ended Measurement Period for which financial
statements have been delivered pursuant to Section 6.01 and (vi) after giving
effect to the incurrence of any Indebtedness in reliance on this clause (j) on a
Pro Forma Basis, the Consolidated Fixed Charge Coverage Ratio for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01 shall not be less than 2.00:1.00;
 
(k)  Indebtedness to the Receivables Financiers arising under or incidental to
the Permitted Receivables Facilities not to exceed $400,000,000 at any time
outstanding; and to the extent that any purported sale, transfer or contribution
of Permitted Securitization Transferred Assets from the Borrower or any
Subsidiary to a Special Purpose Finance Subsidiary shall ever be deemed not to
constitute a true sale, any Indebtedness of the applicable Special Purpose
Finance Subsidiary to the Borrower and its Subsidiaries arising therefrom;
 
(l)  Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business;
 
(m)  other unsecured Indebtedness the aggregate unpaid principal amount of which
shall not at any time exceed $200,000,000;
 
 
 
 
-116-

--------------------------------------------------------------------------------

Table of Contents
 
 
(n)  (i) Indebtedness (in the form of senior secured or unsecured notes or
loans) incurred by the Borrower to the extent that 100% of the Net Cash Proceeds
therefrom are, within five Business Days after the receipt thereof, applied
solely to the prepayment of Term Loans or Revolving Credit Loans (with a
corresponding dollar-for-dollar reduction of Revolving Credit Commitments) in
accordance with Section 2.05(b)(iv)(x); provided that (A) such Indebtednessshall
not mature earlier than the Maturity Date with respect to the relevant tranche
of Term Loans or Revolving Credit Loans being refinanced, (B) as of the date of
the incurrence of such Indebtedness, the weighted average life to maturity of
such Indebtedness shall not be shorter than that of then remaining Term Loans or
Revolving Credit Loans being refinanced, (C) no Restricted Subsidiary is a
borrower or guarantor with respect to such Indebtedness unless such Restricted
Subsidiary is a Guarantor or, substantially concurrently with incurring or
becoming a guarantor with respect to such Indebtedness, becomes a Guarantor, (D)
the other terms and conditions of such Indebtedness (excluding pricing and
optional prepayment or redemption terms) reflect market terms on the date of
issuance; provided that if such Indebtedness contains any financial maintenance
covenants, such covenants shall not be tighter than those contained in this
Agreement and (E) the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, including
reasonably detailed calculations demonstrating compliance with clauses (A), (B),
(C) and (D) and (ii) any Permitted Refinancing thereof;
 
(o)  Indebtedness consisting of the financing of insurance premiums; and
 
(p)  Indebtedness (i) incurred in connection with an Investment or Disposition
permitted hereunder constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments and (ii) consisting of
deferred compensation or other similar arrangements incurred by the Borrower or
any Subsidiary in connection with an Investment permitted hereunder.
 
7.03     Investments.  Make or hold any Investments, except:
 
(a)  Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;
 
(b)  loans or advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)  (i) Investments by the Borrower and its Subsidiaries (A) in their
respective Subsidiaries outstanding on the Closing Date or (B) as a result of
any transaction permitted under Section 7.04 or 7.05, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries that are not Loan Parties in other
Subsidiaries that are not Loan Parties, (iv) so long as no Default has occurred
and is continuing or would result from such Investment, additional Investments
by the Loan Parties in Subsidiaries that are not Loan Parties in an aggregate
amount invested from the Closing Date not to exceed $100,000,000 during each
fiscal year of the Borrower; provided that in the event the Borrower or any
other Loan Party  received a return of any such Investment pursuant to this
clause (iv), an amount equal to such return, not to exceed the amount of the
original Investment, shall be available for Investments in the fiscal year of
the Borrower in which such return is received and thereafter; provided, further,
that all unused amounts of such $100,000,000 scheduled with respect to any year
may be carried over into successive years and (v) Investments in other joint
venture entities that are not Subsidiaries in an aggregate amount invested not
to exceed $100,000,000 during each fiscal year of the Borrower; provided that in
the event the Borrower or any Subsidiary received a return of any such
Investment pursuant to this clause (v), an amount equal to such return, not to
exceed the amount of the original Investment, shall be available for Investments
in the fiscal year of the Borrower in which such return is received and
thereafter; provided, further, that the unused amount in any year may be carried
over into successive years, but shall not exceed $200,000,000 since the Closing
Date;
 
 
 
 
-117-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
 
(e)  Guarantees permitted by Section 7.02;
 
(f)  Investments existing on the Closing Date or to be consummated within
fifteen days after the Closing Date (other than those referred to in Section
7.03(c)(i)) and set forth on Schedule 7.03;
 
(g)  the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, or business unit or division of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(g):
 
(i)  the Loan Parties and any such newly-created or acquired Subsidiary shall,
or will within the times specified therein, have complied with the requirements
of Section 6.12 (to the extent applicable);
 
(ii)  the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business or shall be substantially related, reasonably complementary or
incidental thereto as one or more of the principal businesses of the Borrower
and its Subsidiaries in the ordinary course;
 
(iii)  [Reserved];
 
(iv)  after giving effect to such purchase or acquisition on a Pro Forma Basis,
the Consolidated Leverage Ratio shall be at least 0.25 less than the
Consolidated Leverage Ratio set forth in Section 7.11(a) for the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 6.01;
 
(v)  (A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
and (B) immediately after giving effect to such purchase or other acquisition on
a Pro Forma Basis, the Borrower and its Subsidiaries shall be in compliance with
all of the covenants set forth in Section 7.11 for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01; and
 
(vi)  as to any such acquisition involving cash consideration of more than
$50,000,000 in the aggregate, the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied, in each case to the extent
required to be satisfied, on or prior to the consummation of such purchase or
other acquisition;
 
 
 
 
-118-

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)  any Investment by the Borrower and its Subsidiaries in a Special Purpose
Finance Subsidiary which, in the judgment of the Borrower, is prudent and
reasonably necessary in connection with, or otherwise required by the terms of,
any Permitted Receivables Facility;
 
(i)  other Investments not exceeding $150,000,000 in the aggregate at any one
time;
 
(j)  any designation of Subsidiaries as Unrestricted Subsidiaries in compliance
with Section 6.20;
 
(k)  other Investments; provided that, at the time each such Investment is made
in reliance on this clause (k), the aggregate amount of such Investment does not
exceed the Available Amount at such time;
 
(l)  Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;
 
(m)  Investments made as a result of the receipt of noncash consideration from
any Disposition in compliance with Section 7.05;
 
(n)  Investments in the ordinary course of business consisting of endorsements
for collection or deposit;
 
(o)  Investments resulting from any pledge or deposit permitted under Section
7.01;
 
(p)  Investments in respect of Swap Contracts permitted by Section 7.02(a); and
 
(q)  Investments in the Borrower or any Restricted Subsidiary of the Borrower
made in connection with, or resulting from, the implementation of the Specified
Reorganization Transactions.
 
7.04     Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)  any Subsidiary may merge or consolidate with (i) the Borrower; provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries; provided that when any Loan Party is merging with
another Subsidiary (which may be another Loan Party), the continuing or
surviving Person shall be a Loan Party;
 
(b)  any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
 
(c)  any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (upon voluntary liquidation or otherwise) to (i) another
Subsidiary that is not a Loan Party or (ii) to a Loan Party;
 
 
 
 
 
-119-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided, however,
that in each case, immediately after giving effect thereto, in the case of any
such merger or consolidation to which any Loan Party (other than the Borrower)
is a party, (i) such Loan Party is the surviving Person or (ii) such merger or
consolidation otherwise complies with Section 7.03;
 
(e)  the Borrower may merge with any other Person, but only so long as (i) the
Borrower is the continuing or surviving Person or (ii) if the Borrower is not
the continuing or surviving Person, (A) such merger effects a re-domestication
of the Borrower’s jurisdiction of formation, (B) each of the Re-Domestication
Requirements shall have been satisfied and (C) at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing; and
 
(f)  Dispositions permitted by Section 7.05.
 
7.05     Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:
 
(a)  Dispositions of obsolete or worn out property in the ordinary course of
business, or property no longer used or useful in the business of the Borrower
or such Subsidiary, in each case whether now owned or hereafter acquired;
 
(b)  Dispositions of inventory and Cash Equivalents (other than the auction rate
securities referred to in Section 7.05(j)) in the ordinary course of business;
 
(c)  Dispositions of equipment or real property other than through a lease
transaction to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property or to Indebtedness incurred to acquire such replacement
property; and Dispositions of equipment or real property through a lease
transaction to the extent that such lease is on fair and reasonable terms in an
arm’s length transaction;
 
(d)  Dispositions of property by any Subsidiary to the Borrower or any other
Subsidiary or by the Borrower to any Subsidiary; provided that any Disposition
involving a Subsidiary that is not a Loan Party shall be made in compliance with
Section 7.08 (excluding clause (b) thereof);
 
(e)  (i) Dispositions permitted by Section 7.04 and (ii) Dispositions for fair
market value in a transaction in exchange for which an Investment permitted by
Section 7.03 is received;
 
(f)  Dispositions by the Borrower and its Subsidiaries of property pursuant to
(i) sale-leaseback transactions; provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year of the Borrower; and
(ii) lease and sublease transactions entered into in the ordinary course of
business;
 
(g)  licenses or sublicenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;
 
 
 
 
 
-120-

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)  Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) at least 75% of
the price for such asset shall be paid to the Borrower or such Subsidiary solely
in cash; provided that any consideration in the form of Cash Equivalents that
are disposed of for cash consideration within 30 Business Days after such sale,
transfer or other disposition shall be deemed to be cash consideration in an
amount equal to the amount of such cash consideration for purposes of this
proviso, and (iii) no Disposition under this Section 7.05(h) shall exceed 12.5%
of the Borrower’s Consolidated Total Assets at the time of determination unless
on a Pro Forma Basis the Borrower’s Consolidated Leverage Ratio is less than or
equal to 2.25:1.00 (which determinations shall be made by reference to
Consolidated Total Assets and the Consolidated Leverage Ratio as of the end of
the fiscal quarter most recently ended for which the Borrower has delivered to
the Lenders financial statements pursuant to Section 6.01);
 
(i)  Dispositions of Permitted Securitization Transferred Assets pursuant to any
Permitted Receivables Facility;
 
(j)  Dispositions of auction rate securities held by the Borrower or any
Subsidiary on the Closing Date;
 
(k)  Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof consistent with past practice;
 
(l)  Dispositions of property to the extent that such property constitutes an
Investment permitted by Section 7.03(d)(ii), (l) or (m) or another asset
received as consideration for the Disposition of any asset permitted by this
Section 7.05;
 
(m)  Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;
 
(n)  Dispositions by the Borrower and its Subsidiaries of property pursuant to
receivables factoring or forfaiting agreements; provided that the book value of
all property so Disposed shall not exceed $50,000,000 in any fiscal year of the
Borrower;
 
(o)  Dispositions to the Borrower or any Restricted Subsidiary of the Borrower
made in connection with, or resulting from, the implementation of the Specified
Reorganization Transactions; and
 
(p)  the Linden Property Transfer, so long as such disposition occurs within 30
days of the Closing Date;
 
provided, however, that any of the foregoing Dispositions (other than any
Disposition pursuant to clause (a), (d), (e)(i), (m) or (p) of this Section
7.05) shall be for fair market value, as determined reasonably and in good faith
by, as the case may be, the Borrower or the applicable Subsidiary.
 
7.06     Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a)  each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
 
 
 
 
 
-121-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(c)  the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;
 
(d)  the Borrower and each Subsidiary may make Restricted Payments made to
shareholders of any Person (other than an Affiliate of the Borrower) acquired by
merger pursuant to an acquisition permitted under this Agreement;
 
(e)  the Borrower and each Subsidiary may make Restricted Payments not otherwise
permitted under this Section 7.06 (other than Restricted Payments consisting of
divisions, lines of business or the stock of Subsidiaries); provided that on a
Pro Forma Basis the Borrower’s Consolidated Leverage Ratio shall be less than
2.00:1.00 for the most recently ended Measurement Period for which financial
statements have been delivered pursuant to Section 6.01;
 
(f)  the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06 not exceeding $100,000,000 in the
aggregate;
 
(g)  the Borrower and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06; provided that, at the time each
such Restricted Payment is made in reliance on this clause (g), the aggregate
amount of such Restricted Payment does not exceed the Available Amount at such
time;
 
(h)  the Borrower may make cash payments in lieu of the issuance of fractional
shares  in connection with the exercise of warrants, options or other securities
convertible into or exchange for Equity Interests in the Borrower;
 
(i)  the Borrower may make Restricted Payments, not exceeding $10,000,000 in the
aggregate for any fiscal year of the Borrower, pursuant to and in accordance
with stock option plans or other benefit plans or agreements for directors,
officers or employees of the Borrower and its Subsidiaries;
 
(j)  the Borrower may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;
 
(k)  the Borrower may make Restricted Payments to shareholders of the Acquired
Business in connection with the Acquisition in accordance with the Acquisition
Agreement; and
 
(l)  Restricted Payments to the Borrower or any Restricted Subsidiary of the
Borrower to be made in connection with, or resulting from, the implementation of
the Specified Reorganization Transactions.
 
7.07     Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date or any business substantially related,
reasonably complementary or incidental thereto.
 
 
 
 
 
-122-

--------------------------------------------------------------------------------

Table of Contents
 
 
7.08    Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions (i) between or among the Loan Parties (not involving any
other Affiliate) and (ii) between or among Subsidiaries that are not Loan
Parties (not involving any Loan Party), (b) other transactions between or among
any two or more of the Borrower and its Subsidiaries that are permitted under
Section 7.03, 7.04 or 7.05, (c) the Permitted Receivables Facilities, (d)
employment and severance arrangements between the Borrower or any Subsidiary and
its officers and employees in the ordinary course of business, (e) the payment
of customary fees and indemnities to directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business, (f) Restricted
Payments permitted by Section 7.06, (g) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors and (h) intercompany transactions
consummated in connection with, or resulting from, the implementation of the
Specified Reorganization Transactions.
 
7.09    Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document and/or the
Existing Senior Notes Documents) that limits the ability of (a) any Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, (b) any
Subsidiary to Guarantee the Indebtedness of the Borrower or (c) the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person, in each case except for any Contractual Obligations which (i) exist
on the Closing Date and are set forth on Schedule 7.09, (ii) are binding on a
Person at the time such Person becomes a Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary (and in each case under clauses (i) and (ii), any renewal,
extension or replacement thereof so long as such renewal, extension or
replacement does not expand the scope of such Contractual Obligations to any
material extent), (iii) arise in connection with a Disposition permitted by
Section 7.05 and are limited to such assets being disposed, (iv) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures and not prohibited by the terms of this Agreement, (v) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.02 but solely to the extent that any such
negative pledge or restriction applies only to the property or assets securing
such Indebtedness, (vi) are customary restrictions on leases, subleases,
licenses, sublicenses or asset sale agreements otherwise permitted hereunder so
long as such restrictions apply only to the assets that are the subject thereof,
(vii) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (viii) are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business or (ix) exist under or by reason of applicable Law, or are required by
any regulatory authority having jurisdiction over the Borrower or any Subsidiary
or any of their respective businesses.
 
7.10    Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11     Financial Covenants.
 
 
 
 
-123-

--------------------------------------------------------------------------------

Table of Contents
 
 
(a)  Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than the ratio set
forth below opposite such fiscal quarter:
 
Four Fiscal Quarters Ending
Maximum
Consolidated
Leverage Ratio
Closing Date through March 31, 2012
4.00:1.00
June 30, 2012
3:75:1.00
September 30, 2012
3.50:1.00
December 31, 2012 through September 30, 2013
3.00:1.00
December 31, 2013 and each fiscal quarter thereafter
2.75:1.00



(b)  Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than the ratio set forth below opposite such fiscal quarter:
 
Four Fiscal Quarters Ending
Minimum Consolidated Fixed Charge Coverage Ratio
Closing Date through June 30, 2012
1.50:1.00
September 30, 2012
1.75:1.00
December 31, 2012 and each fiscal quarter thereafter
2.00:1.00



7.12    Amendments of Organization Documents.  Amend any of its Organization
Documents in any way that has a material and adverse effect on the interests of
the Lenders or the Administrative Agent.
 
7.13    Accounting Changes.  Make any change in (a) accounting policies or
reporting practices that is not an acceptable change under GAAP or (b) its
fiscal year.
 
7.14    Prepayments, Etc., of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness
subordinated in right of payment to the Obligations, except (a) any Permitted
Refinancing of such Indebtedness in compliance with Section 7.02, (b)
Indebtedness incurred pursuant to the proviso to clause (ii) of Section 7.02(j),
(c) conversion of such subordinated Indebtedness into, or payment for any
purchase of such subordinated Indebtedness with, Equity Interests (other than
Disqualified Equity Interests) of the Borrower, (d) prepayments, redemptions,
purchases, defeasances or other satisfactions prior to maturity thereof so long
as, (i) immediately before and immediately after giving pro forma effect
thereto, the Borrower and its Subsidiaries shall have Liquidity of at least
$200,000,000 and (ii) no Default has occurred and is continuing and (e) other
prepayments, redemptions, purchases, defeasances or other satisfactions prior to
the maturity thereof so long as no Default has occurred and is continuing;
provided that at the time each such prepayment is made in reliance on this
clause (e), the aggregate amount of such prepayment shall not exceed the
Available Amount at such time.
 
7.15    Amendment, Etc., of Indebtedness.  Except to the extent not materially
adverse individually or in the aggregate to the interests of the Lenders, amend,
modify or change in any manner any term or condition of any Indebtedness set
forth in Schedule 7.02, except for any Permitted Refinancing thereof permitted
by Section 7.02.  Notwithstanding the foregoing, the Borrower shall not, nor
shall it permit any Subsidiary to, increase the principal amount of Indebtedness
outstanding as of the date hereof under the Pari Passu Indentures.
 
 
 
 
-124-

--------------------------------------------------------------------------------

Table of Contents
 
 
7.16     Foreign Holdcos. In the case of any Foreign Holdco, engage in any
business or activity other than (a) the ownership of CFCs, (b) maintaining its
corporate existence, (c) participating in tax, accounting and other
administrative activities as the parent of a CFC, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) in the case of Ashland International Holdings, Inc.,
Valvoline International, Inc., Hercules Paper Holdings, Inc., AshOne C.V.,
Hercules Investments S.a.r.l. and any other Foreign Holdco existing on the
Closing Date, the continuation of activities being conducted by them on the
Closing Date so long as there is no material change in the nature or material
increase in the relative quantity of such activities thereafter, (f) the
execution and delivery of a guaranty of the Existing Senior Notes (provided that
if the guaranty of such Foreign Holdco of the Obligations is limited then the
guaranty of the Existing Senior Notes will be limited in substantially the same
manner), (g) intercompany transactions consummated in connection with, or
resulting from, the implementation of the Specified Reorganization Transactions;
provided that in no event shall such intercompany transactions result in any
Foreign Holdco holding domestic assets (other than cash, Cash Equivalents and
intercompany Indebtedness) other than as permitted by another clause of this
Section 7.16, and (h) activities incidental to the businesses or activities
described in clauses (a) through (g) of this Section.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01    Events of Default.  Any of the following occurring or existing on or
after the Closing Date shall constitute an “Event of Default”:
 
(a)  Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations or Swing Line Loans, or (ii) pay within five Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation or Swing
Line Loan, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or
 
(b)  Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a) (solely with
respect to the existence of the Borrower), 6.11, 6.21 or Article VII; or
 
(c)  Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following the earlier of (A) notice thereof to the
Borrower from the Administrative Agent or any Lender; or (B) knowledge thereof
by a Responsible Officer; or
 
(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party in Article V, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct) when made or deemed made; or
 
 
 
 
-125-

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)  Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but only after any required notice, the
expiration of any permitted grace period or both) in respect of the Existing
Senior Notes or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event (but only after any required notice, the
expiration of any permitted grace period or both) is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or (iii) there occurs a
termination event or event of default under any Permitted Trade Receivables
Facility when the amount outstanding (including undrawn committed or available
amounts) thereunder exceeds the Threshold Amount, which termination event or
event of default is not cured or waived within any applicable grace period; or
 
(f)  Insolvency Proceedings, Etc.  Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)  Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
 
(h)  Judgments.  There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
 
 
 
-126-

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of the Threshold Amount, (ii) the
Borrower, any Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount, or (iii) a
termination, withdrawal or noncompliance with applicable law or plan terms
occurs with respect to Foreign Plans and such termination, withdrawal or
noncompliance, when taken together with all other terminations, withdrawals or
noncompliance with respect to Foreign Plans and ERISA Events that have occurred,
has resulted or would reasonably be expected to result in liability of the
Borrower or any Subsidiary in an aggregate amount in excess of the Threshold
Amount; or
 
(j)  Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
 
(k)  Change of Control.  There occurs any Change of Control; or
 
(l)  Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.12 or 6.15 shall for any reason (other than pursuant
to the terms hereof or thereof or solely as the result of acts or omissions by
the Administrative Agent or any Lender) cease to create a valid and perfected
first priority Lien (subject to Liens permitted by any Loan Document) on the
Collateral purported to be covered thereby, except where the value of all such
Collateral does not exceed $10,000,000 in the aggregate.
 
8.02    Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)  declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
 
 
 
-127-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03     Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, Secured Foreign Line of Credit Agreements and Secured Cash
Management Agreements and to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, the L/C Issuers, the Hedge Banks, the Foreign Line of Credit Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;
 
provided that the foregoing shall be subject to any obligation under the
Collateral Documents to make payments to holders of the Pari Passu Notes (as
defined in the Security Agreement).
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.
 
 
 
 
-128-

--------------------------------------------------------------------------------

Table of Contents
 
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Foreign Line of Credit Agreements and Secured Hedge Agreements shall
be excluded from the application described above if the Administrative Agent has
not received written notice of such agreements prior to the time of application
of the proceeds described above, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank,
Foreign Line of Credit Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank, Foreign Line of Credit Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01    Appointment and Authority.
 
(a)  Each of the Lenders and each L/C Issuer hereby irrevocably appoints Scotia
Capital to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
(other than Sections 9.06 and 9.10) are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions (other than the rights of the Borrower set forth in Sections
9.06 and 9.10).
 
(b)  The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each of the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent,” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  The Administrative Agent shall
release from the Lien of any Loan Document, without the consent or other action
of the Lenders, property of the Loan Parties Disposed in a transaction permitted
by the Loan Documents (other than in connection with any Disposition to another
Loan Party).
 
9.02    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
 
 
 
-129-

--------------------------------------------------------------------------------

Table of Contents
 
 
9.03    Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)  shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
 
(c)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
 
(d)  shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer;
and
 
(e)  shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
9.04    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
 
 
 
-130-

--------------------------------------------------------------------------------

Table of Contents
 
 
9.05     Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06    Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and in each case such successor shall require the consent of
the Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (such consent not to be unreasonably withheld or
delayed).  If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuers, after
consultation with the Borrower, appoint a successor Administrative Agent from
among the Revolving Credit Lenders meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided, to be made by, to or through the
Administrative Agent shall instead be made by or to each applicable Lender and
each applicable L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor, and the retiring Administrative Agent
shall cease to be entitled to all such fees upon the effectiveness of its
resignation as Administrative Agent.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
 
 
 
 
-131-

--------------------------------------------------------------------------------

Table of Contents
 
 
Any resignation by Scotia Capital as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender, if applicable.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
9.07    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08     No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except (i) in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder and (ii) in the case of the
Arrangers, as specified in Sections 2.09(b)(i), 4.01(a), (b) and (f), 6.02,
10.04 and 10.16.
 
9.09    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations under Secured Cash Management Agreements,
Secured Foreign Line of Credit Agreements and Secured Hedge Agreements) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and
 
(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with this Agreement;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
 
 
 
-132-

--------------------------------------------------------------------------------

Table of Contents
 
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
 
9.10    Collateral and Guaranty Matters.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent:
 
(a)  to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, and to release any Guarantor from
its obligations under the Guaranty, in each case (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements, Secured Foreign Line of Credit Agreements
and Secured Hedge Agreements) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuers shall
have been made) or (ii) if approved, authorized or ratified in writing in
accordance with Section 10.01;
 
(b)  to release any Lien on any property (or any part thereof) granted to or
held by the Administrative Agent under any Loan Document that is Disposed of or
to be Disposed of as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document;
 
(c)  to release any Guarantor from its obligations under the Guaranty or the
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;
 
(d)  to release any Guarantor from its obligations under the Guaranty or the
Collateral Documents if such Person ceases to be a Material Subsidiary (other
than Ashland Licensing and Intellectual Property LLC and Ash GP LLC (in the case
of Ash GP LLC, so long as Ash GP LLC is the general partner of AshOne C.V.)) as
a result of a transaction permitted hereunder; and
 
(e)  to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense and upon receipt of any
certifications reasonably requested by the Administrative Agent in connection
therewith, execute and deliver to the applicable Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
 
 
 
 
-133-

--------------------------------------------------------------------------------

Table of Contents
 
 
9.11    Secured Cash Management Agreements, Secured Foreign Line of Credit
Agreements and Secured Hedge Agreements.  No Cash Management Bank, Foreign Line
of Credit Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements, Secured Foreign
Line of Credit Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such agreements prior to the time of
application of the proceeds described above, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Foreign Line of Credit Bank or Hedge Bank, as the case may be.
 
9.12    Withholding.  To the extent required by applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount equal
to any applicable withholding Tax.  If the IRS or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
any amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Government Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article IX.  The agreements in
this Article IX shall survive the resignation and/or replacement of the Agent,
any assignment of rights by, or the replacement of a Lender, the termination of
the Loans and the repayment, satisfaction or discharge of all obligations under
this Agreement.  Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender any refund of Taxes withheld or deducted from funds paid for
the account of such Lender.
 
 
ARTICLE X
MISCELLANEOUS
 
10.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)  waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c) and except as expressly set forth in Section 4.01), or, in the
case of the initial Credit Extension, Section 4.02, without the written consent
of each Lender;
 
 
 
 
-134-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 or 4.02 or the waiver of any Default, Event of Default or
mandatory prepayment shall not constitute an extension or increase of any
Commitment of any Lender);
 
(c)  postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;
 
(d)  reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(e)  change Section 2.06(c), 2.13 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f)  change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Term Loans and the Revolving Credit Commitments on the date
hereof);
 
(g)  release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
 
(h)  release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
 
(i)  impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of each Lender directly adversely affected thereby; or
 
(j)  change the allocation of any mandatory or optional payments as between the
Term Facilities without the written consent of Lenders holding more than 50% of
the Term Commitments and Term Loans with respect to the Term Facility receiving
a lesser allocation of such payments;
 
 
 
 
 
-135-

--------------------------------------------------------------------------------

Table of Contents
 
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Loan Document; and (iv) the Fee Letter may only be amended, and the rights
or privileges thereunder may only be waived, in a writing executed by each of
the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that a waiver
of any condition precedent set forth in Section 4.01 or 4.02 or the waiver of
any Default, Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, to grant a new Lien for
the benefit of the Secured Parties or extend an existing Lien over additional
property, and to the extent necessary to secure Pari Passu Obligations (as such
term is defined in the Security Agreement) on a pari passu basis.
 
10.02  Notices; Effectiveness; Electronic Communications.
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
or in connection with any Loan Document shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)  if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii)  if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
 
 
 
-136-

--------------------------------------------------------------------------------

Table of Contents
 
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)  Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
 
 
 
-137-

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, telecopier number, telephone number or email address for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender, each L/C Issuer and the Swing Line Lender may change
its address, telecopier number, telephone number or email address for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e)  Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
10.03   No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each L/C Issuer and the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.  Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.
 
 
 
 
-138-

--------------------------------------------------------------------------------

Table of Contents
 
 
10.04  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses.  The Borrower shall pay (i) all reasonable and invoiced
out-of-pocket expenses incurred by the Arrangers and Administrative Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and invoiced
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and invoiced out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement, during an Event of Default, or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such reasonable and invoiced
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)  Indemnification by the Borrower.  The Borrower shall indemnify the
Arrangers, the Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of counsel for any
Indemnitee, which shall be limited to one counsel to all Indemnitees (exclusive
of one local counsel to all Indemnitees in each relevant jurisdiction) and, in
the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, another counsel for such affected Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence, Release, or threat of Release
of Hazardous Materials at, on, under or from any property or facility owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or such Indemnitee’s Subsidiaries or the officers, directors,
employees, agents, advisors and other representatives of such Indemnitee or its
Subsidiaries, (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) resulted from
any proceeding that does not involve an act or omission by the Borrower or any
of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee other than any proceeding by or against any Indemnitee in its
capacity or in fulfilling its role as the Administrative Agent or an Arranger.
 
 
 
 
-139-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Arranger, the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to such Arranger, the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or any L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)  Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f)  Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, any L/C Issuer or the
Swing Line Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05  Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
 
 
-140-

--------------------------------------------------------------------------------

Table of Contents
 
 
10.06  Successors and Assigns.
 
(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)  Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)  Minimum Amounts.
 
(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)  in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
 
 
 
-141-

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Facility with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of the Swing Line Loans; provided
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)  the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; provided that the Borrower will be deemed to have consented to any
such assignment if it does not respond within ten Business Days after receipt of
notice of such assignment) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is made by an Arranger during the primary syndication of the
Facilities;
 
(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment, Revolving Credit Commitment or Revolving Credit
Loans if such assignment is to a Person that is not a Lender with a Commitment
in respect of the applicable Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, (2) any Term Loan to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund or (3) any Revolving
Credit Commitment or Revolving Credit Loans if such assignment is to a Term
Lender that is not also a Revolving Credit Lender; and
 
(C)  the consent of the Swing Line Lender and L/C Issuer (such consent not to be
unreasonably withheld or delayed; provided that the Swing Line Lender and L/C
Issuer will be deemed to have consented to any such assignment if it does not
respond within ten Business Days after receipt of notice of such assignment)
shall be required for any assignment in respect of the Revolving Credit
Facility.
 
(iv)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; and provided,
further, that that the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)  No Assignment to Natural Persons.  No such assignment shall be made A) to
a natural person or (B) to any Defaulting Lender or any of its Affiliates, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (A) or (B).
 
(vii)  Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
 
 
 
-142-

--------------------------------------------------------------------------------

Table of Contents
 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender shall constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
 
(c)  Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and each Loan Party,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Registrar information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by a Loan
Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)  Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Administrative Agent, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may, as may be agreed
between such Lender and such Participant, provide that such Lender will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b); provided that such Participant
agrees to be subject to the provisions of Section 3.06 as if it were an assignee
under Section 10.06(b).  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender. Each Lender shall maintain a register of the names, addresses, and
interests of the Participants to which such Lender has sold
participations.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under Section 5f.103-(c) of the United States
Treasury Regulations or, if different, under Sections 871(h) or 881(c) of the
Code or in connection with any Tax audit or other Tax proceeding of the
Borrower.  The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
 
 
 
-143-

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)  Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the date such
Participant acquired the applicable participation. 
 
(f)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g)  Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if
Scotia Bank assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Scotia Bank may, upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender, as the case may be, hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Scotia Bank as L/C Issuer and/or Swing Line Lender, as the case
may be.  If Scotia Bank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Scotia Bank resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer and/or Swing Line Lender, as the case may be,
and (b) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.
 
 
 
 
-144-

--------------------------------------------------------------------------------

Table of Contents
 
 
10.07  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
and the Administrative Agent, the applicable Lender or the applicable L/C
Issuer, as the case may be, shall be responsible for compliance by such Persons
with such obligations), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Person that discloses any Information
pursuant to this clause (c) shall notify the Borrower in advance of such
disclosure (if permitted by applicable Law) or shall provide the Borrower with
prompt written notice of such disclosure, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the written consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
 
 
 
-145-

--------------------------------------------------------------------------------

Table of Contents
 
 
10.08  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
10.09  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.
 
10.10  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof; provided that the provisions of
the Commitment Letter that survive the execution and delivery of this Agreement
(as set forth in paragraph 7 thereof) shall survive in accordance with the terms
of the Commitment Letter and shall not be superseded by this Agreement.  This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
 
 
 
-146-

--------------------------------------------------------------------------------

Table of Contents
 
 
10.11  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13  Replacement of Lenders.  If (w) any Lender requests compensation under
Section 3.04, (x) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (y) any Lender is a Defaulting Lender or (z) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06; provided
that the consent of the assigning Lender shall not be required in connection
with any such assignment and delegation), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
(a)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including (x) any amounts under Section 3.05 and (y) if such
Lender is replaced, at any time on or prior to the first anniversary of the
Closing Date, in connection with an amendment to this Agreement having the
effect of a Repricing Transaction (as such replacement is contemplated under the
second paragraph of Section 10.01), the prepayment premium that would otherwise
be payable in respect of the outstanding Term B Loans, if any, of such Lender
under Section 2.05(d)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
 
 
 
 
 
-147-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d)  such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14  Governing Law; Jurisdiction; Etc.
 
(a)  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)  SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)  WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)  SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
 
 
 
-148-

--------------------------------------------------------------------------------

Table of Contents
 
 
10.15  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate and (C) the Borrower is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Administrative Agent and the Arrangers each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arrangers has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
10.17  Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.18  USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
 
 
 
 
 
-149-

--------------------------------------------------------------------------------

Table of Contents 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  ASHLAND INC., as Borrower,          
 
By:
/s/ J. Kevin Willis       Name:  J. Kevin Willis       Title:    Vice President
and Treasurer           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  THE BANK OF NOVA SCOTIA, as Administrative     Agent, Swing Line Lender and
L/C Issuer          
 
By:
/s/ David L. Mahmood       Name:  David L. Mahmood       Title:    Managing
Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  BANK OF AMERICA, N.A., as a Lender and          L/C Issuer          
 
By:
/s/ Irene Bertozzi Bartenstein       Name:  Irene Bertozzi Bartenstein      
Title:    Senior Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  PNC BANK, NATIONAL ASSOCIATION, as          a Lender and L/C Issuer          
 
By:
/s/ C. Joseph Richardson       Name:  C. Joseph Richardson       Title:   
Senior Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  JP MORGAN CHASE BANK, N.A., as a           Lender and L/C Issuer          
 
By:
/s/ Robert S. Sheppard       Name:  Robert S. Sheppard       Title:    Vice
President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  CITIBANK, N.A. as a Lender          
 
By:
/s/ Shannon Sweeney       Name:  Shannon Sweeney       Title:    Vice President
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  THE BANK OF NOVA SCOTIA, as Lender          
 
By:
/s/ David L. Mahmood       Name:  David L. Mahmood       Title:    Managing
Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  SCOTIABANC INC., as a Lender          
 
By:
/s/ J.F. Todd       Name:  J.F. Todd       Title:    Managing Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Bank of America, N.A., as a Lender          
 
By:
/s/ Irene Bertozzi Bartenstein       Name:  Irene Bertozzi Bartenstein      
Title:    Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  U.S. Bank, N.A., as a Lender          
 
By:
/s/ Christine L. Wagner       Name:  Christine L. Wagner       Title:    Senior
Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Compass Bank, as a Lender          
 
By:
/s/ Jason Goetz       Name:  Jason Goetz       Title:    Vice President        
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  CREDIT AGRICOLE CORPORATE AND          INVESTMENT BANK, as a Lender          
 
By:
/s/ Matthias Guillet       Name:  Matthias Guillet       Title:    Director    
     

 
 

       
 
By:
/s/ Joseph Philbin       Name:  Joseph Philbin       Title:    Director        
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  DEUTSCHE BANK TRUST COMPANY          AMERICAS, as a Lender          
 
By:
/s/ Michael Getz       Name:  Michael Getz       Title:    Vice President      
   

 
 

       
 
By:
/s/ Dusan Lazarov       Name:  Dusan Lazarov       Title:    Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  FIFTH THIRD BANK, as a Lender          
 
By:
/s/ Megan S. Szewc       Name:  Megan S. Szewc       Title:    Vice President  
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  PNC Bank, National Association, as a Lender          
 
By:
/s/ C. Joseph Richardson       Name:  C. Joseph Richardson       Title:   
Senior Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  The Royal Bank of Scotland plc, as a Lender          
 
By:
/s/ Paul Chisholm  Attorney-in-Fact       Name:  Paul Chisholm       Title:   
Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  SUMITOMO MITSUI BANKING     CORPORATION, as a Lender          
 
By:
/s/ Yasuhiro Shirai       Name:  Yasuhiro Shirai       Title:    Joint General
Manager          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  SunTrust Bank, as a Lender          
 
By:
/s/ Michael S Murphey       Name:  Michael S Murphey       Title:    SVP        
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Mizuho Corporate Bank, Ltd., as a Lender          
 
By:
/s/ Raymond Ventura       Name:  Raymond Ventura       Title:    Deputy General
Manager          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  SOVEREIGN BANK, as a Lender          
 
By:
/s/ Cameron Gateman       Name:  Cameron Gateman       Title:    Senior Vice
President –            Large Corporate Banking  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  TD Bank, N.A., as a Lender          
 
By:
/s/ Todd Antico       Name:  Todd Antico       Title:    Senior Vice President  
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  The Bank of Tokyo-Mitsubishi UFJ, Ltd. as a     Lender          
 
By:
/s/ Victor Pierzchalski       Name:  Victor Pierzchalski       Title:   
Authorized Signatory          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  WELLS FARGO BANK, NATIONAL     ASSOCIATION, as a Lender          
 
By:
/s/ Andrew Payne       Name:  Andrew G. Payne       Title:    Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Bayerische Landesbank, New York Branch,     as a Lender          
 
By:
/s/ Rolf Siebert       Name:  Rolf Siebert       Title:    SVP          

 
 

  Bayerische Landesbank, New York Branch,     as a Lender          
 
By:
/s/ Elke Videgain       Name:  Elke Videgain       Title:    Second Vice
President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Commerzbank AG, New York and Grand           Cayman Branches, as a Lender    
     
 
By:
/s/ Diane Pockaj       Name:  Diane Pockaj       Title:    Managing Director    
     

 
 

       
 
By:
/s/ Matthew Havens       Name:  Matthew Havens       Title:    Assistant Vice
President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  RB International Finance (USA) LLC, as a          Lender          
 
By:
/s/ Peter Armieri       Name:  Peter Armieri       Title:    Vice President    
     

 
 

       
 
By:
/s/ Randall Abrams       Name:  Randall Abrams       Title:    Vice President  
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  THE BANK OF NEW YORK MELLON,      as a Lender          
 
By:
/s/ William M. Feathers       Name:  William M. Feathers       Title:    Vice
President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  SIEMENS FINANCIAL SERVICES, INC., as a          Lender          
 
By:
/s/ Paul Ranseur       Name:  Paul Ranseur       Title:    Vice President      
   

 
 

       
 
By:
/s/ Stephanie Marinello       Name:  Stephanie Marinello       Title:    Senior
Vice President          

 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  RAYMOND JAMES BANK, FSB, as a Lender          
 
By:
/s/ Alexander L. Rody       Name:  Alexander L. Rody       Title:    Senior Vice
President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  The Huntington National Bank, as a Lender          
 
By:
/s/ Joe Tonges       Joe Tonges       Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  THE NORTHERN TRUST COMPANY, as a          Lender          
 
By:
/s/ Kevin T. Butts       Name:  Kevin T. Butts       Title:    Officer          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Bank Leumi USA, as a Lender          
 
By:
/s/ Joung Hee Hong       Name:  Joung Hee Hong       Title:    First Vice
President          

 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Branch Banking and Trust Company, a North          Carolina Banking
Corporation, as a Lender          
 
By:
/s/ Greg R. Branstetter       Name:  Greg R. Branstetter       Title:    Senior
Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  City National Bank, a national banking          association, as a Lender      
   
 
By:
/s/ Jeanine A. Smith       Name:  Jeanine A. Smith       Title:    VP          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  CRÉDIT INDUSTRIEL ET COMMERCIAL,     as a Lender                  
 
By:
/s/ Marcus Edward     Name:  Marcus Edward     Title:    Managing Director      
   

 
 

       
 
By:
/s/ Dora Deblasi Hyduk     Name:  Dora Deblasi Hyduk     Title:    First Vice
President & Senior Credit Officer          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  DZ BANK AG     Deutsche Zentral-Genossenschaftsbank     Frankfurt am Main    
New York Branch        
 
By:
/s/ Paul Fitzpatrick       Name:  Paul Fitzpatrick       Title:    Senior Vice
President          

 
 

       
 
By:
/s/ Oliver Hildenbrand       Name:  Oliver Hildenbrand       Title:    Senior
Vice president          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  HSBC Bank USA, National Association as a          Lender          
 
By:
/s/ Christopher S. Helmec       Name:  Christopher S. Helmec       Title:    Sr.
Relationship Manager          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  MERCANTIL COMMERCEBANK, N.A., as a          Lender          
 
By:
/s/ Alan Hills       Name:  Alan Hills       Title:    Senior Vice President    
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  CAPITAL ONE LEVERAGE FINANCE     CORP., as a Lender          
 
By:
/s/ Ron Walker       Name:  Ron Walker       Title:    Senior Vice President    
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  [STATE BANK OF INDIA], as a Lender          
 
By:
/s/ C Sreenivasulu Setty       Name:  C Sreenivasulu Setty       Title:    V.P.
& Head (Syndications)          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Bank of Taiwan Los Angeles Branch, as a Lender          
 
By:
/s/ Chwan-Ming Ho       Name:  Chwan-Ming Ho       Title:    Vice President &
General Manager          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Taiwan Cooperative Bank Seattle Branch,          as a Lender          
 
By:
/s/ Ming-Chih Chen       Name:  Ming-Chih Chen       Title:    VP & General
Manager          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  [CHINATRUST COMMERCIAL BANK LTD,          NEW YORK BRANCH], as a Lender      
   
 
By:
/s/ AMY FONG       Name:  AMY FONG       Title:    SVP & GENERAL MANAGER        
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Mega International Commercial Bank Co., Ltd.          Los Angeles
Branch             , as a Lender          
 
By:
/s/ Chia Jang Liu       Name:  Chia Jang Liu       Title:    SVP & GM          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  FirstMerit Bank, N.A., as a Lender          
 
By:
/s/ Brett Johnson       Name:  Brett Johnson       Title:    Vice President    
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  Hua Nan Commercial Bank, Ltd., Los Angeles     Branch, as a Lender          
 
By:
/s/ Oliver C. H. Hsu       Name:  Oliver C. H. Hsu       Title:    VP & General
Manager          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 

  California First National Bank, as a Lender          
 
By:
/s/ D.N. Lee       Name:  D.N. Lee       Title:    S.V.P.          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Credit Agreement]
 